Exhibit 10.41

LEASE

between

ONE PENN PLAZA LLC,

Landlord,

and

RIVERBED TECHNOLOGY, INC.,

Tenant.

One Perm Plaza

New York, New York 10119

as of January 25, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/Section    Page Article 1 DEMISE, TERM, FIXED RENT    1         1.1.   
Demise; Early Access    1         1.2.    Commencement Date    2         1.3.   
Rent Commencement Date    2         1.4.    Fixed Rent    2         1.5.   
Payments of Fixed Rent    3         1.6.    Certain Definitions    3 Article 2
ESCALATION RENT    5         2.1.    Tax Definitions    5         2.2.    Tax
Payment    7         2.3.    Tax Reduction Proceedings    9         2.4.   
Building Additions    10 Article 3 USE    10         3.1.    Permitted Use    10
        3.2.    Limitations    11         3.3.    Rules    11         3.4.   
Promotional Displays    12         3.5.    Core Toilets    12         3.6.   
Wireless Internet Service    12         3.7.    Telecommunications    12 Article
4 SERVICES    13         4.1.    Certain Definitions    13         4.2.   
Elevator Service    13         4.3.    Heat, Ventilation and Air-Conditioning   
14         4.4.    Cleaning    14         4.5.    Water    15         4.6.   
Directory    16         4.7.    No Other Services    16         4.8.    Labor
Harmony    16 Article 5 ELECTRICITY    16         5.1.    Capacity    16
        5.2.    Electricity for the Building    17         5.3.    Electric Rent
Inclusion    17         5.4.    Submetering    19         5.5.    Termination of
Electric Service    20 Article 6 INITIAL CONDITION OF THE PREMISES    21
        6.1.    Condition of Premises    21         6.2.    Landlord’s Work   
21         6.3.    Tenant’s Contribution to the Cost of Landlord’s Work    22

 

ii



--------------------------------------------------------------------------------

Article 7 ALTERATIONS    24         7.1.    General    24         7.2.    Basic
Alterations    25         7.3.    Approval Process    25         7.4.   
Performance of Alterations    26         7.5.    Financial Integrity    27
        7.6.    Effect on Building    28         7.7.    Time for Performance of
Alterations    29         7.8.    Removal of Alterations and Tenant’s Property
   29         7.9.    Contractors and Supervision    29         7.10.   
Landlord’s Expenses    30         7.11.    Pantry    30         7.12.    Window
Coverings    30         7.13.    Air-Cooled HVAC Installations    30
        7.14.    Sprinkler Installation    30 Article 8 REPAIRS    31
        8.1.    Landlord’s Repairs    31         8.2.    Tenant’s Repairs    31
        8.3.    Certain Limitations    32         8.4.    Overtime    32 Article
9 ACCESS; LANDLORD’S CHANGES    33         9.1.    Access    33         9.2.   
Landlord’s Obligation to Minimize Interference    34         9.3.    Reserved
Areas    34         9.4.    Ducts, Pipes and Conduits    34         9.5.    Keys
   35         9.6.    Landlord’s Changes    35 Article 10 UNAVOIDABLE DELAYS AND
INTERRUPTION OF SERVICE    36         10.1.    Unavoidable Delays    36
        10.2.    Interruption of Services    36         10.3.    Rent Credit   
37 Article 11 REQUIREMENTS    37         11.1.    Tenant’s Obligation to Comply
with Requirements    37         11.2.    Landlord’s Obligation to Comply with
Requirements    38         11.3.    Tenant’s Right to Contest Requirements    39
        11.4.    Certificate of Occupancy    39 Article 12 QUIET ENJOYMENT    40
        12.1.    Quiet Enjoyment    40 Article 13 SUBORDINATION    40
        13.1.    Subordination    40         13.2.    Attainment    40
        13.3.    Amendments to this Lease    42         13.4.    Tenant’s
Estoppel Certificate    42

 

iii



--------------------------------------------------------------------------------

        13.5.    Rights to Cure Landlord’s Default    43         13.6.    Zoning
Lot Merger Agreement    43         13.7.    Tenant’s Financial Statements    44
Article 14 INSURANCE    44         14.1.    Tenant’s Insurance    44
        14.2.    Landlord’s Insurance    45         14.3.    Mutual Waiver of
Subrogation    46         14.4.    Evidence of Insurance    47         14.5.   
No Concurrent Insurance    47         14.6.    Tenant’s Obligation to Comply
with Landlord’s Fire and Casualty Insurance    47 Article 15 CASUALTY    48
        15..1    Notice    48         15.2.    Landlord’s Restoration
Obligations    48         15.3.    Rent Abatement    49         15.4.   
Landlord’s Termination Right    49         15.5.    Tenant’s Termination Right
   49         15.6.    Termination Rights at End of Term    50         1.57   
No Other Termination Rights    51 Article 16 CONDEMNATION    51         16.1.   
Effect of Condemnation    51         16.2.    Condemnation Award    52
        16.3.    Temporary Taking    52 Article 17 ASSIGNMENT AND SUBLETTING   
53         17.1.    General Limitations    53         17.2.    Landlord’s
Expenses    54         17.3.    Recapture Procedure    54         17.4.   
Certain Transfer Rights    58         17.5.    Transfer Taxes    60
        17.6.    Transfer Profit    61         17.7.    Permitted Transfers   
62 Article 18 LANDLORD’S RIGHT TO RELOCATE TENANT    64         18.1.   
Landlord’s Rights    64 Article 19 DEFAULT    65         19.1.    Events of
Default    65         19.2.    Termination    66 Article 20 TENANT’S INSOLVENCY
   67         20.1.    Assignments pursuant to the Bankruptcy Code    67
        20.2.    Replacement Lease    68         20.3.    Insolvency Events   
69         20.4.    Effect of Stay    70         20.5.    Rental for Bankruptcy
Purposes    70

 

iv



--------------------------------------------------------------------------------

Article 21 REMEDIES AND DAMAGES    70         21.1.    Certain Remedies    70
        21.2.    No Redemption    71         21.3.    Calculation of Damages   
72 Article 22 LANDLORD’S EXPENSES, LEGAL PROCEEDING COSTS AND LATE CHARGES    73
        22.1.    Landlord’s Costs    73         22.2.    Legal Proceeding Costs
   73         22.3.    Interest on Late Payments    74 Article 23 SECURITY    74
        23.1.    Security Deposit    74         23.2.    Letter of Credit    74
        23.3.    Landlord’s Rights    75         23.4.    Return of Security   
75         23.5.    Transfer of Letter of Credit    75         23.6.    Renewal
of Letter of Credit    76         23.7.    Reduction in Security Amount    76
Article 24 END OF TERM    76         24.1.    End of Term    76         24.2.   
Holdover    77 Article 25 NO WAIVER    77         25.1.    No Surrender    77
        25.2.    No Waiver by Landlord    77         25.3.    No Waiver by
Tenant    78 Article 26 JURISDICTION    79         26.1.    Governing Law    79
        26.2.    Submission to Jurisdiction    79         26.3.    Waiver of
Trial by Jury; Counterclaims    79 Article 27 NOTICES    80         27.1.   
Addresses; Manner of Delivery    80 Article 28 BROKERAGE    81         28.1.   
Broker    81 Article 29 INDEMNITY    81         29.1.    Tenant’s
Indemnification of the Landlord Indemnitees    81         29.2.    Landlord’s
Indemnification of the Tenant Indemnitees    82         29.3.    Indemnification
Procedure    83 Article 30 LANDLORD’S CONSENTS; ARBITRATION    84         30.1.
   Certain Limitations    84         30.2.    Expedited Arbitration    85
Article 31 ADDITIONAL PROVISIONS    86         31.1.    Tenant’s Property
Delivered to Building Employees    86

 

v



--------------------------------------------------------------------------------

        31.2.    Not Binding Until Execution    86         31.3.    No Third
Party Beneficiaries    86         31.4.    Extent of Landlord’s Liability    86
        31.5.    Extent of Tenant’s Liability    87         31.6.    Survival   
87         31.7.    Recording    87         31.8.    Entire Agreement    87
        31.9.    Counterparts    87         31.10.    Exhibits    87
        31.11.    Gender; Plural    87         31.12.    Divisibility    87
        31.13.    Vault Space    88         31.14.    Adjacent Excavation    88
        31.15.    Captions    88         31.16.    Parties Bound    88
        31.17.    Authority    88         31.18.    Rent Control    89
        31.19.    Consequential Damages    89         31.20.    Tenant’s
Advertising    89         31.21.    Specially Designated Nationals; Blocked
Persons; Embargoed Persons.    90 Article 32 LEASE CONDITION    91 UNIFORM FORM
CERTIFICATE OF ACKNOWLEDGMENT (Within New York State)    93 UNIFORM FORM
CERTIFICATE OF ACKNOWLEDGMENT (Outside of New York State)    93

 

vi



--------------------------------------------------------------------------------

DEFINED TERMS

 

Term

   Page

Affiliate

   3

Alterations

   21

Alterations Notice

   23

Amortized Transfer Expenses

   51

Applicable Rate

   3

Assessed Valuation

   5

Average Cost per Kilowatt Hour

   17

Average Cost per Peak Demand Kilowatt

   17

Bank Rating

   68

Bankruptcy Code

   60

Base Electrical Capacity

   16

Base Rate

   3

Base Tax Period

   5

Base Taxes

   5

Basic Alteration

   22

Basic Sublease Provisions

   54

Broker

   73

Building

   1

Building Change

   26

Building Hours

   12

Building Systems

   12

Business Days

   3

Cash Security Deposit

   67

Ceiling Alteration

   28

Claim

   75

Claim Against Landlord

   74

Claim Against Tenant

   75

Commencement Date

   1

Compliance Challenge

   36

Construction Contract

   21

Consumer Price Index

   4

Control

   4

Decorative Alterations

   21

Deficiency

   65

Electricity Additional Rent

   19

Electricity Inclusion Factor

   16

Electricity Inclusion Rate

   16

Embargoed Person

   82

Event of Default

   59

Excluded Amounts

   5

Expedited Arbitration Proceeding

   78

Expiration Date

   1

Final Cost Notice

   21

 

vii



--------------------------------------------------------------------------------

Fixed Expiration Date

   1

Fixed Rent

   2

Governmental Authority

   35

Holidays

   4

HVAC

   12

HVAC Systems

   12

Indemnitee

   75

Indemnitor

   75

Initial Alterations

   22

Initial Electricity Inclusion Factor

   16

Insolvency Events

   63

Insolvency Party

   60

Landlord

   1

Landlord Indemnities

   74

Landlord Survey Report

   17

Landlord’s Engineer

   17

Landlord’s Property Policy

   42

Landlord’s Work

   20

Lessor

   37

Letter of Credit

   67

List

   82

Monthly Tax Payment Amount

   6

Mortgage

   37

Mortgagee

   37

Net Worth Assignment Requirement

   55

New Premises

   58

Occupancy Agreement

   49

OFAC

   82

Old Premises

   58

Out-of-Pocket Costs

   4

Overtime Periods

   12

Peak Demand Estimate

   17

Permitted Party

   49

Person

   4

Predecessor Tenant

   62

Premises

   1

Proposed Transfer Terms

   50

Prospective Tax Statement

   6

Real Property

   1

Recapture Date

   51

Recapture Procedure

   50

Recapture Termination

   51

Recapture Termination Notice

   51

Relocation Date

   58

Relocation Notice

   58

Relocation Option

   58

 

viii



--------------------------------------------------------------------------------

Rent Commencement Date

   2

Rentable Area

   5

Rental

   1

Requirements

   34

Reserved Areas

   32

Rules

   11

Settlement

   76

Specialty Alterations

   22

Sprinkler Distribution System

   28

Submeter Conversion Right

   18

Substantial Completion

   22

Successor

   37

Superior Lease

   37

Tax Payment

   6

Tax Statement

   6

Tax Year

   6

Taxes

   5

Tenant

   1

Tenant Indemnitees

   75

Tenant Obligor

   63

Tenant Survey Report

   17

Tenant’s Engineer

   17

Tenant’s Liability Policy

   41

Tenant’s Property

   22

Tenant’s Property Policy

   41

Tenant’s Statements

   41

Tenant’s Tax Share

   6

Tenant’s Work Cost

   20

Tenant’s Worker’s Compensation Policy

   41

Term

   1

Transfer

   48

Transfer Date

   50

Transfer Expenses

   50

Transfer Inflow

   55

Transfer Notice

   50

Transfer Outflow

   55

Transfer Profit

   55

Transferee

   50

Transferor

   50

Usage Estimate

   17

Utility Company

   17

Work Access

   31

Work Cost

   20

Work Deposit

   25

Work Estimate Notice

   21

Work Estimate Payment

   21

 

ix



--------------------------------------------------------------------------------

EXHIBITS

Exhibit “A” - Premises

Exhibit “3.3” - Rules

Exhibit “4.4” - Cleaning Specifications

Exhibit “6.2” - Preliminary Plan

 

xi



--------------------------------------------------------------------------------

THIS LEASE, dated as of the 25th day of January, 2007, by and between ONE PENN
PLAZA LLC, a New York limited liability company, having an address c/o Vornado
Office Management LLC, 888 Seventh Avenue, New York, New York 10119, as
landlord, and RIVERBED TECHNOLOGY, INC., a Delaware corporation, having an
address at 501 Second Street, Suite 410, San Francisco, CA 94107, as tenant (the
Person that holds the interest of the landlord hereunder at any particular time
being referred to herein as “Landlord”; subject to Section 17.1(F) hereof, the
Person that holds the interest of the tenant hereunder at any particular time
being referred to herein as “Tenant”).

WITNESSETH:

WHEREAS, Landlord wishes to demise and let unto Tenant, and Tenant wishes to
hire and take from Landlord, on the terms and subject to the conditions set
forth herein, the premises as shown on Exhibit “A” attached hereto and made a
part hereof on the twenty-first (21st) floor (Suite 2134) of the building that
is known by the street address of One Penn Plaza, New York, New York 10119 (such
premises being collectively referred to herein as the “Premises”; such building
being referred to herein as the “Building”; the Building, together with the plot
of land on which the Building is constructed, being collectively referred to
herein as the “Real Property”).

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Landlord and Tenant hereby agree as follows:

Article 1

DEMISE, TERM, FIXED RENT

1.1. Demise; Early Access.

(A) Subject to the terms hereof, Landlord hereby demises and lets to Tenant and
Tenant hereby hires and takes from Landlord the Premises for the term to
commence on the Commencement Date and to end on the last day of the calendar
month during which occurs the day immediately preceding the date that is five
(5) years after the Rent Commencement Date (the “Fixed Expiration Date”; the
Fixed Expiration Date, or such earlier date that the term of this Lease
terminates pursuant to the terms hereof or pursuant to law, being referred to
herein as the “Expiration Date”; the term commencing on the Commencement Date
and ending on the Expiration Date being referred to herein as the “Term”).

(B) Subject to the terms of this Section 1.1 (B), Tenant shall be permitted to
access the Premises prior to the Commencement Date (the “Early Access”) during
the performance of Landlord’s Work solely for purposes of installing
telecommunications cabling and related equipment; provided, however, that such
access shall be subject to and in accordance with all of the provisions of this
Lease other than the obligation to pay Fixed Rent (as if the Commencement Date
had then occurred) and Tenant shall cooperate with Landlord in connection with
such access and coordinate the scheduling of any such installation with
performance of Landlord’s Work.

 

1



--------------------------------------------------------------------------------

1.2. Commencement Date.

(A) The term of this Lease shall commence on the date that Landlord delivers
vacant and exclusive possession of the Premises to Tenant (such date that
Landlord delivers vacant and exclusive possession of the Premises to Tenant
being referred to herein as the “Commencement Date”).

(B) The term “Rental” shall mean, collectively, the Fixed Rent, the Tax Payment
and the additional rent payable by Tenant to Landlord hereunder.

1.3. Rent Commencement Date.

The term “Rent Commencement Date” shall mean the thirtieth (30th) day after the
Commencement Date.

1.4. Fixed Rent.

(A) The annual fixed rent for the Premises (the annual fixed rent payable
hereunder for the Premises at any particular time being referred to herein as
the “Fixed Rent”) shall be:

(1) the product obtained by multiplying (x) the Electricity Inclusion Rate, by
(y) the number of square feet of Rentable Area comprising the Premises, for the
period commencing on the Commencement Date and ending on the date immediately
preceding the Rent Commencement Date;

(2) Two Hundred Nineteen Thousand Fifteen Dollars and Ninety-Six Cents
($219,015.96) ($18,251.33 per month) for the period commencing on the Rent
Commencement Date and ending on the day immediately preceding the date that is
one (1) year after the Rent Commencement Date;

(3) Two Hundred Twenty-Four Thousand One Hundred Ninety-Eight Dollars and Four
Cents ($224,198.04) ($18,683.17 per month) for the period commencing on the date
that is one (1) year after the Rent Commencement Date and ending on the day
immediately preceding the date that is two (2) years after the Rent Commencement
Date;

(4) Two Hundred Forty-One Thousand Two Hundred Forty-Two Dollars and Seventy-Two
Cents ($241,242.72) ($20,103.56 per month) for the period commencing on the date
that is two (2) years after the Rent Commencement Date and ending on the day
immediately preceding the date that is three (3) years after the Rent
Commencement Date;

(5) Two Hundred Forty-Six Thousand Nine Hundred Eighty Dollars and Forty Cents
($246,980.40) ($20,581.70 per month) for the period commencing on the date that
is three (3) years after the Rent Commencement Date and ending on the day
immediately preceding the date that is four (4) years after the Rent
Commencement Date; and

 

2



--------------------------------------------------------------------------------

(6) Two Hundred Fifty-Two Thousand Eight Hundred Sixty-One Dollars and Sixty
Cents ($252,861.60) ($21,071.80 per month) for the period commencing on the date
that is four (4) years after the Rent Commencement Date and ending on the Fixed
Expiration Date.

1.5. Payments of Fixed Rent.

(A) Subject to Section 1.5(E) hereof, Tenant shall pay the Fixed Rent in lawful
money of the United States of America that is legal tender in payment of all
debts and dues, public and private, at the time of payment, in equal monthly
installments, in advance, on the first (1st) day of each calendar month during
the Term commencing on the Rent Commencement Date, at the office of Landlord or
such other place as Landlord may designate from time to time on at least thirty
(30) days of advance notice to Tenant, without any set-off, offset, abatement or
deduction whatsoever (except to the extent otherwise expressly set forth
herein).

(B) Landlord shall have the right to require Tenant to pay the Fixed Rent and
any other items of Rental when due by wire transfer of immediately available
funds to an account that Landlord designates from time to time on at least
thirty (30) days of advance notice to Tenant.

(C) Subject to Section 1.5(B) hereof, Tenant shall have the right to pay the
Fixed Rent and any other items of Rental by wire transfer of immediately
available funds to an account that Landlord designates from time to time on at
least thirty (30) days of advance notice to Tenant. Landlord shall so designate
an account within thirty (30) days after Tenant’s request therefor from time to
time.

(D) If the Rent Commencement Date is not the first (1st) day of a calendar
month, then (x) the Fixed Rent due hereunder for the calendar month during which
the Rent Commencement Date occurs shall be adjusted appropriately based on the
number of days in such calendar month, and (y) subject to Section 1.5(E) hereof,
Tenant shall pay to Landlord such amount (adjusted as aforesaid for such
calendar month) on the Rent Commencement Date. If the Expiration Date is not the
last day of a calendar month, then the Fixed Rent due hereunder for the calendar
month during which the Expiration Date occurs shall be adjusted appropriately
based on the number of days in such calendar month.

(E) Tenant shall pay to Landlord on the date hereof an amount equal to Eighteen
Thousand Two Hundred Fifty-One Dollars and Thirty-Three Cents ($18,251.33),
which Landlord shall apply to the Fixed Rent that first comes due hereunder from
and after the Rent Commencement Date until such amount is exhausted.

(F) The Fixed Rent as set forth in this Article 1 shall be adjusted from time to
time to correspond to adjustments in the Electricity Inclusion Factor that are
made in accordance with Article 5 hereof.

1.6. Certain Definitions.

(A) The term “Affiliate” shall mean a Person that (1) Controls, (2) is under the
Control of, or (3) is under common Control with, the Person in question.

 

3



--------------------------------------------------------------------------------

(B) The term “Applicable Rate” shall mean, at any particular time, the lesser of
(x) four hundred (400) basis points above the Base Rate at such time, and
(y) the maximum rate permitted by applicable law at such time.

(C) The term “Base Rate” shall mean the rate of interest announced publicly from
time to time by Citibank, N.A., or its successor, as its “prime lending rate”
(or such other term as may be used by Citibank, N.A. (or its successor), from
time to time, for the rate presently referred to as its “prime lending rate”).

(D) The term “Business Days” shall mean all days, excluding Saturdays, Sundays
and Holidays.

(E) The term “Consumer Price Index” shall mean the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, All Items (1982-84 = 100), seasonally adjusted, for the
most specific area that includes the location of the Building (which the parties
acknowledge is currently New York – Northern New Jersey – Long Island, NY – NJ –
CT – PA), or any successor index thereto. If the Consumer Price Index is
converted to a different standard reference base or otherwise revised, then the
determination of adjustments provided for herein shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics or, if said Bureau does
not publish such conversion factor, formula or table, then with the use of such
conversion factor, formula or table as may be published by Prentice-Hall, Inc.
or any other nationally recognized publisher of similar statistical information.
If the Consumer Price Index ceases to be published, and there is no successor
thereto, then Landlord and Tenant shall use diligent efforts, in good faith, to
agree upon a substitute index for the Consumer Price Index. Either party shall
have the right to submit the issue of the designation of such substitute index
to an Expedited Arbitration Proceeding.

(F) The term “Control” shall mean direct or indirect ownership of more than
fifty percent (50%) of the outstanding voting stock of a corporation or other
majority equity interest if not a corporation and the possession of power to
direct or cause the direction of the management and policy of such corporation
or other entity, whether through the ownership of voting securities, by statute
or by contract.

(G) The term “Holidays” shall mean all days observed as legal holidays by either
(x) the State of New York, (y) the United States of America, or (z) the labor
unions that service the Building; provided, however, that if (x) all of the
labor unions that service the Building do not observe a particular day as a
holiday, and (y) the State of New York or the United States of America do not
otherwise observe such day as a holiday, then such day shall constitute a
Holiday for purposes hereof only to the extent that Landlord requires the
services that are provided by members of the particular labor union to perform
the corresponding service for Tenant hereunder (so that if, for example, (x) the
labor union for office cleaning personnel observes a particular day as a holiday
but the labor union for the engineers that operate the HVAC System does not
observe such day as a holiday, and (y) the State of New York or the United
States of America does not otherwise observe such day as a holiday, then such
day shall constitute a Holiday for purposes of determining whether Landlord is
required to provide office cleaning services on such day, but such day shall not
constitute a Holiday for purposes of determining whether Landlord is required to
provide HVAC services on such day).

 

4



--------------------------------------------------------------------------------

(H) The term “Out-of-Pocket Costs” shall mean costs that a Person pays to a
third party that is not an Affiliate of such Person (and, accordingly,
Out-of-Pocket Costs shall not include (i) the costs that such Person incurs in
compensating its own employees to perform a service or supervise work within the
scope of their employment, or (ii) the administrative costs that such Person
incurs in operating its own offices).

(I) The term “Person” shall mean any natural person or persons or any legal form
of association, including, without limitation, a partnership, a limited
partnership, a corporation, and a limited liability company.

(J) The term “Rentable Area” shall mean, with respect to a particular floor
area, the area thereof (expressed as a particular number of square feet), as
determined in accordance with the standards that the parties used to calculate
that the area of the Premises is three thousand nine hundred eleven
(3,911) square feet in the aggregate.

(K) The term “Usable Area” shall mean, with respect to a particular floor area,
the usable area thereof (expressed as a particular number of square feet), as
determined in accordance with The Recommended Method of Floor Measurement of
Office Buildings, Effective January 1, 1987, as published by The Real Estate
Board of New York, Inc.

Article 2

ESCALATION RENT

2.1. Tax Definitions.

(A) The term “Assessed Valuation” shall mean the amount for which the Real
Property is assessed pursuant to applicable provisions of the New York City
Charter and of the Administrative Code of The City of New York, in either case
for the purpose of calculating all or any portion of the Taxes.

(B) The term “Base Taxes” shall mean the quotient obtained by dividing (i) the
Taxes for the Base Tax Period, by (ii) the number of Tax Years in the Base Tax
Period.

(C) The term “Base Tax Period” shall mean the period consisting of two
(2) fiscal years commencing on July 1, 2006 and ending on June 30, 2008.

(D) The term “Excluded Amounts” shall mean (w) any taxes imposed on Landlord’s
income, (x) franchise, estate, inheritance, capital stock, excise, excess
profits, gift, payroll or stamp taxes imposed on Landlord, (y) any transfer
taxes or mortgage taxes that are imposed on Landlord in connection with the
conveyance of the Real Property or granting or recording a mortgage lien
thereon, and (z) any other similar taxes imposed on Landlord.

 

5



--------------------------------------------------------------------------------

(E) Subject to the terms of this 2.1(E), the term “Taxes” shall mean the
aggregate amount of real estate taxes and any general or special assessments
that in each case are imposed upon the Real Property, including, without
limitation, (i) any fee, tax or charge imposed by any Governmental Authority for
any vaults or vault spaces that in either case are appurtenant to the Real
Property (except that Taxes shall not include such fee, tax or charge to the
extent that Landlord leases or licenses such vaults or vault spaces to a third
party), and (iii) any taxes or assessments levied, in whole or in part, for
public benefits to the Real Property (including, without limitation, any
business improvement district taxes and assessments). Taxes shall be calculated
without taking into account (a) any discount that Landlord receives by virtue of
any early payment of Taxes, (b) any penalties or interest that the applicable
Governmental Authority imposes for the late payment of such real estate taxes or
assessments, (c) any Excluded Amounts, (d) any real estate taxes that are
separately assessed against a sign or billboard that is affixed to the Building
or otherwise located on the Real Property, and (e) any exemption or deferral of
Taxes to which the Real Property is entitled under any program that a
Governmental Authority adopts to promote the improvement or redevelopment of
real property. If, because of any change in the taxation of real estate, any
other tax or assessment, however denominated (including, without limitation, any
franchise, income, profits, sales, use, occupancy, gross receipts or rental
tax), is imposed upon the Real Property, the owner thereof, or the occupancy,
rents or income derived therefrom, in substitution for any of the Taxes (to the
extent that such substitution is evidenced by either the terms of the
legislation imposing such tax or assessment, the legislative history thereof, or
other documents or evidence that reasonably demonstrate that the applicable
Governmental Authority intended for such tax or assessment to constitute a
substitution for any Taxes), then such other tax or assessment to the extent
substituted shall be included in Taxes for purposes hereof (assuming that the
Real Property is Landlord’s sole asset and the income therefrom is Landlord’s
sole income). If any such real estate taxes or assessments are payable in
installments without interest, premium or penalty, then Landlord shall include
in Taxes for any particular Tax Year only the installment of such real estate
taxes or assessments that the applicable Governmental Authority requires
Landlord to pay (and that Landlord actually pays) during such Tax Year.

(F) The term “Tax Payment” shall mean, with respect to any Tax Year, the product
obtained by multiplying (i) the excess of (A) Taxes for such Tax Year, over
(B) the Base Taxes, by (ii) Tenant’s Tax Share (it being understood that the Tax
Payment shall be due with respect to each Tax Year following the first Tax Year
in the Base Tax Period).

(G) The term “Tax Statement” shall mean a statement that shows the Tax Payment
for a particular Tax Year.

(H) The term “Tax Year” shall mean the first period from July 1 through June 30
(or such other period as hereinafter may be duly adopted by the Governmental
Authority then imposing Taxes as its fiscal year for real estate tax purposes)
in the Base Tax Period and each subsequent period from July 1 through June 30
(or such other period as hereinafter may be duly adopted by the Governmental
Authority then imposing Taxes as its fiscal year for real estate tax purposes).

 

6



--------------------------------------------------------------------------------

(I) The term “Tenant’s Tax Share” shall mean, subject to the terms hereof, no
and one thousand seven hundred nine ten-thousandths percent (0.1709%).

2.2. Tax Payment.

(A) Subject to the provisions of this Section 2.2, Tenant shall pay to Landlord,
as additional rent, the Tax Payment.

(B) Landlord shall have the right to give a statement to Tenant from time to
time pursuant to which Landlord sets forth Landlord’s good faith estimate of the
Tax Payment for a particular Tax Year (any such statement that Landlord gives to
Tenant being referred to herein as a “Prospective Tax Statement”; one-twelfth
(l/12th) of the Tax Payment shown on a Prospective Tax Statement being referred
to herein as the “Monthly Tax Payment Amount”). If Landlord gives (or is deemed
to have given) to Tenant a Prospective Tax Statement, then, subject to the terms
of this Section 2.2(B), Tenant shall pay to Landlord, as additional rent, on
account of the Tax Payment due hereunder for such Tax Year, the Monthly Tax
Payment Amount, on the first (1st) day of each subsequent calendar month until
Tenant has paid to Landlord, pursuant to this Section 2.2(B), the full amount of
the Tax Payment as so estimated in the Prospective Tax Statement. Tenant shall
pay the Monthly Tax Payment Amount to Landlord in the same manner as the monthly
installments of the Fixed Rent hereunder. Landlord shall not have the right to
require Tenant to commence Tenant’s payment of the Monthly Tax Payment Amount
for a particular Tax Year earlier than the one hundred fiftieth (150th) day of
the immediately preceding Tax Year. If Landlord gives (or is deemed to have
given) to Tenant a Prospective Tax Statement after the one hundred fiftieth
(150th) day of the immediately preceding Tax Year, then Tenant shall also pay to
Landlord, within thirty (30) days after the date that Landlord gives the
Prospective Tax Statement to Tenant, an amount equal to the excess of (I) the
product obtained by multiplying (x) the Monthly Tax Payment Amount, by (y) the
number of calendar months that have theretofore elapsed since the one hundred
fiftieth (150th) day of the immediately preceding Tax Year, over (II) the
aggregate amount theretofore paid by Tenant to Landlord on account of the Tax
Payment for the Tax Year to which the Prospective Tax Statement relates.
Landlord shall not have the right to use this Section 2.2(B) to collect more
than fifty percent (50%) of the Tax Payment shown on a particular Prospective
Tax Statement earlier than the thirtieth (30th) day before the date that the
first installment of Taxes is due to the applicable Governmental Authority for a
particular Tax Year. If Landlord gives (or is deemed to have given) to Tenant a
Prospective Tax Statement for a particular Tax Year, then Landlord shall also
provide to Tenant, within one hundred eighty (180) days after the last day of
such Tax Year, a Tax Statement for such Tax Year.

(C) Tenant shall pay to Landlord an amount equal to the excess (if any) of
(i) the Tax Payment as reflected on a Tax Statement that Landlord gives to
Tenant, over (ii) the aggregate amount that Tenant has theretofore paid to
Landlord on account of the Tax Payment (if any) as contemplated by
Section 2.2(B) hereof, within thirty (30) days after the date that Landlord
gives such Tax Statement to Tenant. Tenant shall have the right to credit
against the Rental thereafter coming due hereunder an amount equal to the excess
(if any) of (i) the aggregate amount that Tenant has theretofore paid to
Landlord on account of the Tax Payment as contemplated by Section 2.2(B) hereof,
over (ii) the Tax Payment as reflected on such Tax

 

7



--------------------------------------------------------------------------------

Statement; provided, however, that if the Expiration Date occurs prior to the
date that such credit is exhausted, then Landlord shall pay to Tenant the unused
portion of such credit on or prior to the thirtieth (30th) day after the
Expiration Date (it being understood that Landlord’s obligation to make such
payment to Tenant shall survive the Expiration Date). If Landlord gives Tenant a
Tax Statement, then, unless Landlord otherwise specifies in such Tax Statement,
Landlord shall be deemed to have given to Tenant a Prospective Tax Statement,
for the Tax Year immediately succeeding the Tax Year that is covered by such Tax
Statement, that reflects a Tax Payment for such immediately succeeding Tax Year
in an amount equal to the Tax Payment for such Tax Year that is covered by such
Tax Statement.

(D) If the Rent Commencement Date occurs later than the first (1st) day of the
Tax Year that immediately succeeds the first Tax Year of the Base Tax Period,
then the Tax Payment for the Tax Year during which the Rent Commencement Date
occurs shall be an amount equal to the product obtained by multiplying (X) the
Tax Payment that would have been due hereunder if the Rent Commencement Date was
the first (1st) day of such Tax Year, by (Y) a fraction, the numerator of which
is the number of days in the period beginning on the Rent Commencement Date and
ending on the last day of such Tax Year, and the denominator of which is three
hundred sixty-five (365) (or three hundred sixty-six (366), if such Tax Year
includes the month of February in a leap year).

(E) If the Expiration Date is not the last day of a Tax Year, then the Tax
Payment for the Tax Year during which the Expiration Date occurs shall be an
amount equal to the product obtained by multiplying (X) the Tax Payment that
would have been due hereunder if the Expiration Date was the last day of such
Tax Year, by (Y) a fraction, the numerator of which is the number of days in the
period beginning on the first (1st) day of such Tax Year and ending on the
Expiration Date, and the denominator of which is three hundred sixty-five
(365) (or three hundred sixty-six (366), if such Tax Year includes the month of
February in a leap year).

(F) The Tax Payment shall be computed initially on the basis of the Assessed
Valuation in effect on the date that Landlord gives the applicable Tax Statement
to Tenant (as the Taxes may have been settled or finally adjudicated prior to
such time) regardless of any then pending application, proceeding or appeal to
reduce the Assessed Valuation, but shall be subject to subsequent adjustment as
provided in Section 2.3 hereof.

(G) Tenant shall pay the Tax Payment regardless of whether Tenant is exempt, in
whole or part, from the payment of any Taxes by reason of Tenant’s diplomatic
status or otherwise.

(H) If Taxes are required to be paid on any date or dates other than as
presently required by the Governmental Authority imposing Taxes, then the due
date of the installments of the Tax Payment shall be adjusted so that each such
installment is due from Tenant to Landlord thirty (30) days prior to the date
that the corresponding payment is due to the Governmental Authority (with the
understanding, however, that Tenant shall not be required to pay a Tax Payment
to Landlord earlier than the thirtieth (30th) day after the date that Landlord
gives the applicable Tax Statement to Tenant).

 

8



--------------------------------------------------------------------------------

(I) Landlord’s failure to give to Tenant a Tax Statement for any Tax Year shall
not impair Landlord’s right to give to Tenant a Tax Statement for any other Tax
Year.

(J) Landlord shall give to Tenant a copy of the relevant tax bill for each Tax
Year (to the extent that the applicable Governmental Authority has issued such
tax bill to Landlord) promptly after Tenant’s request therefor from time to
time.

2.3. Tax Reduction Proceedings.

(A) Landlord (and not Tenant) shall be eligible to institute proceedings to
reduce the Assessed Valuation.

(B) If, after a Tax Statement has been sent to Tenant, an Assessed Valuation
that Landlord used to compute the Tax Payment for a Tax Year is reduced, and, as
a result thereof, a refund of Taxes is actually received by, or credited to,
Landlord, then Landlord, promptly after Landlord’s receipt of such refund (or
such refund is credited to Landlord, as the case may be), shall send to Tenant a
Tax Statement adjusting the Taxes for such Tax Year and setting forth, based on
such adjustment, the portion of such refund for which Tenant is entitled a
credit as set forth in this Section 2.3(B). Landlord shall have the right to
deduct from such refund the Out-of-Pocket Costs that Landlord incurs in
obtaining such refund (so that Landlord, in calculating the adjusted Tax
Payment, takes into account only the net proceeds of such refund that Landlord
receives (or that is credited to Landlord)). Landlord shall credit the portion
of such refund to which Tenant is entitled against the Rental thereafter coming
due hereunder. If (x) Tenant is entitled to a credit against Rental pursuant to
this Section 2.3(B), and (y) the Expiration Date occurs prior to the date that
such credit is exhausted, then Landlord shall pay to Tenant the unused portion
of such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord’s obligation to make such payment shall survive the Expiration
Date). If (i) Landlord receives such refund (or a credit therefor) after the
Expiration Date, and (ii) Tenant is entitled to a portion thereof as
contemplated by this Section 2.3(B), then Landlord shall pay to Tenant an amount
equal to Tenant’s share of such refund (or such credit) within thirty (30) days
after the date that such refund is paid to Landlord (or such refund is credited
to Landlord, as the case may be) (and Landlord’s obligation to make such payment
shall survive the Expiration Date).

(C)

(1) If the Assessed Valuation for a Tax Year in the Base Tax Period is reduced
at any time after the date that Landlord gives a Tax Statement to Tenant for a
Tax Year, then Landlord shall have the right to give to Tenant a revised Tax
Statement that recalculates the Tax Payment for a Tax Year (using the Taxes that
reflect such reduction in such Assessed Valuation). Tenant shall pay to Landlord
an amount equal to the excess of (i) the Tax Payment as reflected on such
revised Tax Statement, over (ii) the Tax Payment as reflected on the prior Tax
Statement, within thirty (30) days after Landlord gives such revised Tax
Statement to Tenant.

(2) If the Assessed Valuation for a Tax Year in the Base Tax Period is increased
at any time after the date that Landlord gives a Tax Statement to Tenant for a
Tax Year, then Landlord shall give to Tenant a revised Tax Statement that
recalculates the Tax

 

9



--------------------------------------------------------------------------------

Payment for a Tax Year (using the Taxes that reflect such increase in such
Assessed Valuation). Landlord shall credit against the Rental thereafter coming
due hereunder an amount equal to Tenant’s overpayment of the Tax Payment
(calculated as aforesaid using such increased Assessed Valuation). If (x) Tenant
is entitled to a credit against Rental pursuant to this Section 2.3(C)(2), and
(y) the Expiration Date occurs prior to the date that such credit is exhausted,
then Landlord shall pay to Tenant the unused portion of such credit on or prior
to the thirtieth (30th) day after the Expiration Date (and Landlord’s obligation
to make such payment shall survive the Expiration Date). If (i) such increase in
such Assessed Valuation occurs after the Expiration Date, and (ii) Tenant is
entitled to a credit against Rental as contemplated by this Section 2.3(C)(2),
then Landlord shall pay to Tenant an amount equal to such credit within thirty
(30) days after the date that such increase in such Assessed Valuation occurs
(and Landlord’s obligation to make such payment shall survive the Expiration
Date).

2.4. Building Additions.

If Landlord makes improvements to the Building to expand the Rentable Area
thereof, then, with respect to the period from and after the date that Taxes are
assessed on the Building to reflect such improvements, (I) Tenant’s Tax Share
shall be recalculated as of the date that Taxes are so assessed as the quotient
(expressed as a percentage) that is obtained by dividing (x) the number of
square feet of Rentable Area in the Premises, by (y) the number of square feet
of Rentable Area in the Building (after taking into account such expansion of
the Rentable Area thereof) and (II) Base Taxes shall be an amount equal to the
product obtained by multiplying (x) Base Taxes immediately prior to the date
that Taxes are assessed on the Building to reflect such improvements, by (y) a
fraction, the numerator of which is the Taxes that are assessed against the
Building (after taking such improvements into account), and the denominator of
which is the Taxes that are assessed against the Building (before taking such
improvements into account).

Article 3

USE

3.1. Permitted Use.

(A) Subject to Section 3.2 hereof, Tenant shall use the Premises, and Tenant
shall cause any other Person claiming by, through or under Tenant to use the
Premises, in either case only as general, administrative and executive offices
and for uses reasonably incidental thereto.

(B) Landlord acknowledges that the following items qualify as uses that are
incidental to Tenant’s use of the Premises as general, administrative and
executive offices (provided that Tenant’s use of the Premises for such purposes
supports Tenant’s primary use of the Premises as general, administrative and
executive offices):

(1) pantries and vending machines;

(2) conference rooms and board rooms;

 

10



--------------------------------------------------------------------------------

(3) data processing centers;

(4) duplicating and photographic reproduction facilities;

(5) mailroom and messenger facilities; and

(6) secured storage facilities for Tenant’s Property, including, without
limitation, equipment, records and files.

Nothing contained in this Section 3.1(B) impairs Tenant’s obligation to perform
Alterations in accordance with the provisions of Article 7 hereof. Landlord and
Tenant acknowledge that the parties’ description of particular incidental uses
in this Section 3.1(B) does not impair Tenant’s right to use the Premises for
other uses that are otherwise reasonably incidental to Tenant’s use of the
Premises as general, administrative and executive offices as provided in this
Section 3.1.

3.2. Limitations.

Tenant shall not use the Premises or any part thereof, or permit the Premises or
any part thereof to be used:

(1) for the conduct of “off-the-street” retail trade;

(2) by any Governmental Authority or any other Person having sovereign or
diplomatic immunity (it being understood, however, that this clause (2) shall
not prohibit a Permitted Party from permitting representatives of a Governmental
Authority to enter a portion of the Premises temporarily to perform audits or
other similar regulatory review of such Permitted Party’s business);

(3) for the sale, storage, preparation, service or consumption of food or
beverages in any manner whatsoever (except that a Permitted Party has the right
to store, prepare, and serve food and beverages, by any reasonable means
(including, without limitation, by means of customary vending machines), for
consumption by such Permitted Party’s personnel and business guests in the
Premises);

(4) as an employment agency, executive search firm or similar enterprise, labor
union, school, or vocational training center (except for the training of
employees of a Permitted Party who are employed at the Premises); or

(5) for gaming or gambling.

3.3. Rules.

Subject to the terms of this Section 3.3, Tenant shall comply with, and Tenant
shall cause any other Person claiming by, through or under Tenant to comply
with, the rules set forth in Exhibit “3.3” attached hereto and made a part
hereof, and other reasonable rules that Landlord hereafter adopts from time to
time on reasonable advance notice to Tenant, including, without limitation,
rules that govern the performance of Alterations (such rules that are attached
hereto,

 

11



--------------------------------------------------------------------------------

and such other rules, being collectively referred to herein as the “Rules”).
Landlord shall not have any obligation to enforce the Rules or the terms of any
other lease against any other tenant, and Landlord shall not be liable to Tenant
for violation thereof by any other tenant. Landlord shall not enforce any Rule
against Tenant (i) that Landlord is not then enforcing against all other office
tenants in the Building, or (ii) in a manner that differs in any material
respect from the manner in which Landlord is enforcing the applicable Rule
against other office tenants in the Building. If a conflict or inconsistency
exists between the Rules and the provisions of the remaining portion of this
Lease, then the provisions of the remaining portion of this Lease shall control.

3.4. Promotional Displays.

Tenant shall not have the right to use any window in the Premises for any sign
or other display that is designed principally for advertising or promotion.

3.5. Core Toilets.

Tenant shall have the right to use the toilets that are located in the core area
of the Building on any floor of the Building where the Premises is located and
where the Premises does not include the entire Rentable Area of such floor (in
common with the other occupants of such floor of the Building).

3.6. Wireless Internet Service.

Subject to the terms of this Section 3.6, Tenant shall have the right to install
wireless Internet service in the Premises. Tenant shall not solicit other
occupants of the Building to use wireless Internet service that emanates from
the Premises. Tenant shall not permit the signals of Tenant’s wireless Internet
service (if any) to emanate beyond the Premises in a manner that interferes in
any material respect with any Building Systems or with any other occupant’s use
of other portions of the Building. Nothing contained in this Section 3.6
diminishes Tenant’s obligation to perform Alterations in accordance with the
provisions of Article 7 hereof.

3.7. Telecommunications.

Landlord shall permit Tenant to gain access to the facilities of the
telecommunications provider that services the Building from time to time through
the telecommunication closet on the floor of the Building where the Premises is
located (it being understood that Landlord’s granting such access to Tenant
shall not constitute Landlord’s agreement to provide telecommunications services
to Tenant or to otherwise have responsibility for the operation or security
thereof). Tenant shall be permitted to use any telecommunications lines existing
in the Premises on the Commencement Date; provided, however, that Landlord in no
way warrants the existence, condition or sufficiency of such telecommunications
lines and any such lines shall be in “as in” condition

 

12



--------------------------------------------------------------------------------

Article 4

SERVICES

4.1. Certain Definitions.

(A) The term “Building Hours” shall mean the period from 8:00 am to 6:00 pm on
Business Days.

(B) The term “Building Systems” shall mean the service systems of the Building,
including, without limitation, the mechanical, gas, steam, electrical, sanitary,
HVAC, elevator, plumbing, and life-safety systems of the Building (it being
understood that the Building Systems shall not include any systems that Tenant
installs in the Premises as an Alteration).

(C) The term “HVAC” shall mean heat, ventilation and air-conditioning.

(D) The term “HVAC Systems” shall mean the Building Systems that provide HVAC.

(E) The term “Overtime Periods” shall mean any times that do not constitute
Building Hours; provided, however, that the Overtime Periods for the freight
elevator shall also include the lunch period of the personnel who operate the
freight elevator or the related loading facility.

4.2. Elevator Service.

(A) Subject to the terms of Section 9.6(C) hereof, Article 10 hereof and this
Section 4.2, Landlord shall provide Tenant with passenger elevator service for
the Premises using the Building Systems therefor. Tenant’s use of the passenger
elevators shall be in common with other occupants of the Building. Tenant shall
have the use of the passenger elevators that service the Premises at all times,
except that Landlord, during Overtime Periods, shall have the right to limit
reasonably the passenger elevators that Landlord makes available to service the
Premises (provided that there is available to Tenant on a non-exclusive basis at
all times at least one (1) passenger elevator that services the Premises).
Tenant shall use the passenger elevators only for purposes of transporting
persons to and from the Premises.

(B) Subject to the terms of Section 9.6(C) hereof, Article 10 hereof and this
Section 4.2, Landlord shall provide Tenant with freight elevator service for the
Premises using the Building Systems therefor. Tenant’s use of the freight
elevator shall be in common with other occupants of the Building. Landlord shall
have the right to prescribe reasonable rules from time to time regarding the
rights of the occupants in the Building (including, without limitation, Tenant)
to use the freight elevator (governing, for example, the responsibility of
occupants of the Building to reserve freight elevator use in advance,
particularly for Overtime Periods). Tenant shall use the freight elevator in
accordance with applicable Requirements. If Tenant uses the freight elevator
during Overtime Periods, then Tenant shall pay to Landlord, as additional rent,
an amount calculated at the reasonable hourly rates that Landlord charges from
time to time therefor, within thirty (30) days after Landlord’s giving to Tenant
an invoice therefor; provided, however, that Tenant shall not be required to pay
for the first twelve (12) hours of Tenant’s

 

13



--------------------------------------------------------------------------------

overtime use of the freight elevator only for Tenant’s initial move into the
Premises (but not for purposes associated with the ordinary conduct of Tenant’s
business). Landlord shall have the right to charge Tenant for a particular
minimum number of hours of usage of the freight elevator during Overtime Periods
to the extent that the applicable union contract or service contract requires
Landlord to engage the necessary personnel (including, without limitation, a
freight elevator operator and loading dock attendant) for such minimum number of
overtime hours. If (x) Tenant requests Landlord to provide Tenant with freight
elevator service during Overtime Periods as provided in this Section 4.2(B), and
(y) another tenant in the Building also uses, or other tenants in the Building
also use, the applicable freight elevator during such Overtime Period, then
Landlord shall allocate equitably the charges described in this Section 4.2(B)
among Tenant and such other tenant or tenants.

4.3. Heat, Ventilation and Air-Conditioning.

(A) Subject to the terms of Article 10 hereof and this Section 4.3, Landlord
shall operate the HVAC System to provide HVAC at the perimeter of the Premises.
Except to the extent otherwise part of Landlord’s Work, Landlord shall not be
required to make any installations in the Premises to distribute HVAC within the
Premises. Landlord shall not be required to repair or maintain during the Term
(i) any installations that exist in the Premises on the Commencement Date that
distribute within the Premises HVAC that the HVAC System provides, or (ii) any
system that is located in the Premises on the Commencement Date that provides
supplemental HVAC for the Premises (in addition to the HVAC provided by the HVAC
System). Tenant shall keep closed the curtains, blinds, shades or screens that
Tenant installs on the windows of the Premises in accordance with the terms
hereof to the extent reasonably necessary to reduce the interference of direct
sunlight with the operation of the HVAC System.

(B) Landlord shall operate the HVAC System for Tenant’s benefit during Overtime
Periods if Tenant so advises Landlord not later than 2:00 pm on the Business Day
immediately preceding the day on which Tenant requires HVAC during Overtime
Periods. If Landlord so provides HVAC to the Premises during Overtime Periods
(as so requested by Tenant), then Tenant shall pay to Landlord, as additional
rent, an amount calculated at the reasonable hourly rates that Landlord charges
from time to time therefor, within thirty (30) days after Landlord gives to
Tenant an invoice therefor. Landlord shall have the right to charge Tenant for a
particular minimum number of hours of usage of the HVAC System during Overtime
Periods to the extent that the applicable union contract or service contract
requires Landlord to engage the necessary personnel (including, without
limitation, a building engineer) for such minimum number of overtime hours.

4.4. Cleaning.

(A) Subject to the terms of Article 10 hereof and this Section 4.4, Landlord
shall cause the Premises to be cleaned substantially in accordance with the
standards set forth in Exhibit “4.4” attached hereto and made a part hereof.
Landlord shall not be required to clean the portions of the Premises (if any)
(x) that Tenant uses for the storage, preparation, service or consumption of
food or beverages, (y) in which Tenant is performing Alterations, or (z) in
which the interior installation has been demolished in all material respects.
Tenant shall pay to

 

14



--------------------------------------------------------------------------------

Landlord, as additional rent, the reasonable costs incurred by Landlord in
removing from the Building any of Tenant’s refuse and rubbish to the extent
exceeding the amount of refuse and rubbish usually generated by a tenant that
uses the Premises for ordinary office purposes. Tenant shall make such payments
to Landlord not later than the thirtieth (30th) day after the date that Landlord
gives to Tenant an invoice therefor from time to time.

(B) Tenant, at Tenant’s expense, shall exterminate the portions of the Premises
that Tenant uses for the storage, preparation, service or consumption of food
against infestation by insects and vermin regularly and, in addition, whenever
there is evidence of infestation. Tenant shall engage Persons to perform such
exterminating that are approved by Landlord, which approval Landlord shall not
unreasonably withhold, condition or delay. Tenant shall cause such Persons to
perform such exterminating in a manner that is reasonably satisfactory to
Landlord.

(C) Tenant, at Tenant’s expense, shall clean daily all portions of the Premises
used for the storage, preparation, service or consumption of food or beverages.
Tenant shall not have the right to perform any cleaning services (or any other
similar facilities management services such as, for example, matron services or
handyman services) in the Premises using any Person other than the cleaning
contractor that Landlord has engaged from time to time to perform cleaning
services in the Building for Landlord; provided, however, that (x) Landlord
shall not have the right to require Tenant to use such cleaning contractor
unless the rates that such cleaning contractor agrees to charge Tenant for such
additional cleaning services are commercially reasonable, and (y) subject to
Section 4.8 hereof, Tenant shall have the right to use Tenant’s own employees
for such additional cleaning services. If such cleaning contractor does not
agree to charge Tenant for such additional cleaning services (or such similar
services) at commercially reasonable rates, then Tenant may employ to perform
such additional cleaning services (or such similar services) another cleaning
contractor that Landlord approves, which approval Landlord shall not
unreasonably withhold, condition or delay.

(D) Tenant shall comply with any refuse disposal program (including, without
limitation, any waste recycling program) that Landlord imposes reasonably after
having given Tenant reasonable advance notice of the effectiveness thereof or
that is required by Requirements.

(E) Tenant shall not clean any window in the Premises, nor require, permit,
suffer or allow any window in the Premises to be cleaned, in either case from
the outside in violation of Section 202 of the New York Labor Law, any other
Requirement, or the rules of the Board of Standards and Appeals, or of any other
board or body having or asserting jurisdiction.

4.5. Water.

Landlord shall provide, through the Building Systems, hot and cold water at one
(1) connection point at the perimeter of the Premises only for ordinary
drinking, pantry, cleaning and lavatory purposes. Landlord shall not be required
to make any installations in the Premises to distribute water within the
Premises. Landlord shall not be required to repair or maintain during the Term
any installations that exist in the Premises on the Commencement Date that
distribute water in the Premises. Nothing contained in this Section 4.5 limits
the provisions of Article 10 hereof.

 

15



--------------------------------------------------------------------------------

4.6. Directory.

Subject to the terms of this Section 4.6, Landlord shall make available to
Tenant, from and after the Commencement Date, the computerized directory in the
lobby of the Building for purposes of listing the names of the personnel of
Permitted Parties. Landlord shall reprogram such directory to add or delete
names of the personnel or Permitted Parties promptly after Tenant’s request from
time to time, except that Tenant shall not have the right to make any such
request more frequently than once in any particular period of ninety (90) days.
Tenant shall pay to Landlord, as additional rent, a reasonable charge for any
such reprogramming requested by Tenant, within thirty (30) days after the date
that Landlord gives to Tenant an invoice therefor (it being understood that
Tenant shall not be required to pay such charge for the initial programming of
such computerized directory). If Landlord replaces the computerized directory
with a standard directory in the lobby of the Building, then Tenant shall be
entitled to a portion of such listings on such directory based on the proportion
that the number of square feet of Rentable Area of the Premises bears to the
number of square feet of Rentable Area of the Building (other than any retail
portion thereof) for purposes of listing the names of the personnel of Permitted
Parties as provided in this Section 4.6. Landlord reserves the right to remove
the directory in the lobby of the Building at any time (without making a
replacement thereof).

4.7. No Other Services.

Landlord shall not be required to provide any services to support Tenant’s use
and occupancy of the Premises, except to the extent expressly set forth herein.

4.8. Labor Harmony.

If (i) Tenant employs, or permits the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
(ii) such employment interferes or causes any conflict with other contractors,
mechanics or laborers engaged in the maintenance, repair, management or
operation of the Building or any adjacent property owned or managed by Landlord,
and (iii) Landlord gives Tenant notice thereof (which notice may be given
verbally to the person employed by Tenant with whom Landlord’s representative
ordinarily discusses matters relating to the Premises), then Tenant shall cause
all contractors, mechanics or laborers causing such interference or conflict to
leave the Building promptly and shall take such other action as may be
reasonably necessary to resolve such conflict.

Article 5

ELECTRICITY

5.1. Capacity.

Tenant, during the Term, shall use electricity in the Premises only in such
manner that complies with the requirements of the Utility Company. Tenant shall
not permit the demand for

 

16



--------------------------------------------------------------------------------

electricity in the Premises to exceed six (6) watts of electrical capacity
(demand load) per square foot of Usable Area of the Premises (exclusive of the
electrical capacity that is required to operate the Building Systems) which is
the electrical capacity that serves the Premises on the Commencement Date (such
electrical capacity being referred to herein as the “Base Electrical Capacity”).

5.2. Electricity for the Building.

Landlord shall arrange with a Utility Company to provide electricity for the
Building. Landlord shall not be liable to Tenant for any failure or defect in
the supply or character of electricity furnished to the Building, except to the
extent that such failure or defect results from Landlord’s negligence or willful
misconduct. Except to the extent otherwise part of Landlord’s Work, Landlord
shall not be required to make any installations in the Premises to distribute
electricity within the Premises. Landlord shall not be required to maintain or
repair during the Term any installations that exist in the Premises on the
Commencement Date that distribute electricity within the Premises.

5.3. Electric Rent Inclusion.

(A) Subject to the terms of this Section 5.3, Landlord shall furnish electricity
to the Premises on a “rent inclusion” basis; that is, Landlord shall not charge
Tenant (in addition to the Fixed Rent) for such electricity that Landlord
furnishes to the Premises. The Fixed Rent includes an annual charge for
electricity in an amount equal to Eleven Thousand Seven Hundred Thirty-Three
Dollars and No Cents ($11,733.00) (such annual charge that is included in the
Fixed Rent being referred to herein as the “Initial Electricity Inclusion
Factor”; the Initial Electricity Inclusion Factor, as it may be changed from
time to time pursuant to the provisions of this Section 5.3, being referred to
as the “Electricity Inclusion Factor”; the quotient obtained by dividing (x) the
Electricity Inclusion Factor at any particular time, by (y) the number of square
feet of Rentable Area comprising the Premises at such time, being referred to
herein as the “Electricity Inclusion Rate”). Nothing contained in this
Section 5.3 shall permit Tenant to demand electric current for the Premises that
exceeds the Base Electrical Capacity.

(B) The term “Average Cost per Peak Demand Kilowatt” shall mean, with respect to
any particular period, the quotient obtained by dividing (x) the aggregate
charge imposed by the Utility Company on Landlord for the Utility Company’s
making available electricity that satisfies the Building’s peak demand for
electricity during such period, by (y) the number of kilowatts that constituted
such peak demand, as reflected on the electric meter or meters for the Building.

(C) The term “Average Cost per Kilowatt Hour” shall mean, with respect to any
particular period, the quotient obtained by dividing (x) the aggregate charge
imposed by the Utility Company on Landlord for the electricity supplied to the
Building for such period (other than the aggregate charge imposed by the Utility
Company on Landlord for the Utility Company’s making available electricity that
satisfies the Building’s peak demand for electricity during such period), by
(y) the number of kilowatt hours of electricity used in the Building during such
period, as reflected on the electric meter or meters for the Building.

 

17



--------------------------------------------------------------------------------

(D) The term “Utility Company” shall mean, collectively, the local electrical
energy distribution company and the competitive energy provider with which
Landlord has made arrangements to obtain electric service for the Building;
provided, however, that if Landlord makes arrangements to produce electricity to
satisfy all or a portion of the requirements of the Building, then (I) Utility
Company shall also refer to the producer of such electricity, and (II) the
charges imposed by such producer shall be included in the calculation of Average
Cost per Kilowatt Hour and Average Cost per Peak Demand Kilowatt .

(E) Landlord, at any time and from time to time during the Term, shall have the
right to cause a reputable and independent electrical engineer or electrical
consulting firm that in either case Landlord selects reasonably (such engineer
or consulting firm being referred to herein as “Landlord’s Engineer”) to
(i) survey Tenant’s electrical usage in the Premises, and (ii) estimate (x) the
number of kilowatt hours of electricity used in the Premises during each
calendar month (an estimate of the number of kilowatt hours of electricity used
in the Premises during each calendar month being referred to herein as a “Usage
Estimate”), and (y) the number of kilowatts that constitutes the peak demand for
electricity in the Premises (an estimate of the number of kilowatts of peak
demand in the Premises being referred to herein as a “Peak Demand Estimate”). If
Landlord causes Landlord’s Engineer to perform such survey and prepare such
estimate, then Landlord shall give to Tenant a copy of the report prepared by
Landlord’s Engineer that sets forth the Usage Estimate of Landlord’s Engineer
and the Peak Demand Estimate of Landlord’s Engineer (such report being referred
to herein as the “Landlord Survey Report”).

(F) If Landlord gives a Landlord Survey Report to Tenant, then Tenant shall have
the right to dispute such Landlord Survey Report only by (i) giving notice
thereof to Landlord on or prior to the thirtieth (30th) day after the date that
Landlord gives the Landlord Survey Report to Tenant, and (ii) delivering to
Landlord, on or prior to the sixtieth (60th) day after the date that Landlord
gives such Landlord Survey Report to Tenant, a report (the “Tenant Survey
Report”), prepared by a reputable and independent electrical engineer or
electrical consulting firm that Tenant selects reasonably (such engineer or
consulting firm being referred to herein as “Tenant’s Engineer”) that sets forth
the Usage Estimate of Tenant’s Engineer and the Peak Demand Estimate of Tenant’s
Engineer.

(G) If Tenant gives Landlord a Tenant Survey Report in accordance with the terms
of Section 5.3(F) hereof, then Landlord shall cause Landlord’s Engineer, and
Tenant shall cause Tenant’s Engineer, to consult with each other to attempt to
agree on a Usage Estimate and a Peak Demand Estimate. If Landlord’s Engineer and
Tenant’s Engineer fail to agree on a Usage Estimate and a Peak Demand Estimate
within thirty (30) days after the date that Tenant gives the Tenant Survey
Report to Landlord, then either party shall have the right to submit the
determination of such Usage Estimate and such Peak Demand Estimate to an
Expedited Arbitration Proceeding.

(H) If the Usage Estimate and the Peak Demand Estimate are determined as
provided in this Section 5.3, then the Electricity Inclusion Factor (and,
accordingly, the Fixed Rent) shall be increased to the extent (if any) necessary
so that the Electricity Inclusion Factor equals an amount equal to the product
obtained by multiplying (x) twelve (12), by (y) the sum of

 

18



--------------------------------------------------------------------------------

(a) the product obtained by multiplying (I) the Usage Estimate, by (II) the
Average Cost per Kilowatt Hour for the calendar month most recently invoiced to
Landlord by the Utility Company, and (b) the product obtained by multiplying
(I) the Peak Demand Estimate, by (II) the Average Cost per Peak Demand Kilowatt
for the calendar month most recently invoiced to Landlord by the Utility
Company. The aforesaid increase in the Electricity Inclusion Factor shall be
made as of the date that Landlord gives the Landlord Survey Report to Tenant (it
being understood that the parties shall make an appropriate retroactive
adjustment to reflect the Electricity Inclusion Factor being adjusted as
aforesaid as of the date that Landlord gives the Landlord Survey Report to
Tenant). Nothing contained in this Section 5.3(H) limits the provisions of
Section 5.3(I) hereof.

(I) The parties shall increase the Electricity Inclusion Factor from time to
time during the Term to reflect the percentage increase in the Average Cost per
Kilowatt Hour from the Average Cost per Kilowatt Hour that is in effect as of
the date hereof, or as of the date of the most recent adjustment in the
Electricity Inclusion Factor pursuant to Section 5.3(H) hereof, as the case may
be. If the Electricity Inclusion Factor increases pursuant to this
Section 5.3(I), then the Fixed Rent shall also be increased correspondingly.
Nothing contained in this Section 5.3(I) limits the provisions of Section 5.3(H)
hereof.

(J) Landlord shall have the right to require Tenant, at any time during the
Term, to obtain electricity from Landlord for the Premises on a submetering
basis as contemplated by this Section 5.4 hereof (rather than a “rent inclusion”
basis as contemplated by this Section 5.3) by giving not less than sixty
(60) days of advance notice thereof to Tenant (Landlord’s aforesaid right being
referred to herein as the “Submeter Conversion Right”). If Landlord exercises
the Submeter Conversion Right, then the Fixed Rent for the remainder of the Term
(from and after the date that Landlord’s exercise of the Submeter Conversion
Right becomes effective) shall be decreased by the Electricity Inclusion Factor
that is then in effect.

5.4. Submetering.

(A) Subject to the provisions of this Section 5.4, if Landlord exercises the
Submeter Conversion Right, then Landlord shall measure Tenant’s demand for and
consumption of electricity in the Premises using a submeter that is, or
submeters that are, installed and maintained by Landlord. Landlord shall pay the
cost of installing such submeter or submeters. If, at any time during the Term,
Tenant performs Alterations that require modifications to the aforesaid submeter
or submeters that Landlord installs, or that require a supplemental submeter or
supplemental submeters, then Tenant shall perform such modification, or the
installation of such supplemental submeter or submeters, at Tenant’s cost, as
part of the applicable Alteration.

(B) If Landlord exercises the Submeter Conversion Right, then Tenant shall pay
to Landlord, as additional rent, an amount (the “Electricity Additional Rent”)
equal to one hundred four percent (104%) of the sum of:

(1) the product obtained by multiplying (x) the Average Cost per Peak Demand
Kilowatt, by (y) the number of kilowatts that constituted the peak demand for
electricity in the Premises for the applicable billing period, as registered on
the submeter or submeters for the Premises, and`

 

19



--------------------------------------------------------------------------------

(2) the product obtained by multiplying (x) the Average Cost per Kilowatt Hour,
by (y) the number of kilowatt hours of electricity used in the Premises for the
applicable billing period, as registered on the submeter or submeters for the
Premises.

(C) Landlord shall give Tenant an invoice for the Electricity Additional Rent
from time to time (but no less frequently than quarter-annually). Tenant shall
pay the Electricity Additional Rent to Landlord on or prior to the thirtieth
(30th) day after the date that Landlord gives to Tenant each such invoice.
Tenant shall not have the right to object to Landlord’s calculation of the
Electricity Additional Rent unless Tenant gives Landlord notice of any such
objection on or prior to the ninetieth (90th) day after the date that Landlord
gives Tenant the applicable invoice for the Electricity Additional Rent. If
Tenant gives Landlord a notice objecting to Landlord’s calculation of the
Electricity Additional Rent, as aforesaid, then Tenant shall have the right to
review Landlord’s submeter readings and Landlord’s calculation of the
Electricity Additional Rent, at Landlord’s offices or, at Landlord’s option, at
the offices of Landlord’s managing agent, in either case at reasonable times and
on reasonable advance notice to Landlord. Either party shall have the right to
submit a dispute regarding the Electricity Additional Rent to an Expedited
Arbitration Proceeding.

5.5. Termination of Electric Service.

(A) If Landlord is required by any Requirement to discontinue furnishing
electricity to the Premises as contemplated by this Lease, then this Lease shall
continue in full force and effect and shall be unaffected thereby, except that
from and after the effective date of any such Requirement, (x) Landlord shall
not be obligated to furnish electricity to the Premises, and (y) Tenant shall
not be obligated to pay to Landlord the charges for electricity as described in
this Article 5 (and, accordingly, if Landlord is then providing electricity to
the Premises on a “rent inclusion” basis, the Fixed Rent shall be reduced by the
Electricity Inclusion Factor that is then in effect).

(B) If Landlord discontinues Landlord’s furnishing electricity to the Premises
pursuant to a Requirement, then Tenant shall use Tenant’s diligent efforts to
obtain electricity for the Premises directly from the Utility Company. Tenant
shall pay directly to the Utility Company the cost of such electricity. Tenant
shall have the right to use the electrical facilities that then exist in the
Building to obtain such direct electric service (without Landlord having any
liability or obligation to Tenant in connection therewith). Nothing contained in
this Section 5.5 shall permit Tenant to use electrical capacity in the Building
that exceeds the Base Electrical Capacity. Tenant, at Tenant’s expense, shall
make any additional installations that are required for Tenant to obtain
electricity from the Utility Company.

(C) Landlord shall not discontinue furnishing electricity to the Premises as
contemplated by this Section 5.5 (to the extent permitted by applicable
Requirements) until Tenant obtains electric service directly from the Utility
Company.

 

20



--------------------------------------------------------------------------------

Article 6

INITIAL CONDITION OF THE PREMISES

6.1. Condition of Premises.

Subject to Section 8.1 hereof and Section 6.2 hereof, (a) Tenant shall accept
possession of the Premises in the condition that exists on the Commencement Date
“as is,” and (b) Landlord shall have no obligation to perform any work or make
any installations in order to prepare the Building or the Premises for Tenant’s
occupancy. Except as expressly set forth herein, Landlord has made no
representations or promises with respect to the Building, the Real Property or
the Premises. Promptly following Substantial Completion of Landlord’s Work,
Landlord shall deliver to Tenant a Form ACP-5 covering the Premises.

6.2. Landlord’s Work.

(A) Subject to Section 6.3 hereof, Landlord shall perform, at Landlord’s
expense, the work (such work being collectively referred to herein as
“Landlord’s Work”) to construct the Premises as described on the plans and
specifications based on the Initial Plans, as and to the extent approved by
Landlord subject to and in accordance with Article 3 hereof (the “Landlord’s
Work Plans”) prepared by Tenant, at Tenant’s expense, which are based on the
Initial Plans to the extent approved by Landlord subject to the provisions of
Article 3 hereof. On or before December 15, 2006, Tenant shall prepare, at
Tenant’s expense, and provide Landlord with six (6) copies of the plans and
specifications for Landlord’s Work (the “Initial Plans”) (including, without
limitation, layout, architectural, mechanical and structural drawings, to the
extent applicable) in CADD format that contain sufficient detail for Landlord
and Landlord’s consultants to reasonably assess the proposed Landlord’s Work and
which are based on the Preliminary Drawing No. SP-1, dated November 7, 2006,
prepared by Spin Design, Inc., a copy of which is attached hereto as Exhibit
“6.2”. Nothing contained herein shall obligate Landlord to install furniture
systems, furniture, telecommunications wiring or computer systems even if the
same are shown on the Initial Plans or Landlord’s Work Plans. Notwithstanding
anything contained herein to the contrary, in the event that Substantial
Completion shall be delayed by reason of (i) failure by Tenant to deliver the
Initial Plans to Landlord on or before December 15, 2006, (ii) Tenant’s delay in
revising or supplying additional information with respect to the Initial Plans
if requested by Landlord, (iii) any acts or omissions of Tenant including,
without limitation, the Early Access, any changes or change orders to the
Initial Plans or Landlord’s Work Plans, (iv) Unavoidable Delays, (v) items of
Landlord’s Work that are Long Lead Work, (vi) any failure of Tenant to make
payment due under this Article 6 (with the understanding that Landlord shall not
be obligated to perform items of Landlord’s Work to the extent Tenant fails to
timely pay therefor as required hereunder, (vii) Landlord’s Work requiring
materials that are not Building standard or require finishes or fitting in
excess of Building standard and (viii) Tenant’s failure to respond to review the
bids referred to in Section 6.3 hereof following receipt (the aggregate period
of the delays referred to in clauses (i) through (viii) above being referred to
herein as “Tenant Delays”), then the Commencement Date and Substantial
Completion of Landlord’s Work shall be deemed to have occurred on the date it
would have but for Tenant Delays. Landlord’s Work shall be performed and
completed in a good and workmanlike, in accordance with all applicable
Requirements. Landlord shall notify Tenant (which notice may be

 

21



--------------------------------------------------------------------------------

oral) if any items of Landlord’s Work are Long Lead Work. Landlord shall
transfer to Tenant any warranties received by Landlord in connection with
Landlord’s Work provided that such transfer shall not void such warranties.

(B) Landlord shall have the right to delegate Landlord’s obligations to perform
all or any portion of the Landlord’s Work to an Affiliate of Landlord (it being
understood, however, that Landlord’s delegating such obligations to an Affiliate
of Landlord shall not diminish Landlord’s liability for the performance of
Landlord’s Work in accordance with the terms of this Section 6.2. Landlord shall
also have the right to assign to such Affiliate of Landlord the rights of
Landlord hereunder to receive from Tenant the payments for the performance of
the portions of Landlord’s Work (it being understood that if (i) Landlord so
assigns such rights to such Affiliate of Landlord, and (ii) Landlord gives
Tenant notice thereof, then Tenant shall pay directly to such Affiliate any such
amounts otherwise due and payable to Landlord hereunder). Landlord shall not be
required to maintain or repair during the Term any items of Landlord’s Work
except as otherwise expressly provided in this Lease, it being agreed that
Landlord shall make available to Tenant all guaranties or warranties received by
Landlord in connection with Landlord’s Work to the extent such guaranties or
warranties shall not be rendered invalid thereby.

(C) For purposes hereof, the term “Long Lead Work” shall mean any item which is
not a stock item and must be specially manufactured, fabricated or installed or
is of such an unusual, delicate or fragile nature that there is a substantial
risk that (i) there will be a delay in its manufacture, fabrication, delivery or
installation, or (ii) after delivery of such item will need to be reshipped or
redelivered or repaired so that, in Landlord’s reasonable judgment, the item in
question cannot be completed when the standard items are completed even though
the items of Long Lead Work in question are (1) ordered together with the other
items required and (2) installed or performed (after the manufacture or
fabrication thereof) in order and sequence that such Long Lead Work and other
items are normally installed or performed in accordance with good construction
practice. In addition, Long Lead Work shall include any standard item, which in
accordance with good construction practice should be completed after the
completion of any item of work in the nature of the items described in the
immediately preceding sentence.

6.3. Tenant’s Contribution to the Cost of Landlord’s Work.

(A) Subject to the terms of this Section 6.2(A), Tenant shall pay to Landlord,
as additional rent, an amount equal to the excess, if any, of (I) the Work Cost,
over (II) Ninety-Seven Thousand Seven Hundred Seventy-Five Dollars and No Cents
($97,775.00) (the amount of any such excess being referred to herein as
“Tenant’s Work Cost”). The term “Work Cost” shall mean the sum of (x) the “hard”
costs that Landlord incurs in performing Landlord’s Work and (y) the “soft”
costs that Landlord incurs in performing Landlord’s Work, such as architects’
and engineers’ fees, permit costs, and filing fees, and the cost of electricity
consumed at the Premises during the performance of Landlord’s Work. In the event
that any change order or a field condition that requires a change to Landlord’s
Work results in an increase of Tenant’s Work Cost, Landlord shall have the right
before proceeding with such change to require Tenant (x) to agree in writing to
such increase in cost within two (2) Business Days from the date of Landlord’s
request (which request may be oral) for Tenant’s agreement and (y) to pay such

 

22



--------------------------------------------------------------------------------

increase within thirty (30) days of Landlords invoice therefor. If Tenant shall
fail or refuse to so agree to and/or pay for such increase then Landlord shall
have the right (but not the obligation) to either refuse to perform such change
order and continue the performance of Landlord’s Work without making the changes
thereto contemplated by such change order or to revise the scope of Landlord’s
Work so as not to require a change resulting from a field condition.

(B) Landlord shall submit to at least three (3) reputable construction companies
as reasonably designated by Landlord, with reasonable promptness after the date
hereof, a bid package that describes Landlord’s Work. Landlord shall use
Landlord’s diligent efforts to obtain from each of such construction companies a
bona fide bid to perform Landlord’s Work. Landlord shall have the right to
request that the construction companies submit alternative bids, assuming, for
example, that (a) the construction company acts as a general contractor for a
fixed price, (b) the construction company acts as a construction manager for a
construction management fee (without providing a guaranteed maximum price), and
(c) the construction company acts as a construction manager for a construction
management fee and provides a guaranteed maximum price. Landlord shall advise
Tenant by facsimile sent to Randy Gottfried at facsimile number (415) 247-8801
of Landlord’s receipt of the bids from the aforesaid construction companies.
Landlord shall provide Tenant with two (2) Business Days to review such bids and
to advise Landlord of any changes to Landlord’s Work Plans in connection with
such bids. If Tenant shall fail to so advise Landlord within such two
(2) Business Day period then Landlord shall have the right to commence and
perform Landlord’s Work without any such changes thereto. Landlord shall have
the right to let the construction contract to the lowest responsible bidder
(with the understanding that Landlord shall have the right to exercise
Landlord’s reasonable business judgment in selecting the form of contractual
arrangement for the construction contract) (the aforesaid construction contract
that Landlord lets for Landlord’s Work being referred to herein as the
“Construction Contract”).

(C) Landlord shall have the right to give to Tenant, after Landlord lets the
Construction Contract, a notice of Landlord’s reasonable estimate of the Work
Cost and the Tenant’s Work Cost that derives therefrom (such notice being
referred to herein as the “Work Estimate Notice”). Tenant shall pay to Landlord,
within thirty (30) days after the date that Landlord gives such notice to
Tenant, an amount equal to Tenant’s Work Cost as reflected in the Work Estimate
Notice (any such payment that Tenant makes to Landlord being referred to herein
as the “Work Estimate Payment”). Landlord shall give to Tenant, within sixty
(60) days after the date that Landlord Substantially Completes Landlord’s Work,
a notice that sets forth the Work Cost therefor and the Tenant’s Work Cost that
derives therefrom (such notice being referred to herein as the “Final Cost
Notice”). Tenant shall pay to Landlord, within thirty (30) days after the date
that Landlord gives the Final Cost Notice to Tenant, an amount equal to the
excess (if any) of (I) Tenant’s Work Cost, as reflected in the Final Cost
Notice, over (II) the Work Estimate Payment (if any). Landlord shall pay to
Tenant, within ten (10) days after the date that Landlord gives the Final Cost
Notice to Tenant, an amount equal to the excess (if any) (I) the Work Estimate
Payment, over (II) Tenant’s Work Cost as reflected in the Final Cost Notice.

 

23



--------------------------------------------------------------------------------

Article 7

ALTERATIONS

7.1. General.

(A) Except as otherwise provided in this Article 7, Tenant shall not make any
Alterations without Landlord’s prior consent.

(B) Tenant may make Decorative Alterations without Landlord’s prior consent.

(C) The term “Alterations” shall mean alterations, installations, improvements,
additions or other physical changes in each case in or to the Premises that are
made by or on behalf of Tenant or any other Person claiming by, through or under
Tenant; provided, however, that Alterations shall not include Landlord’s Work.

(D) The term “Decorative Alterations” shall mean Alterations that constitute
merely decorative changes to the Premises (such as, for example, the
installation of carpeting or other customary floor coverings or painting or the
installation of customary wall coverings) that in each case do not involve
electrical, plumbing or mechanical connections.

(E) The term “Initial Alterations” shall mean the Alterations to prepare the
Premises for Tenant’s initial occupancy.

(F) The term “Specialty Alterations” shall mean Alterations that (i) perforate a
floor slab in the Premises or a wall the encloses the core of the Building,
(ii) require the reinforcement of a floor slab in the Premises, (iii) consist of
the installation of a raised flooring system, (iv) consist of the installation
of a vault or other similar device or system that is intended to secure the
Premises or a portion thereof in a manner that exceeds the level of security
that a reasonable Person uses for ordinary office space, or (v) involve material
plumbing connections (such as kitchens and executive bathrooms outside of the
Building core).

(G) The term “Substantial Completion” or words of similar import shall mean that
the applicable work has been substantially completed in accordance with the
applicable plans and specifications, if any, it being agreed that (i) such work
shall be deemed substantially complete notwithstanding the fact that minor or
insubstantial details of construction or demolition, mechanical adjustment or
decorative items remain to be performed, and (ii) with respect to work that is
being performed in the Premises, such work shall be deemed substantially
complete only if the incomplete elements thereof do not interfere materially
with Tenant’s use and occupancy of the Premises for the conduct of business.

(H) The term “Tenant’s Property” shall mean Tenant’s personal property (other
than fixtures), including, without limitation, Tenant’s movable fixtures,
movable partitions, telephone equipment, computer equipment, furniture,
furnishings and decorations.

 

24



--------------------------------------------------------------------------------

7.2. Basic Alterations.

(A) Subject to the terms of Section 7.1(B) hereof and Section 7.14 hereof,
Landlord shall not unreasonably withhold, condition or delay its consent to any
proposed Alteration, provided that such Alteration (i) does not materially
affect the external aesthetic appearance of the Building at street level,
(ii) does not affect adversely any part of the Building other than the Premises,
(iii) does not require any alterations, installations, improvements, additions
or other physical changes to be performed in or made to any portion of the
Building other than the Premises, (iv) does not affect adversely the proper
functioning of any Building System, (v) does not reduce the value or utility of
the Building, (vi) does not affect adversely the structure of the Building,
(vii) does not impede Landlord’s access to Reserved Areas in any material
respect, and (viii) does not violate or render invalid the certificate of
occupancy for the Building or any part thereof (any Alteration that satisfies
the requirements described in clauses (i) through (viii) above being referred to
herein as a “Basic Alteration”).

(B) Nothing contained in this Section 7.2 limits the provisions of Section 7.12
hereof.

7.3. Approval Process.

(A) Tenant shall not perform any Alteration (other than Decorative Alterations)
unless Tenant first gives to Landlord a notice thereof (an “Alterations Notice”)
that (i) refers specifically to this Section 7.3, (ii) includes six (6) copies
of the plans and specifications for the proposed Alteration (including, without
limitation, layout, architectural, mechanical and structural drawings, to the
extent applicable) in CADD format that contain sufficient detail for Landlord
and Landlord’s consultants to reasonably assess the proposed Alteration, and
(iii) indicates whether Tenant considers the proposed Alterations to constitute
a Basic Alteration.

(B) Landlord shall have the right to object to a proposed Alteration only by
giving notice thereof to Tenant, and setting forth in such notice a statement in
reasonable detail of the grounds for Landlord’s objections.

(C) Landlord shall have the right to (a) disapprove any plans and specifications
for a particular Alteration in part, (b) reserve Landlord’s approval of items
shown on such plans and specifications pending Landlord’s review of other plans
and specifications that Tenant is otherwise required to provide to Landlord
hereunder, and (c) condition Landlord’s approval of such plans and
specifications upon Tenant’s making revisions to the plans and specifications or
supplying additional information (which Landlord shall have the right to request
only reasonably if the applicable Alteration constitutes a Basic Alteration).
Nothing contained in this Section 7.3(C) limits the provisions of Section 7.2
hereof or Section 7.3(B) hereof.

(D) Tenant acknowledges that (i) the review of plans or specifications for an
Alteration by or on behalf of Landlord, or (ii) the preparation of plans or
specifications for an Alteration by Landlord’s architect or engineer (or any
architect or engineer designated by Landlord), is solely for Landlord’s benefit,
and, accordingly, Landlord makes no representation or warranty that such plans
or specifications comply with any Requirements or are otherwise adequate or
correct.

 

25



--------------------------------------------------------------------------------

7.4. Performance of Alterations.

(A) Tenant, at Tenant’s expense, prior to the performance of any Alteration,
shall obtain all permits, approvals and certificates required by any
Governmental Authorities in connection therewith. Landlord shall have the right
to require Tenant to make all filings with Governmental Authorities to obtain
such permits, approvals and certificates using an expeditor designated
reasonably by Landlord (provided that the charges imposed by such expeditor are
commercially reasonable). Landlord shall execute any applications for any
permits, approvals or certificates required to be obtained by Tenant in
connection with any permitted Alteration (provided that the applicable
Requirement requires Landlord to execute such application) within ten
(10) Business Days after Tenant’s request from time to time and shall otherwise
cooperate reasonably with Tenant in connection therewith. Tenant shall not have
the right to require Landlord to so execute such applications prior to the date
that Landlord approves the applicable Alteration. Tenant shall reimburse
Landlord for any reasonable Out-of-Pocket Costs, including, without limitation,
reasonable attorneys’ fees and disbursements, that Landlord incurs in so
executing such applications and cooperating with Tenant, within thirty (30) days
after the date that Landlord gives to Tenant an invoice therefor from time to
time.

(B) Prior to performing any Alteration, Tenant shall also furnish to Landlord
duplicate original policies of, or, at Tenant’s option, certificates of,
(1) worker’s compensation insurance in amounts not less than the statutory
limits (covering all persons to be employed by Tenant, and Tenant’s contractors
and subcontractors, in connection with such Alteration), and (2) commercial
general liability insurance (including property damage and bodily injury
coverage), in each case in customary form, and in amounts that are not less than
Five Million Dollars ($5,000,000) with respect to general contractors and One
Million Dollars ($1,000,000) with respect to subcontractors, naming the Landlord
Indemnitees as additional insureds; provided, however, that on each anniversary
of the Commencement Date, the aforesaid amounts shall be adjusted to reflect the
percentage increase in the Consumer Price Index from the Consumer Price Index
that is in effect on the Commencement Date. Landlord acknowledges that Tenant’s
contractors and subcontractors may satisfy the liability insurance requirements
as set forth in this Section 7.4(B) with an umbrella insurance policy if such
umbrella insurance policy contains an aggregate per location endorsement that
provides the required level of protection for the Premises.

(C) Within thirty (30) days after the Substantial Completion of each Alteration
(other than Decorative Alterations), Tenant, at Tenant’s expense, shall
(1) obtain certificates of final approval for each Alteration to the extent
required by any Governmental Authority, (2) furnish Landlord with copies of such
certificates, and (3) give to Landlord copies of the “as- built” plans and
specifications for such Alterations in CADD format.

(D) All Alterations (other than Decorative Alterations) shall be made and
performed substantially in accordance with the plans and specifications therefor
as approved by Landlord. All Alterations shall be made and performed in
accordance with all Requirements and he Rules. All materials and equipment
incorporated in the Premises as a result of any Alterations shall be
first-quality.

 

26



--------------------------------------------------------------------------------

7.5. Financial Integrity.

(A)

(1) Tenant shall not permit any materials or equipment that are incorporated as
fixtures into the Premises in connection with any Alterations to be subject to
any lien, encumbrance, chattel mortgage or title retention or security
agreement.

(2) Subject to the terms of Section 7.5(A)(3) hereof, Tenant shall not make any
Alteration at a cost for labor and materials (as reasonably estimated by
Landlord’s architect, engineer or contractor) in excess of Ten Thousand Dollars
($10,000), either individually or in the aggregate with any other Alterations
constructed in any particular period of twelve (12) consecutive months, prior to
Tenant’s delivering to Landlord a performance bond and a payment bond that
covers Tenant’s obligation to pay the applicable contractor and the applicable
contractor’s obligation to pay its subcontractors (in either case issued by a
surety company and in form reasonably satisfactory to Landlord), each in an
amount equal to one hundred twenty percent (120%) of such estimated cost;
provided, however, that on each anniversary of the Commencement Date, the
aforesaid amount of Ten Thousand Dollars ($10,000) shall be adjusted to reflect
the percentage increase in the Consumer Price Index from the Consumer Price
Index that is in effect on the Commencement Date.

(3) If Tenant is obligated to deliver a performance bond and a payment bond to
Landlord as provided in Section 7.5(A)(2) hereof, then Tenant shall have the
right to deposit with Landlord an amount in cash equal to the amount of such
bonds that is otherwise required by Section 7.5(A)(2) hereof (such amount in
cash being referred to herein as the “Work Deposit”). If Tenant deposits the
Work Deposit with Landlord, then (i) Tenant shall not have the obligation to
deliver to Landlord the performance bond and the payment bond as provided in
Section 7.5(A)(2) hereof for the applicable Alteration, and (ii) Landlord shall
disburse the Work Deposit (or the applicable portion thereof) to Tenant or
Tenant’s designee from time to time, within ten (10) days after Tenant’s request
therefor (but in no event more frequently than once during any particular
calendar month), provided that Tenant delivers to Landlord, simultaneously with
each such disbursement, waivers of lien from all contractors, subcontractors,
materialmen, architects, engineers and other Persons who may file a lien against
the Real Property for material theretofore supplied, or labor or services
theretofore performed, in connection with the applicable Alterations. If any
mechanic’s lien is filed against the Real Property for work claimed to have been
done for, or for materials claimed to have been furnished to, Tenant (or any
Person claiming by, through or under Tenant), then Landlord shall have the right
(but not the obligation) to use the Work Deposit to discharge such mechanic’s
lien. Nothing contained in this Section 7.5(A)(3) diminishes Tenant’s
obligations under Section 7.5(A)(4) hereof. Landlord shall pay to Tenant any
remaining balance of the Work Deposit for a particular Alteration within ten
(10) days after the date that (x) Tenant has Substantially Completed the
applicable Alteration, and (y) Tenant has delivered to Landlord waivers of lien
from all contractors, subcontractors, materialmen, architects, engineers and
other Persons who may file a lien against the Real Property in connection with
such Alterations.

 

27



--------------------------------------------------------------------------------

(4) Tenant shall discharge of record any mechanic’s lien that is filed against
the Real Property for work claimed to have been done for, or for materials
claimed to have been furnished to, Tenant (or any Person claiming by, through or
under Tenant) within ten (10) days after Tenant has received notice thereof, at
Tenant’s expense, by payment or filing the bond required by law. Nothing
contained in this Section 7.5(A)(4) (x) limits Tenant’s right to challenge the
claim that is made by the Person that files a mechanic’s lien, provided that
Tenant discharges such lien of record as aforesaid, or (y) obligates Tenant to
discharge of record any mechanic’s lien that derives from Landlord’s acts or
omissions.

(B) Subject to the terms of this Section 7.5(B), within thirty (30) days after
the Substantial Completion of any Alterations (other than Decorative
Alterations), Tenant shall deliver to Landlord: (i) waivers of lien from all
contractors, subcontractors, materialmen, architects, engineers and other
Persons who may file a lien against the Real Property in connection with such
Alterations, and (ii) a certificate from a licensed architect that Tenant
engages in accordance with the terms of this Article 7 certifying that, in his
or her opinion, the Alterations have been Substantially Completed in substantial
accordance with the final detailed plans and specifications for such Alterations
as approved by Landlord. Tenant shall not be required to deliver to Landlord any
waiver of lien if Tenant is disputing in good faith the payment which would
otherwise entitle Tenant to such waiver, provided that (x) Tenant keeps Landlord
advised in a timely fashion of the status of such dispute and the basis
therefor, and (y) Tenant delivers to Landlord the waiver of lien promptly after
the date that the dispute is settled. Nothing contained in this Section 7.5(B),
however, shall relieve Tenant from complying with the provisions of
Section 7.5(A)(4) hereof.

7.6. Effect on Building.

If (i) as a result of any Alterations, any alterations, installations,
improvements, additions or other physical changes are required to be performed
in or made to any portion of the Building other than the Premises in order to
comply with any Requirements (any such alterations, installations, improvements,
additions or changes being referred to herein as a “Building Change”), and
(ii) such Building Change would not otherwise have had to be performed or made
pursuant to applicable Requirements at such time, then (x) Landlord may perform
such Building Change, and (y) Tenant shall pay to Landlord the reasonable
Out-of-Pocket Costs thereof, as additional rent, within thirty (30) days after
Landlord gives to Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein. Landlord shall seek to
accomplish any such Building Change that minimizes the cost thereof to the
extent reasonably practicable. Landlord shall give Tenant reasonable advance
notice of Landlord’s performance of the Building Change, and shall consult
reasonably from time to time with Tenant in connection therewith (with the
understanding that such consultations shall include, without limitation,
Landlord’s providing Tenant with the information that Landlord has in its
possession regarding the expected cost of such Building Change).

 

28



--------------------------------------------------------------------------------

7.7. Time for Performance of Alterations.

If the performance of any Alteration by or on behalf of Tenant, or any other
Person claiming by, through or under Tenant, during Building Hours interferes
with or interrupts the maintenance, repair, management or operation of the
Building in any material respect or interferes with or interrupts the use and
occupancy of the Building by other tenants in the Building in any material
respect, then Landlord shall have the right to require Tenant to perform such
Alteration at other times that Landlord reasonably designates from time to time.

7.8. Removal of Alterations and Tenant’s Property.

On or prior to the Expiration Date, Tenant, at Tenant’s expense, shall remove
Tenant’s Property from the Premises, and, at Tenant’s option, Tenant also may
remove, at Tenant’s expense, all Alterations made by or on behalf of Tenant or
any other Person claiming by, through or under Tenant; provided, however, in any
case, that Tenant shall repair and restore in a good and workmanlike manner to
good condition any damage to the Premises or the Building caused by such
removal. Landlord, upon notice to Tenant given at least sixty (60) days prior to
the Expiration Date, may require Tenant to remove any Specialty Alterations
(other than any such alterations that were installed as part of Landlord’s Work)
from the Premises, and to repair and restore in a good and workmanlike manner to
good condition any damage to the Premises or the Building caused by such
removal. If (x) the Expiration Date is not the Fixed Expiration Date, and
(y) Landlord gives a notice to Tenant on or prior to the thirtieth (30th) day
after the Expiration Date to the effect that Landlord does not wish to retain a
particular Specialty Alteration, then Tenant shall pay to Landlord the
reasonable Out-of-Pocket Costs that are incurred by Landlord in so removing such
Specialty Alterations, and in so repairing and restoring any such damage to the
Building or the Premises, within thirty (30) days after Landlord submits to
Tenant an invoice therefor together with reasonable supporting documentation for
the charges set forth therein. Any Alterations that remain in the Premises after
the Expiration Date shall be deemed to be the property of Landlord (with the
understanding, however, that Tenant shall remain liable to Landlord for any
default of Tenant in respect of Tenant’s obligations under this Section 7.8).

7.9. Contractors and Supervision.

(A) All Alterations (other than Decorative Alterations) shall be performed only
under the supervision of a licensed architect that Landlord approves, which
approval Landlord shall not unreasonably withhold, condition or delay.

(B) Subject to the provisions of this Section 7.9(B), Tenant shall perform all
Alterations (other than Decorative Alterations) using contractors,
subcontractors, engineers and mechanics that in each case Landlord designates
from time to time and charge commercially reasonable prices. Landlord shall give
Tenant a notice containing a list of such contractors, such subcontractors and
such engineers that Landlord designates promptly after Tenant’s request therefor
from time to time (it being understood that Landlord shall include in such list
the names of at least three (3) subcontractors for each trade and at least three
(3) general contractors).

 

29



--------------------------------------------------------------------------------

7.10. Landlord’s Expenses.

Tenant shall pay to Landlord, from time to time, as additional rent, the
reasonable Out-of-Pocket Costs incurred by Landlord in connection with an
Alteration (other than Decorative Alterations) (including, without limitation,
the reasonable Out-of-Pocket Costs that Landlord incurs in reviewing the plans
and specifications for such Alterations, and inspecting the progress of such
Alterations), within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein.

7.11. Pantry.

Landlord shall not unreasonably withhold, condition or delay Landlord’s approval
of an Alteration consisting of the installation of a pantry in the Premises for
the purpose of warming food for Tenant’s personnel and business guests (but not
for use as a public restaurant). Any vending machines that Tenant installs in
the Premises and that involve plumbing connections shall have a waterproof pan
located thereunder, connected to a drain.

7.12. Window Coverings.

Tenant shall install on the windows of the Premises only the curtains, blinds,
shades or screens that Landlord approves, which approval Landlord shall not
unreasonably withhold, condition or delay (it being understood that Landlord, in
considering whether to grant such approval, shall have the right to take into
account the impact of Tenant’s proposed installation on the exterior appearance
of the Building).

7.13. Air-Cooled HVAC Installations.

Except to the extent otherwise part of Landlord’s Work, Tenant shall not have
the right to install a supplementary HVAC system for the Premises that requires
vents or louvers to be installed on the exterior of the Building.

7.14. Sprinkler Installation

Subject to the terms of this Section 7.14, if Tenant, at any time during the
Term, makes an Alteration that involves the removal of all or substantially all
of the finished ceiling in the Premises (or a material portion thereof) (any
such Alteration being referred to herein as a “Ceiling Alteration”), then
Tenant, at Tenant’s cost, shall install in the plenum above the finished ceiling
in the Premises (or such portion thereof), as part of the Ceiling Alteration,
the piping and sprinkler heads for a fire suppression system in the Premises (or
such portion thereof) in accordance with standards that are employed customarily
in designing and installing such fire suppression systems in first-class office
buildings (such piping and sprinkler heads being referred to herein as a
“Sprinkler Distribution System”). Tenant’s installation of a Sprinkler
Distribution System shall itself constitute an Alteration for purposes of this
Article 7. Landlord shall have the right to condition Landlord’s approval of the
Ceiling Alteration upon Tenant’s performance of the Alteration for the
installation of a Sprinkler Distribution System. If Tenant makes a Ceiling
Alteration, then Tenant shall install a Sprinkler Distribution System as
provided in this Section 7.14 regardless of whether (x) a Requirement then
requires a Sprinkler Distribution System to be

 

30



--------------------------------------------------------------------------------

installed, or (y) a standpipe system exists in the core of the Building to which
Tenant has access to attach the Sprinkler Distribution System. If (x) Tenant
installs a Sprinkler Distribution System as provided in this Section 7.14, and
(y) such standpipe system exists in the Building (either at the time that Tenant
installs the Sprinkler Distribution System or at a subsequent time during the
Term), then Tenant, at Tenant’s cost, shall connect the Sprinkler Distribution
System to such standpipe system as an Alteration. Nothing contained in this
Section 7.14 obligates Tenant to (x) perform a Ceiling Alteration in the
Premises, or (y) install a Sprinkler Distribution System to the extent that a
Sprinkler Distribution System is already installed in the Premises (or the
applicable portion thereof). Nothing contained in this Section 7.14 diminishes
Tenant’s obligation to make Alterations in the Premises to the extent required
by Section 11.1 hereof.

Article 8

REPAIRS

8.1. Landlord’s Repairs.

Subject to the terms of this Article 8 and to Article 15 hereof and Article 16
hereof, Landlord shall maintain and make all necessary repairs to and
replacements of (i) the Building Systems that service the Premises, (ii) the
structural portions of the Building, (iii) the roof of the Building, (iv) the
sidewalks that are adjacent to the Building, (v) the exterior walls of the
Premises, (vi) the windows of the Premises, (vii) the public portions of the
Building, and (viii) the Premises (to the extent that the necessity for such
repair derives from a Work Access) in each case in conformity with the standards
that are customary for first-class office buildings in the vicinity of the
Building. Nothing contained in this Section 8.1 requires Landlord to maintain or
repair the systems within the Premises that distribute within the Premises
electricity, HVAC or water.

8.2. Tenant’s Repairs.

(A) Subject to the terms of this Article 8 and to Article 15 hereof and Article
16 hereof, Tenant, at Tenant’s expense, shall take good care of the Premises
(including, without limitation, (i) the fixtures and equipment that are
installed in the Premises on the Commencement Date, (ii) the Alterations, and
(iii) the systems within the Premises that distribute within the Premises
electricity, HVAC or water). Tenant shall make all repairs to the Premises as
and when needed to preserve the Premises in good condition, except for
reasonable wear and tear, obsolescence and damage for which Tenant is not
responsible pursuant to the provisions of Article 15 hereof. Nothing contained
in this Section 8.2(A) shall require Tenant to perform any repairs to the
Premises that are Landlord’s obligation to perform under Section 8.1 hereof. All
repairs made by Tenant as contemplated by this Section 8.2(A) shall be in
conformity with the standards that are customary for first-class office
buildings in the vicinity of the Building. Tenant shall perform such repairs in
accordance with the terms of Article 7 hereof.

(B) Subject to the terms of this Section 8.2(B), if (a) Landlord gives Tenant a
notice that Tenant has failed to perform a repair that this Section 8.2
obligates Tenant to perform, and (b) Tenant fails to proceed with reasonable
diligence to make such repair within twenty (20) days after the date that
Landlord gives such notice to Tenant (or such shorter period that

 

31



--------------------------------------------------------------------------------

Landlord designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may make such repair, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable Out-of-Pocket Expenses thereof, with interest
thereon at the Applicable Rate calculated from the date that Landlord incurs
such expenses, within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein. If (x) a particular repair that this Section 8.2 obligates Tenant
to perform cannot be performed with reasonable diligence during the aforesaid
period of twenty (20) days (or during such shorter period that Landlord
designates, as the case may be), and (y) Tenant commences such repair during
such period of twenty (20) days (or such shorter period that Landlord
designates), then Landlord shall not have the right to perform such repair on
Tenant’s behalf as otherwise described in this Section 8.2(B) unless Tenant
fails to pursue such repair with reasonable continuity and diligence. Nothing
contained in this Section 8.2(B) limits the remedies that are available to
Landlord after the occurrence of an Event of Default.

8.3. Certain Limitations.

(A) Tenant, at Tenant’s expense, shall repair in accordance with the terms set
forth in Section 8.2 hereof all damage to the Premises, or to any other part of
the Building or the Building Systems, in each case to the extent resulting from
the negligence or willful misconduct of, or Alterations made by, Tenant or any
other Person claiming by, through or under Tenant; provided, however, that
Landlord shall have the right to perform any such repair to the extent that such
repair affects the structure of the Building or such repair affects any Building
System, in which case Tenant shall pay to Landlord an amount equal to the
Out-of-Pocket Costs that Landlord reasonably incurs in performing such repair,
on or prior to the thirtieth (30th) day after the date that Landlord gives to
Tenant an invoice therefor together with reasonable supporting documentation for
the charges set forth therein. Nothing contained in this Section 8.3(A) limits
the provisions of Section 14.3 hereof.

(B) Landlord, at Landlord’s expense, shall repair promptly all damage to the
Premises that results from Landlord’s negligence or willful misconduct. Nothing
contained in this Section 8.3(B) limits the provisions of Section 14.3 hereof.

8.4. Overtime.

Subject to the provisions of this Section 8.4, Landlord shall have no obligation
to employ contractors or labor at overtime or premium pay rates in connection
with Landlord’s making repairs as contemplated by this Article 8. If Landlord’s
repair (or the condition that Landlord is required to repair) (i) denies Tenant
from having reasonable access to the Premises, (ii) threatens the health or
safety of any occupant of the Premises, or (iii) materially interferes with
Tenant’s ability to conduct its business in the Premises during Tenant’s
ordinary business hours, then Landlord shall employ contractors or labor at
overtime or premium pay rates to the extent reasonably necessary. Landlord, at
Tenant’s request, shall also perform any other repair that this Article 8
requires Landlord to perform, to the extent reasonably practicable, using
contractors or labor at overtime or premium pay rates, in which case Tenant
shall pay to Landlord, as additional rent, an amount equal to the excess of
(x) the Out-of-Pocket Costs that Landlord incurs in

 

32



--------------------------------------------------------------------------------

performing such repair (using contractors or labor at overtime or premium pay
rates), over (y) the Out-of-Pocket Costs that Landlord would have incurred in
performing such repair without using contractors at overtime or premium pay
rates, within thirty (30) days after the date that Landlord gives to Tenant an
invoice therefor together with reasonable supporting documentation for the
charges set forth therein (it being understood that if more than one tenant
requests that Landlord perform any such repair using contractors or labor at
overtime or premium pay rates, then Landlord shall allocate such costs among
such tenants equitably).

Article 9

ACCESS: LANDLORD’S CHANGES

9.1. Access.

(A) Subject to the terms of this Lease, Tenant, during the Term, shall have
access to the Premises at all times, twenty-four (24) hours per day, every day
of the year.

(B) Subject to the terms of this Section 9.1(B), Landlord and Landlord’s
designees may enter the Premises at reasonable times upon reasonable prior
notice to Tenant (which notice may be given verbally to the person employed by
Tenant with whom Landlord’s representative ordinarily discusses matters relating
to the Premises) to (i) examine the Premises, (ii) show the Premises to
prospective tenants during the last twelve (12) months of the Term, (iii) show
the Premises to prospective purchasers or master lessees of Landlord’s interest
in the Real Property, (iv) show the Premises to Mortgagees or Lessors (or
prospective Mortgagees or Lessors), (v) gain access to Reserved Areas, or
(vi) make repairs, alterations, improvements, additions or restorations that
(I) Landlord is required to make pursuant to the terms of this Lease (including,
without limitation, Landlord’s Work), or (II) are reasonably necessary in
connection with the maintenance, repair, or operation of the Real Property
(Landlord’s entry upon the Premises to perform such repairs, alterations,
improvements, additions or restorations being referred to herein as a “Work
Access”). Landlord shall not be required to give Tenant advance notice of the
entry by Landlord or Landlord’s designees into the Premises as contemplated by
this Section 9.1(B) to the extent necessary by reason of the occurrence of an
emergency (with the understanding, however, that Landlord shall give Tenant
notice of such emergency access as promptly as reasonably practicable
thereafter). Landlord, in connection with a Work Access, shall have the right to
bring into the Premises, and, to the extent required, store in the Premises in a
reasonable manner for the duration of the Work Access, the materials and tools
that Landlord reasonably requires to perform the applicable repair, alteration,
improvement, addition or restoration. Landlord shall have no liability to Tenant
for any loss sustained by Tenant by reason of Landlord’s entry upon the
Premises; provided, however, that (w) nothing contained in this Section 9.1(B)
diminishes Landlord’s obligation to repair the Premises (to the extent that the
necessity for such repair derives from a Work Access) as provided in Section 8.1
hereof, and (x) subject to Section 14.3 hereof, Landlord shall remain liable to
Tenant for personal injury or property damage that derives from Landlord’s
negligence or wilful misconduct in connection with any such entry upon the
Premises.

 

33



--------------------------------------------------------------------------------

9.2. Landlord’s Obligation to Minimize Interference.

(A) Subject to Section 9.2(B) hereof, Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s use of the Premises in connection
with Landlord’s accessing the Premises as contemplated by Section 9.1 hereof.

(B) Subject to the provisions of this Section 9.2(B), Landlord shall have no
obligation to employ contractors or labor at overtime or premium pay rates in
connection with a Work Access as contemplated by this Article 8. If a Work
Access (i) denies Tenant from having reasonable access to the Premises,
(ii) threatens the health or safety of any occupant of the Premises, or
(iii) materially interferes with Tenant’s ability to conduct its business in the
Premises during Tenant’s ordinary business hours, then Landlord shall employ
contractors or labor at overtime or premium pay rates to the extent reasonably
necessary. Landlord, at Tenant’s request, shall also conduct a Work Access, to
the extent reasonably practicable, using contractors or labor at overtime or
premium pay rates, in which case Tenant shall pay to Landlord, as additional
rent, an amount equal to the excess of (x) the Out-of-Pocket Costs that Landlord
incurs in conducting such Work Access (using contractors or labor at overtime or
premium pay rates), over (y) the Out-of-Pocket Costs that Landlord would have
incurred in conducting such Work Access without using contractors at overtime or
premium pay rates, within thirty (30) days after the date that Landlord gives to
Tenant an invoice therefor together with reasonable supporting documentation for
the charges set forth therein (it being understood that if more than one tenant
requests that Landlord conduct such Work Access using contractors or labor at
overtime or premium pay rates, then Landlord shall allocate such costs among
such tenants equitably).

9.3. Reserved Areas.

The Premises shall not include (i) the demising walls of the Premises (except
for the interior face thereof), (ii) the walls of the Premises that constitute
the curtain wall for the Building (except for the interior face thereof),
(iii) balconies, terraces and roofs that are adjacent to the Premises, and
(iv) space that is used for Building Systems or other purposes associated with
the operation, repair, management or maintenance of the Real Property,
including, without limitation, shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, mechanical rooms, plumbing facilities, and service
closets (the areas described in clauses (iii) and (iv) above being collectively
referred to herein as the “Reserved Areas”).

9.4. Ducts. Pipes and Conduits.

Landlord shall have the right to install, use and maintain ducts, cabling, pipes
and conduits in and through the Premises, provided that (a) such ducts, cabling,
pipes and conduits are concealed within or above partitioning columns, walls or
ceilings, except that if such ducts, cabling, pipes or conduits are installed in
areas that are utility areas (such as storage areas, mailrooms or mud rooms),
then such ducts, cabling, pipes or conduits may also be installed on
partitioning walls, columns or ceilings, (b) such ducts, cabling, pipes and
conduits do not reduce the usable area of the Premises by more than a de minimis
amount, and (c) Landlord installs such ducts, cabling, pipes and conduits in a
manner that minimizes, to the extent reasonably practicable, any adverse effect
on an Alteration theretofore performed in the Premises. If

 

34



--------------------------------------------------------------------------------

Landlord requires access to the Premises to make the installations as
contemplated by this Section 9.4, then Landlord shall perform such installations
in accordance with the terms hereof that govern a Work Access.

9.5. Keys.

Tenant shall provide Landlord, from time to time, with the keys to the Premises
(or with the appropriate means to access the Premises using Tenant’s electronic
security systems).

9.6. Landlord’s Changes.

(A) Subject to Section 9.6(B) hereof, Tenant shall have the right to use, in
common with the other occupants of the Building, the portions of the Building
that Landlord dedicates from time to time as common area for the general use of
the occupants of the Building.

(B) Landlord, from time to time, shall have the right to change the arrangement
or location of the public portions of the Building, including, without
limitation, lobbies, entrances, passageways, doors, corridors, stairs and
toilets that in each case are not located in the Premises, provided any such
change does not (a) unreasonably reduce or unreasonably interfere with Tenant’s
access to the Building or the Premises, (b) reduce the floor area of the
Premises (except to a de minimis extent), or (c) reduce to a material extent the
level or quality of services that are available to Tenant on the Commencement
Date.

(C) Landlord, from time to time, shall have the right to change, or reduce the
number of, the passenger or freight elevators serving the Premises, provided
that such change or reduction does not reduce to a material extent the passenger
or freight elevator service standards that the passenger and freight elevators
meet on the date hereof.

(D) Landlord, from time to time, shall have the right to change the name, number
or designation by which the Building is commonly known.

(E)

(1) Landlord shall have the right, from time to time, to close, obstruct or
darken the windows of the Premises temporarily to the extent required to comply
with a Requirement or to perform repairs, maintenance, alterations, or
improvements to the Building. Landlord shall have the right to close, obstruct
or darken the windows of the Premises permanently to the extent required to
comply with a Requirement that does not become applicable to the Building by
virtue of Landlord’s performance of elective construction in the Building.

(2) If, at any time, the windows of the Premises are closed, obstructed or
darkened temporarily, as aforesaid, then Landlord shall perform (or cause to be
performed) such repairs, maintenance, alterations or improvements, or shall
comply with the applicable Requirement (or cause such Requirement to be complied
with), in each case with reasonable diligence, and otherwise take such action as
may be reasonably necessary to minimize the period during which such windows are
temporarily closed, obstructed or darkened (it being understood,

 

35



--------------------------------------------------------------------------------

however, that subject to Section 8.4 hereof, Landlord shall not be required to
perform such repairs, maintenance, alterations or improvements using contractors
or labor at overtime or premium pay rates).

Article 10

UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE

10.1. Unavoidable Delays.

Subject to Article 15 hereof and Article 16 hereof, this Lease and the
obligation of Tenant to pay Rental hereunder and to perform all of Tenant’s
other covenants shall not be affected, impaired or excused, and Landlord shall
not have any liability to Tenant, to the extent that Landlord is unable to
perform Landlord’s covenants under this Lease by reason of any cause beyond
Landlord’s reasonable control, including, without limitation, strikes, labor
troubles, acts of terrorism or the occurrence of an act of God; provided,
however, that Landlord shall not have the right to claim under this Section 10.1
that Landlord’s failure to have funds available to make a payment of money
constitutes an excuse for Landlord’s performance of an obligation of Landlord
hereunder.

10.2. Interruption of Services.

Landlord, from time to time, shall have the right to interrupt or curtail the
level of service provided by the Building Systems to the extent reasonably
necessary to accommodate the performance of repairs, additions, alterations,
replacements or improvements that in Landlord’s reasonable judgment are
desirable or necessary. Landlord shall give Tenant reasonable advance notice of
any such interruption or curtailment (to the extent that Landlord does not need
to arrange for such interruption or curtailment to manage an emergency) and
schedule any such interruption or curtailment at times that minimizes, to the
extent reasonably practicable, the effect of such interruption or curtailment on
Tenant’s ability to conduct its business in the Premises during Tenant’s
ordinary business hours. If such interruption or curtailment of the level of
service provided by the Building Systems (i) denies Tenant from having
reasonable access to the Premises, (ii) threatens the health or safety of any
occupant of the Premises, or (iii) materially interferes with Tenant’s ability
to conduct its business in the Premises during Tenant’s ordinary business hours,
then Landlord shall employ contractors or labor at overtime or premium pay rates
to the extent reasonably necessary. Landlord, at Tenant’s request, shall also
schedule any such interruption or curtailment, to the extent reasonably
practicable, using contractors or labor at overtime or premium pay rates, in
which case Tenant shall pay to Landlord, as additional rent, an amount equal to
the excess of (x) the Out-of-Pocket Costs that Landlord incurs in so scheduling
such interruption or curtailment (using contractors or labor at overtime or
premium pay rates), over (y) the Out-of-Pocket Costs that Landlord would have
incurred in scheduling such interruption or curtailment without using
contractors at overtime or premium pay rates, within thirty (30) days after the
date that Landlord gives to Tenant an invoice therefor together with reasonable
supporting documentation for the charges set forth therein (it being understood
that if more than one tenant requests that Landlord conduct such Work Access
using contractors or labor at overtime or premium pay rates, then Landlord shall
allocate such costs among such tenants equitably).

 

36



--------------------------------------------------------------------------------

10.3. Rent Credit.

Subject to the terms of this Section 10.3, if (I) (i) Landlord fails to perform
Landlord’s covenants hereunder, (ii) Landlord interrupts or curtails the level
of service provided by Building Systems as contemplated by Section 10.2 hereof,
or (iii) Landlord performs repairs, alterations, improvements, additions or
restorations in the Building, and (II) Tenant, by reason of the event described
in clause (I) above, is unable for at least fifteen (15) consecutive Business
Days to operate Tenant’s business in the Premises (or a portion thereof) in
substantially the same manner that Tenant conducted its business prior to such
event, then Tenant shall be entitled to a credit to apply against the Fixed Rent
thereafter coming due hereunder in an amount equal to the product obtained by
multiplying (A) the quotient obtained by dividing (a) the sum of the Fixed Rent
for the Premises, by (b) three hundred sixty-five (365) (or three hundred
sixty-six (366) in a leap year), by (c) the number of square feet of Rentable
Area in the Premises, by (B) the number of square feet of Rentable Area of the
portion of the Premises which is unusable, as aforesaid, by (C) the number of
days in the period commencing on (and including) the date immediately following
the date that is fifteen (15) Business Days after the event that is described in
clause (I) above and ending on the date that such portion of the Premises
becomes usable. If (x) Tenant is entitled to a credit against Rental pursuant to
this Section 10.3, and (y) the Expiration Date occurs prior to the date that
such credit is exhausted, then Landlord shall pay to Tenant the unused portion
of such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord’s obligation to make such payment shall survive the Expiration
Date). This Section 10.3 shall not apply in respect of the occurrence of a fire
or other casualty or in respect of a condemnation. This Section 10.3 shall not
limit the provisions of Section 5.2 hereof.

Article 11

REQUIREMENTS

11.1. Tenant’s Obligation to Comply with Requirements.

(A) Subject to the terms of this Article 11, Tenant, at Tenant’s expense, shall
comply with all Requirements applicable to the Premises, including, without
limitation, (i) Requirements that are applicable to the performance of
Alterations, (ii) Requirements that become applicable by reason of Alterations
having been performed, and (iii) Requirements that are applicable by reason of
the specific nature or type of business operated by Tenant (or any other Person
claiming by, through or under Tenant) in the Premises. Tenant shall not be
required to make any Alteration or other changes to the structural components of
the Building or to the Building Systems in either case to comply with any
Requirement unless (a) such Alteration or other change is required by reason of
Alterations having been performed by Tenant (or another Person claiming by,
through or under Tenant), or (b) such Alteration or other change is required by
reason of the specific nature of the use of the Premises by Tenant (or such
other Person) (as opposed to the use of the Premises for the general purposes
otherwise permitted under Section 3.1 hereof), or (c) such Alteration or other
change is required to install, modify or replace any fire suppression device or
system in the Premises (including, without limitation, sprinkler systems).

 

37



--------------------------------------------------------------------------------

(B) The term “Requirements” shall mean, collectively, (i) all present and future
laws, rules, orders, ordinances, regulations, statutes, requirements, codes and
executive orders of all Governmental Authorities, and of any applicable fire
rating bureau, or other body exercising similar functions, and (ii) all
requirements that the issuer of Landlord’s Property Policy imposes (including,
without limitation, any such requirements that such issuer requires as the basis
for the premium that such issuer charges Landlord for Landlord’s Property
Policy), provided that such requirements that the issuer of Landlord’s Property
Policy imposes are reasonably consistent with the requirements imposed by
reputable insurers of comparable properties in The City of New York.

(C) The term “Governmental Authority” shall mean the United States of America,
the State of New York, The City of New York, any political subdivision thereof
and any agency, department, commission, board, bureau or instrumentality of any
of the foregoing, or any quasi-governmental authority, now existing or hereafter
created, having jurisdiction over the Real Property or any portion thereof.

(D) Subject to the terms of this Section 11.1(D), if (a) Landlord gives Tenant a
notice that Tenant has failed to comply with a Requirement as required by this
Section 11.1, and (b) Tenant fails to proceed with reasonable diligence to
comply with such Requirement within twenty (20) days after the date that
Landlord gives such notice to Tenant (or such shorter period that Landlord
designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may perform the work and otherwise take steps that are required to
comply with such Requirement, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable Out-of-Pocket Expenses thereof, with interest
thereon at the Applicable Rate calculated from the date that Landlord incurs
such expenses, within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein. If (x) Tenant’s compliance with a particular Requirement as
required by this Section 11.1 cannot be accomplished with reasonable diligence
during the aforesaid period of twenty (20) days (or during such shorter period
that Landlord designates, as the case may be), and (y) Tenant commences such
compliance during such period of twenty (20) days (or such shorter period that
Landlord designates), then Landlord shall not have the right to perform the work
and otherwise take steps that are required to comply with such Requirement on
Tenant’s behalf as otherwise described in this Section 11.1(D) unless Tenant
fails to pursue such compliance with reasonable continuity and diligence.
Nothing contained in this Section 11.1(D) limits the remedies that are available
to Landlord after the occurrence of an Event of Default.

11.2. Landlord’s Obligation to Comply with Requirements.

Landlord shall comply with all Requirements applicable to the Premises and the
Building (including, without limitation, Requirements in respect of which the
violation thereof impedes Tenant’s performance of Alterations in the Premises)
other than the Requirements with respect to which Tenant is required to comply
pursuant to Section 11.1 hereof, subject, however, to Landlord’s right to
contest in good faith the applicability or legality thereof (provided that
Landlord’s contesting such Requirements does not interfere in any material
respect with Tenant’s use and occupancy of the Premises).

 

38



--------------------------------------------------------------------------------

11.3. Tenant’s Right to Contest Requirements.

Subject to the provisions of this Section 11.3, Tenant, at Tenant’s expense, may
contest by appropriate proceedings prosecuted diligently and in good faith the
legality or applicability of any Requirement affecting the Premises (any such
proceedings instituted by Tenant being referred to herein as a “Compliance
Challenge”). Tenant shall not have the right to institute a Compliance Challenge
unless Tenant first gives Landlord notice thereof. Tenant shall not institute
any Compliance Challenge if, by reason of Tenant’s delaying its compliance with
the applicable Requirement or by reason of the Compliance Challenge,
(a) Landlord (or any Landlord Indemnitee) may be imprisoned, (b) the Real
Property or any part thereof may be condemned or vacated, or (c) the certificate
of occupancy for the Premises or the Building may be suspended. If Landlord or
any Landlord Indemnitee may be subject to any civil fines or penalties or other
criminal penalties or if Landlord or any Landlord Indemnitee may be liable to
any third party in either case by reason of Tenant’s delaying its compliance
with the applicable Requirement or by reason of the Compliance Challenge, then
Tenant shall furnish to Landlord, at Tenant’s option, either (x) a bond of a
surety company that is issued by, and in form and substance, reasonably
satisfactory to Landlord, or (y) such other security that is reasonably
satisfactory to Landlord, and, in either case, in an amount equal to one hundred
twenty percent (120%) of the sum of (A) the cost of such compliance, (B) the
criminal or civil penalties or fines that may accrue by reason of such
non-compliance (as reasonably estimated by Landlord), and (C) the amount of such
liability to third parties (as reasonably estimated by Landlord). If Tenant
initiates any Compliance Challenge, then Tenant shall keep Landlord advised
regularly as to the status of such proceedings. Landlord shall have the right to
use the aforesaid bond or other security to satisfy any such fines or penalties
that are levied or assessed against a Landlord Indemnitee. Landlord shall return
to Tenant the aforesaid bond or other security (or the unapplied portion
thereof, as the case may be), promptly after Tenant completes the Compliance
Challenge.

11.4. Certificate of Occupancy.

(A) Subject to the terms of this Section 11.4(A), Landlord covenants that from
and after the Commencement Date a temporary or permanent certificate of
occupancy covering the Premises (or such other certificate as may be required by
Requirements from time to time to lawfully occupy the Premises) shall be in full
force and effect permitting the Premises to be used for the general purposes
that are permitted under Article 3 hereof. Nothing contained herein constitutes
Landlord’s covenant, representation or warranty that the Premises or any part
thereof lawfully may be used or occupied for any particular purpose or in any
particular manner; provided, however, that Landlord shall not have the right to
amend the certificate of occupancy for the Premises (or such other certificate
as may be required by Requirements from time to time to lawfully occupy the
Premises) in a manner that limits the uses that Tenant may perform in the
Premises in accordance with Article 3 hereof. Landlord shall have no liability
to Tenant under this Section 11.4(A) to the extent such certificate of occupancy
(or such other certificate) is not in full force and effect by reason of
Tenant’s default hereunder or by reason of Alterations.

(B) Tenant shall use the Premises only in a manner that conforms with the
certificate of occupancy that is in effect for the Premises. Tenant shall not
have the right to amend the certificate of occupancy for the Premises or the
Building without Landlord’s prior approval.

 

39



--------------------------------------------------------------------------------

Article 12

QUIET ENJOYMENT

12.1. Quiet Enjoyment.

Landlord covenants that Tenant may peaceably and quietly enjoy the Premises for
the Term, subject, nevertheless, to the terms and conditions of this Lease.

Article 13

SUBORDINATION

13.1. Subordination.

(A) This Lease shall be subject and subordinate to the priority of each Superior
Lease that hereafter exists (and does not exist as of the date hereof) in
respect of which the Lessor is not an Affiliate of Landlord. This Lease shall be
subject and subordinate to the lien of each Mortgage that hereafter exists (and
does not exist as of the date hereof) in respect of which the Mortgagee is not
an Affiliate of Landlord.

(B) The term “Lessor” shall mean a lessor under a Superior Lease.

(C) The term “Mortgage” shall mean any trust indenture or mortgage which now or
hereafter encumbers Landlord’s estate in the Premises.

(D) The term “Mortgagee” shall mean any trustee, mortgagee or holder of a
Mortgage.

(E) The term “Superior Lease” shall mean any lease pursuant to which Landlord
now or hereafter obtains or retains its interest in the Premises (to the extent
that Landlord’s interest in the Premises is a leasehold estate).

13.2. Attornment.

If, at any time prior to the Expiration Date, a Person succeeds to Landlord’s
interest in the Real Property by reason of a foreclosure under a Mortgage or by
reason of the termination of a Superior Lease (any such Person being referred to
herein as the “Successor”), then Tenant, at the Successor’s election, shall
attorn, from time to time, to the Successor, in either case upon the then
executory terms of this Lease, for the remainder of the Term. If the Successor
is not an Affiliate of the Person that constituted Landlord immediately prior to
such Successor’s obtaining an interest in the Premises, then the Successor shall
not be:

(A) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting landlord), except to the extent that (i) such
act or omission

 

40



--------------------------------------------------------------------------------

continues after the date that the Successor succeeds to Landlord’s interest in
the Real Property, and (ii) such act or omission of such prior landlord is of a
nature that the Successor can cure by performing a service or making a repair,
or

(B) subject to any defenses or offsets that Tenant has against any prior
landlord (including, without limitation, the then defaulting landlord) (except
for any offsets expressly permitted under this Lease), or

(C) bound by any payment of Rental that Tenant has made to any prior landlord
(including, without limitation, the then defaulting landlord) more than thirty
(30) days in advance of the date that such payment is due (other than the Rental
that Tenant pays pursuant to Section 1.5(E) hereof), or

(D) bound by any obligation to make any payment to or on behalf of Tenant to the
extent that such obligation accrues prior to the date that the Successor
succeeds to Landlord’s interest in the Real Property, or

(E) bound by any obligation to perform any work or to make improvements to the
Premises, except for:

(1) Landlord’s Work,

(2) repairs and maintenance that Landlord is required to perform pursuant to the
provisions of this Lease and that first become necessary, or the need for which
continues, after the date that the Successor succeeds to Landlord’s interest in
the Real Property,

(3) repairs to the Premises that become necessary by reason of a fire or other
casualty that occurs from and after the date that the Successor succeeds to
Landlord’s interest in the Real Property and that Landlord is required to
perform pursuant to Article 15 hereof,

(4) repairs to the Premises or any part thereof that become necessary by reason
of a fire or other casualty that occurs prior to the date that the Successor
succeeds to Landlord’s interest in the Real Property and that Landlord is
required to perform pursuant to Article 15 hereof, to the extent that the
Successor can make such repairs from the net proceeds of Landlord’s Property
Policy that are actually made available to the Successor (with the
understanding, however, that if (i) a fire or other casualty occurs prior to the
date that the Successor succeeds to Landlord’s interest in the Real Property,
(ii) Landlord is required to repair the resulting damage to the Building
pursuant to Article 15 hereof, and (iii) the Successor cannot make such repairs
from such net proceeds, then Tenant shall have the right to terminate this Lease
by giving notice thereof to the Successor within fifteen (15) days after the
date that the Successor gives Tenant notice that the Successor does not intend
to perform such repairs),

(5) repairs to the Premises as a result of a partial condemnation that occurs
from and after the date that the Successor succeeds to Landlord’s interest in
the Real Property and that Landlord is required to perform pursuant to Article
16 hereof, and

 

41



--------------------------------------------------------------------------------

(6) repairs to the Premises as a result of a partial condemnation that occurs
prior to the date that the Successor succeeds to Landlord’s interest in the Real
Property and that Landlord is required to perform pursuant to Article 16 hereof,
to the extent that the Successor can make such repairs from the net proceeds of
any condemnation award made available to the Successor (with the understanding,
however, that if (i) a partial condemnation occurs prior to the date that the
Successor succeeds to Landlord’s interest in the Real Property, (ii) Landlord is
required to make repairs to the Building pursuant to Article 16 hereof by reason
of such partial condemnation, and (iii) the Successor cannot make such repairs
from such net proceeds, then Tenant shall have the right to terminate this Lease
by giving notice thereof to the Successor within fifteen (15) days after the
date that the Successor gives Tenant notice that the Successor does not intend
to perform such repairs),

(F) bound by any amendment or modification of this Lease made without the
consent of the Successor after the date that Tenant is given notice of the
applicable Mortgage or the applicable Superior Lease (as the case may be), or

(G) bound to return the Cash Security Deposit or the Letter of Credit until the
Cash Security Deposit or the Letter of Credit has come into the Successor’s
actual possession and Tenant is entitled to the Cash Security Deposit or the
Letter of Credit pursuant to the terms of this Lease.

The provisions of this Section 13.2 shall apply notwithstanding that, as a
matter of law, this Lease terminates upon the termination of any Superior Lease
or the foreclosure of a Mortgage. No further instrument shall be required to
give effect to Tenant’s attorning to a Successor as contemplated by this
Section 13.2. Tenant, however, upon demand of any Successor, shall execute, from
time to time, instruments, in a recordable form and in a form reasonably
satisfactory to the Successor, confirming the foregoing provisions of this
Section 13.2.

13.3. Amendments to this Lease.

Tenant shall execute and deliver, from time to time, amendments to this Lease,
promptly after Landlord’s request, to the extent that (x) such amendments are
reasonably required by a Mortgagee or a Lessor that in either case is not an
Affiliate of Landlord (or are reasonably required by a proposed Mortgagee or
proposed Lessor that in either case is not an Affiliate of Landlord and that
consummates the applicable Mortgage or the applicable Superior Lease
contemporaneously with Tenant’s execution and delivery of such amendment
hereof), and (y) Landlord gives to Tenant reasonable evidence to the effect that
such Mortgagee or Lessor requires such amendments; provided, however, that
Tenant shall not be required to agree to any such amendments to this Lease that
(i) increase Tenant’s monetary obligations under this Lease, (ii) adversely
affect or diminish Tenant’s rights under this Lease (except in either case to a
de minimis extent), or (iii) increase Tenant’s other obligations under this
Lease (except to a de minimis extent).

13.4. Tenant’s Estoppel Certificate.

Tenant, within ten (10) Business Days after Landlord’s request from time to time
(but not more frequently than three (3) times in any particular period of twelve
(12) months), shall deliver

 

42



--------------------------------------------------------------------------------

to Landlord a written statement executed by Tenant, in form reasonably
satisfactory to Landlord, (1) stating that this Lease is then in full force and
effect and has not been modified (or if this Lease is not in full force and
effect, stating the reasons therefor, or if this Lease is modified, setting
forth all modifications), (2) setting forth the date to which the Fixed Rent,
the Tax Payment and other items of Rental have been paid, (3) stating whether,
to the actual knowledge of Tenant (without having made any investigation),
Landlord is in default under this Lease, and, if Landlord is in default, setting
forth the specific nature of all such defaults, and (4) stating any other
matters reasonably requested by Landlord and related to this Lease. Tenant
acknowledges that any such statement that Tenant delivers to Landlord pursuant
to this Section 13.4 may be relied upon by (x) any purchaser or owner of the
Real Property or any interest therein (including, without limitation, any
Lessor), or (y) any Mortgagee.

13.5. Rights to Cure Landlord’s Default.

If (x) a Superior Lease or Mortgage exists, (y) the Lessor or Mortgagee is not
an Affiliate of Landlord, and (z) Landlord gives Tenant notice thereof, then
Tenant shall not seek to terminate this Lease by reason of Landlord’s default
hereunder until Tenant has given written notice of such default to such Lessor
or such Mortgagee in either case at the address that has been furnished to
Tenant. If any such Lessor or Mortgagee notifies Tenant, within ten
(10) Business Days after the date that such Lessor or Mortgagee receives such
notice from Tenant, that such Lessor or Mortgagee intends to remedy such act or
omission of Landlord, then Tenant shall not have the right to so terminate this
Lease unless such Lessor or Mortgagee fails to remedy such act or omission of
Landlord within a reasonable period of time after the date that such Lessor or
Mortgagee gives such notice to Tenant (it being understood that such Lessor or
Mortgagee shall not have any liability to Tenant for the failure of such Lessor
or Mortgagee to so remedy such act or omission of Landlord during such period).

13.6. Zoning Lot Merger Agreement.

Tenant hereby waives irrevocably any rights that Tenant may have in connection
with any zoning lot merger or transfer of development rights with respect to the
Real Property, including, without limitation, any rights that Tenant may have to
be a party to, to contest, or to execute any Declaration of Restrictions (as
such term is used in Section 12-10 of the Zoning Resolution of The City of New
York effective December 15,1961, as amended) with respect to the Real Property,
which would cause the Premises to be merged with or unmerged from any other
zoning lot pursuant to such Zoning Resolution or to any document of a similar
nature and purpose. Tenant agrees that this Lease shall be subject and
subordinate to any Declaration of Restrictions or any other document of similar
nature and purpose now or hereafter affecting the Real Property (it being
understood, however, that Landlord shall not permit such Declaration of
Restrictions or any such other document to impair Tenant’s rights hereunder, or
expand Tenant’s obligations hereunder, except, in either case, to a de minimis
extent). In confirmation of such subordination and waiver, Tenant, from time to
time, shall execute and deliver promptly any certificate or instrument that
Landlord reasonably requests.

 

43



--------------------------------------------------------------------------------

13.7. Tenant’s Financial Statements.

Subject to the terms of this Section 13.7, Tenant shall provide to Landlord
(a) the balance sheet of Tenant and each Predecessor Tenant (if any) in either
case dated as of the last day of each fiscal year (to the extent that the last
day of each such fiscal year occurs during the Term), (b) the income statement
of Tenant and each Predecessor Tenant (if any) for each such fiscal year that
occurs, in whole or in part, during the Term, and (c) the statement of changes
in financial condition of Tenant and each Predecessor Tenant (if any) for each
such fiscal year that occurs, in whole or in part, during the Term, in each case
on or prior to the one hundred twentieth (120th) day after the last day of each
such fiscal year (such financial statements being collectively referred to
herein as “Tenant’s Statements”). Tenant shall cause Tenant Statements to be
prepared in accordance with generally accepted accounting principles,
consistently applied. Landlord shall not disclose Tenant’s Statements to any
third party, except that Landlord may disclose Tenant’s Statements (i) to
Persons that provide (or that propose to provide), directly or indirectly, debt
or equity capital to Landlord or Landlord’s Affiliates and that provide Landlord
with reasonable assurances that such Persons will maintain the confidentiality
of Tenant’s Statements, (ii) to Persons that purchase (or that propose to
purchase) the Real Property or any portion thereof and that provide Landlord
with reasonable assurances that such Persons will maintain the confidentiality
of Tenant’s Statements, (iii) to Lessors (or prospective Lessors) that provide
Landlord with reasonable assurances that such Lessors (or prospective Lessors)
will maintain the confidentiality of Tenant’s Statements, (iv) to Persons that
provide professional services for Landlord (such as, for example, Landlord’s
attorneys and accountants) and that provide Landlord with reasonable assurances
that such Persons will maintain the confidentiality of Tenant’s Statements,
(v) to the extent required by law, (vi) to the extent reasonably required by
Landlord in enforcing Landlord’s rights hereunder, and (vii) to the extent that
Tenant’s Statements are otherwise available to the general public. Tenant shall
not have any obligation to provide Tenant’s Statements to Landlord as provided
in this Section 13.7 during the period that (x) the stock of Tenant is publicly
traded on a recognized stock exchange, and (y) Tenant’s Statements are available
to the general public under filings that Tenant makes with the Securities and
Exchange Commission.

Article 14

INSURANCE

14.1. Tenant’s Insurance.

(A) Tenant, at Tenant’s expense, shall obtain and keep in full force and effect
(i) an insurance policy for Tenant’s Property and the Specialty Alterations, in
either case to the extent insurable under the available standard forms of
“all-risk” insurance policies, in an amount equal to one hundred percent
(100%) of the replacement value thereof (subject, however, at Tenant’s option,
to a reasonable deductible) (the insurance policy described in this clause
(i) being referred to herein as “Tenant’s Property Policy”), (ii) a policy of
worker’s compensation insurance, to the extent required by law (such policy
being referred to herein as “Tenant’s Worker’s Compensation Policy”), and
(iii) a policy of commercial general liability and property damage insurance on
an occurrence basis, with a broad form contractual liability endorsement

 

44



--------------------------------------------------------------------------------

(the insurance policy described in this clause (iii) being collectively referred
to herein as “Tenant’s Liability Policy”). Tenant’s Property Policy and Tenant’s
Liability Policy shall name Tenant as the insured. Tenant’s Property Policy
shall also include business interruption insurance that is sufficient in amount
to pay the Fixed Rent and the Tax Payment due hereunder for a period of at least
one (1) year. Tenant’s Liability Policy shall name the Landlord Indemnitees as
additional insureds thereunder.

(B) Tenant’s Liability Policy shall contain a provision that (a) no act or
omission of Tenant shall affect or limit the obligation of the insurer to pay
the amount of any loss sustained, and (b) the policy is non-cancelable with
respect to the Landlord Indemnitees unless at least thirty (30) days of advance
written notice is given to Landlord, except that Tenant’s Liability Policy may
be cancelable on no less than ten (10) days of advance written notice to
Landlord for non-payment of premium. If Tenant receives any notice of
cancellation or any other notice from the insurance carrier which may adversely
affect the coverage of the insureds under Tenant’s Property Policy or Tenant’s
Liability Policy, then Tenant shall immediately deliver to Landlord a copy of
such notice. The minimum amounts of liability under Tenant’s Liability Policy
shall be a combined single limit with respect to each occurrence in the amount
of Five Million Dollars ($5,000,000) for injury (or death) to persons and damage
to property, which minimum amount Landlord may increase from time to time to the
amount of insurance that in Landlord’s reasonable judgment is then being
customarily required by prudent landlords of first- class buildings in the
vicinity of the Building from tenants leasing space similar in size, nature and
location to the Premises.

(C) Tenant shall cause Tenant’s Liability Policy, Tenant’s Worker’s Compensation
Policy and Tenant’s Property Policy to be issued by reputable and independent
insurers that are (x) permitted to do business in the State of New York, and
(y) rated in Best’s Insurance Guide, or any successor thereto, as having a
general policyholder rating of A and a financial rating of at least XII (it
being understood that if such ratings are no longer issued, then such insurer’s
financial integrity shall conform to the standards that constitute such ratings
from Best’s Insurance Guide as of the date hereof).

(D) Tenant has the right to satisfy Tenant’s obligation to carry Tenant’s
Liability Policy with an umbrella insurance policy if such umbrella insurance
policy contains an aggregate per location endorsement that provides the required
level of protection for the Premises. Tenant has the right to satisfy Tenant’s
obligation to carry Tenant’s Property Policy with a blanket insurance policy if
such blanket insurance policy provides, on a per occurrence basis, that a loss
that relates to any other location does not impair or reduce the level of
protection available for the Premises below the amount required by this Lease.

14.2. Landlord’s Insurance.

(A) Subject to the terms of this Section 14.2, Landlord shall obtain and keep in
full force and effect insurance against loss or damage by fire and other
casualty to the Building, to the extent insurable on commercially reasonable
terms under then available standard forms of “all-risk” insurance policies, in
an amount equal to one hundred percent (100%) of the replacement value thereof
or, at Landlord’s option, in such lesser amount as will avoid co-

 

45



--------------------------------------------------------------------------------

insurance (such insurance being referred to herein as “Landlord’s Property
Policy”). Tenant acknowledges that (i) Landlord’s Property Policy may encompass
rent insurance, (ii) the risks that Landlord’s Property Policy covers may
include, without limitation, fire, war, terrorism, environmental matters, and
flood, and (iii) Landlord may also obtain a commercial general liability
insurance policy.

(B) Landlord shall not be liable to Tenant for any failure to insure any
Alterations unless Tenant notifies Landlord of the completion of such
Alterations and the cost thereof, and maintains adequate records with respect to
such Alterations to facilitate the adjustment of any insurance claims with
respect thereto. Landlord shall have the right to provide that the coverage of
Landlord’s Property Policy is subject to a reasonable deductible. Tenant shall
cooperate with Landlord and Landlord’s insurance companies in the adjustment of
any claims for any damage to the Building or the Alterations. Landlord shall not
be required to carry insurance on Tenant’s Property or the Specialty
Alterations. Landlord shall not be required to carry insurance against any loss
suffered by Tenant due to the interruption of Tenant’s business.

14.3. Mutual Waiver of Subrogation.

(A) Subject to the provisions of this Section 14.3, Landlord and Tenant shall
each obtain an appropriate clause in, or endorsement on, Landlord’s Property
Policy or Tenant’s Property Policy (as the case may be) pursuant to which the
insurance companies waive subrogation or consent to a waiver of right of
recovery. Landlord and Tenant also agree that, having obtained such clauses or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery, they shall not make any claim against or seek to recover from the
Landlord Indemnitees or the Tenant Indemnitees (as the case may be) for any loss
or damage to its property or the property of others resulting from fire or other
hazards covered by Landlord’s Property Policy or Tenant’s Property Policy (as
the case may be); provided, however, that the release, discharge, exoneration
and covenant not to sue herein contained shall be limited by and be coextensive
with the terms and provisions of the waiver of subrogation clause or
endorsements or clauses or endorsements consenting to a waiver of right of
recovery.

(B) If the payment of an additional premium is required for the inclusion of a
waiver of subrogation provision as described in Section 14.3(A) hereof, then
each party shall advise the other party of the amount of any such additional
premiums and the other party at its own election may, but shall not be obligated
to, pay such additional premium. If (x) Tenant is the party that elects to pay
such additional premium to include such a waiver in Landlord’s Property Policy,
and (y) other tenants in the Building make concurrently a similar election, then
the aforesaid amount that Tenant is obligated to pay to Landlord on account of
such additional premium shall be only the portion thereof that Landlord
allocates equitably to Tenant. If such other party does not elect to pay such
additional premium, then the party whose insurer is charging the additional
premium shall not be required to obtain such waiver of subrogation provision.

(C) If either party is unable to obtain the inclusion of such waiver of
subrogation provision even with the payment of an additional premium, then such
party shall attempt to name the other party as an additional insured (but not a
loss payee) under the

 

46



--------------------------------------------------------------------------------

applicable insurance policy. If the payment of an additional premium is required
for naming the other party as an additional insured (but not a loss payee), then
such party shall advise the other of the amount of any such additional premium
and the other party at its own election may, but shall not be obligated to, pay
such additional premium. If (x) Tenant is the party that elects to pay such
additional premium to name Tenant as an additional insured (but not as loss
payee), and (y) other tenants in the Building make concurrently a similar
election, then the aforesaid amount that Tenant is obligated to pay to Landlord
on account of such additional premium shall be only the portion thereof that
Landlord allocates equitably to Tenant. If such other party does not elect to
pay such additional premium or if it is not possible to have the other party
named as an additional insured (but not loss payee), even with the payment of an
additional premium, then (in either event) the party whose insurer refuses to
include such waiver of subrogation provision shall so notify the other party and
such party shall not have the obligation to name the other party as an
additional insured.

14.4. Evidence of Insurance.

On or prior to the Commencement Date, each party shall deliver to the other
party appropriate certificates of insurance required to be carried by the
parties pursuant to this Article 14, including evidence of waivers of
subrogation and naming of additional insureds in either case as required by
Section 14.3 hereof. Each party shall deliver to the other party evidence of
each renewal or replacement of a policy at least twenty (20) days prior to the
expiration of such policy.

14.5. No Concurrent Insurance.

Tenant shall not obtain any property insurance (under Tenant’s Property Policy
or otherwise) that covers the property that is covered by Landlord’s Property
Policy.

14.6. Tenant’s Obligation to Comply with Landlord’s Fire and Casualty Insurance.

If (i) Tenant (or any other Person claiming by, through or under Tenant) uses
the Premises for any purpose other than general office use , and (ii) the use of
the Premises by Tenant (or such other Person) causes the premium for Landlord’s
Property Policy to exceed the premium that would have otherwise applied therefor
if Tenant (or such Person) used the Premises for general office use, then Tenant
shall pay to Landlord, as additional rent, an amount equal to such excess, on or
prior to the thirtieth (30th) day after the date that Landlord gives to Tenant
an invoice therefor, together with reasonable supporting documentation for the
charges set forth therein. Nothing contained in this Section 14.6 expands
Tenant’s rights under Article 3 hereof.

 

47



--------------------------------------------------------------------------------

Article 15

CASUALTY

15.1. Notice.

Tenant shall notify Landlord promptly of any fire or other casualty that occurs
in the Premises.

15.2. Landlord’s Restoration Obligations.

Subject to the terms of this Section 15.2, Landlord, with reasonable diligence,
shall repair the damage to (i) the Premises (including, without limitation, the
Alterations), (ii) the Building Systems that service the Premises, and (iii) the
common elements of the Building that Tenant uses to gain access to the Premises,
in each case to the extent caused by fire or other casualty. The restoration
work to be performed by Landlord shall include, without limitation, any portion
of Landlord’s Work that Landlord did not Substantially Complete on the date that
the fire or other casualty occurred. Landlord shall commence the performance of
such repairs as promptly as reasonably practicable after the occurrence of such
fire or other casualty. Landlord shall use commercially reasonable efforts to
perform such repairs diligently, in a good and workmanlike manner, and in a
manner that minimizes to the extent reasonably practicable interference with
Tenant’s use and occupancy of any portion of the Premises that remains
tenantable. Landlord shall not be required to restore Tenant’s Property or the
Specialty Alterations. Landlord shall not be required to commence such
restoration until Tenant gives Landlord the notice described in Section 15.1
hereof (unless Landlord otherwise has received actual notice of the fire or
other casualty). Landlord shall not be obligated to restore any Alterations
unless (i) Tenant has Substantially Completed the performance thereof,
(ii) Tenant has given Landlord notice to the effect that Tenant has
Substantially Completed such Alterations, (iii) Tenant has given Landlord notice
of the cost incurred by Tenant in performing such Alterations, and (iv) Tenant
has maintained records with respect to such Alterations in a form that allows
Landlord to make a full insurance recovery therefor under Landlord’s Property
Policy. If (x) Tenant, as part of the Initial Alterations, demolishes all or a
material part of the interior installation that exists in the Premises on the
Commencement Date, and (y) the Premises (including any Alterations) is damaged
by fire or other casualty at any time prior to the date that Tenant
Substantially Completes the Initial Alterations therein, then Landlord’s
obligation to repair the Premises (and any Alterations) shall be limited to
(w) the performance of Landlord’s Work (to the extent that the performance of
Landlord’s Work remains feasible after such fire or other casualty), (x) the
part of the Building Systems serving the Premises on the Commencement Date, but
not the distribution portions of such Building Systems located within the
Premises, (y) the floor and ceiling slabs of the Premises, and (z) the exterior
walls of the Premises, all to substantially the same condition that existed on
the Commencement Date. Landlord shall have the right to adapt the restoration of
the Premises as contemplated by this Section 15.2 to comply with applicable
Requirements that are then in effect. Landlord shall not be obligated to restore
the Premises as provided in this Section 15.2 to the extent that this Lease
terminates by reason of such fire or other casualty as provided in this Article
15.

 

48



--------------------------------------------------------------------------------

15.3. Rent Abatement.

(A) The Fixed Rent and the Tax Payment that is otherwise due and payable
hereunder shall not be reduced by reason of a fire or other casualty (and,
accordingly, Tenant shall remain obligated to pay the Fixed Rentand the Tax
Payment that comes due hereunder during the period that Landlord is performing
the restoration work described in Section 15.2 hereof).

15.4. Landlord’s Termination Right.

If the Building is so damaged by fire or other casualty that, in Landlord’s
opinion, substantial alteration, demolition, or reconstruction of the Building
is required (regardless of whether the Premises have been damaged or rendered
untenantable), then Landlord may terminate this Lease by giving Tenant notice
thereof on or prior to the ninetieth (90th) day after such fire or other
casualty. If Landlord elects to terminate this Lease as aforesaid, then (I) the
Term shall expire on a date set by Landlord that (A) is not sooner than (i) the
tenth (10th) day after the date that Landlord gives such notice (if all or
substantially all of the Premises is rendered untenantable by such fire or other
casualty), and (ii) the ninetieth (90th) day after the date that Landlord gives
such notice (if less than all or substantially all of the Premises is rendered
untenantable by such fire or other casualty), and (B) is not later than the
first (1st) anniversary of the date on which such fire or other casualty occurs,
and (II) Tenant, on such date set by Landlord, shall vacate the Premises and
surrender the Premises to Landlord in accordance with the terms of this Lease
that govern Tenant’s obligations upon the expiration or earlier termination of
the Term. Upon the termination of this Lease under this Section 15.4, the Rental
shall be apportioned and any prepaid portion of the Rental for any period after
the Expiration Date shall be refunded promptly by Landlord to Tenant (and
Landlord’s obligation to make such refund shall survive the Expiration Date).

15.5. Tenant’s Termination Right.

(A) Landlord, within forty-five (45) days after the earlier to occur of (x) the
date that Tenant gives Landlord notice of the occurrence of a fire or other
casualty as contemplated by Section 15.1 hereof, and (y) the date that Landlord
otherwise has actual notice of such fire or other casualty, shall give to Tenant
a statement prepared by a reputable and independent contractor setting forth
such contractor’s estimate in good faith as to the time required for Landlord to
Substantially Complete the restoration described in Section 15.2 hereof (such
statement that Landlord gives to Tenant being referred to herein as the
“Casualty Statement”); provided, however, that Landlord shall not be required to
give Tenant a Casualty Statement if Landlord has theretofore exercised
Landlord’s right to terminate this Lease under Section 15.4 hereof. If the
estimated time period as set forth in the Casualty Statement exceeds one
(1) year from the date of the applicable fire or other casualty, then Tenant may
elect to terminate this Lease by giving notice to Landlord not later than the
thirtieth (30th) day after the date that Landlord gives the Casualty Statement
to Tenant. If Tenant makes such election to so terminate this Lease, then the
Term shall expire on the thirtieth (30th) day after Tenant gives such notice to
Landlord.

 

49



--------------------------------------------------------------------------------

(B) This Lease shall terminate if (i) a fire or other casualty occurs, and, by
reason thereof, Landlord has an obligation to perform a restoration as
contemplated by Section 15.2 hereof, (ii) Tenant does not exercise Tenant’s
right to terminate this Lease under Section 15.5(A) hereof in connection with
such fire or other casualty (or Tenant does not have the right to terminate this
Lease under Section 15.5(A) hereof in connection with such fire or other
casualty), (iii) Landlord fails to Substantially Complete the performance of the
restoration work that Landlord is required to perform on or prior to the later
to occur of (I) one (1) year after the date of the applicable fire or other
casualty, and (II) the date that is ninety (90) days after the last day of the
estimated time period set forth in the Casualty Statement (the later of the
dates described in clause (I) and clause (II) above being referred to herein as
the “Second Bite Date”), (iv) Tenant gives Landlord notice no earlier than the
Second Bite Date to the effect that this Lease will terminate under this
Section 15.5(B) if Landlord fails to Substantially Complete the restoration
within ninety (90) days after the Second Bite Date, and (v) Landlord fails to
Substantially Complete the restoration within ninety (90) days after the Second
Bite Date.

(C) If the Term terminates as provided in this Section 15.5, then (I) Tenant
shall vacate the Premises and surrender the Premises to Landlord on the date of
such termination “as is” and otherwise in accordance with the terms of this
Lease that govern Tenant’s obligations upon the expiration or earlier
termination of the Term, (II) any Rental due hereunder shall be apportioned as
of the date of such termination, and (III) any portion of the Rental that is
then prepaid by Tenant and relates to the period after the date that the
abatement of Rental as described in Section 15.3 hereof becomes effective shall
be promptly refunded by Landlord to Tenant (with the understanding that
Landlord’s obligation to make any such refund shall survive such termination of
this Lease).

15.6. Termination Rights at End of Term.

If the Premises are substantially damaged by a fire or other casualty that
occurs during the period of twelve (12) months immediately preceding the Fixed
Expiration Date, then either Landlord or Tenant may elect to terminate this
Lease by notice given to the other party within thirty (30) days after such fire
or other casualty occurs. If either party makes such election, then the Term
shall expire on the thirtieth (30th) day after the notice of such election is
given, and, accordingly, Tenant, on or prior to such thirtieth (30th) day, shall
vacate the Premises and surrender the Premises to Landlord in accordance with
the provisions of this Lease that govern Tenant’s obligation to deliver vacant
and exclusive possession of the Premises to Landlord upon the expiration of the
Term. Upon the termination of this Lease under this Section 15.6, the Rental
shall be apportioned and any prepaid portion of the Rental for any period after
the Expiration Date shall be refunded promptly by Landlord to Tenant (and
Landlord’s obligation to make such refund shall survive the Expiration Date).
For purposes of this Section 15.6, the term “substantially damaged” shall mean
that: (a) a fire or other casualty precludes Tenant from using more than fifty
percent (50%) of the Premises for the conduct of its business, and (b) Tenant’s
inability to so use the Premises (or the applicable portion thereof) is
reasonably expected to continue until at least the earlier to occur of (i) the
Fixed Expiration Date, and (ii) the one hundred eightieth (180th) day after the
date that such fire or other casualty occurs.

 

50



--------------------------------------------------------------------------------

15.7. No Other Termination Rights.

Tenant shall have no right to cancel this Lease by virtue of a fire or other
casualty except to the extent specifically set forth herein. This Article 15 is
intended to constitute an “express agreement to the contrary” for purposes of
Section 227 of the New York Real Property Law.

Article 16

CONDEMNATION

16.1. Effect of Condemnation.

(A) Subject to the provisions of Section 16.2 hereof, if the entire Real
Property, the entire Building or the entire Premises is condemned or otherwise
acquired by the exercise of the power of eminent domain, then this Lease shall
terminate as of the date that such condemnation or acquisition is consummated.

(B) If only a part of the Real Property and not the entire Premises is so
acquired or condemned, then:

(1) except as hereinafter provided in this Section 16.1, this Lease shall remain
effective, and, from and after the date that the condemnation or acquisition is
consummated, (w) the Fixed Rent shall be reduced in the proportion that the
number of square feet of Rentable Area of the part of the Premises so acquired
or condemned bears to the total Rentable Area of the Premises immediately prior
to such acquisition or condemnation, and (x) Tenant’s Tax Share shall be
redetermined based upon the proportion that the number of square feet of
Rentable Area of the Premises that is remaining after such acquisition or
condemnation bears to the number of square feet of Rentable Area of the Building
that is remaining after such acquisition or condemnation;

(2) on or prior to the sixtieth (60th) day after the date that the condemnation
or acquisition is consummated, Landlord shall have the right to terminate this
Lease by giving notice to Tenant if either (i) at least fifteen percent (15%) of
the usable area of the Premises is so acquired or condemned, or (ii) Landlord
terminates leases (including this Lease) for at least percent (%) of the usable
area of the Building (excluding any portion of the Building leased to or
occupied by Landlord or Landlord’s Affiliates); and

(3) if (a) the part of the Real Property so acquired or condemned contains more
than fifteen percent (15%) of the usable area of the Premises immediately prior
to such acquisition or condemnation, or (b) by reason of such acquisition or
condemnation, Tenant no longer has reasonable means of access to the Premises,
then Tenant may elect to terminate this Lease by giving notice to Landlord on or
prior to the sixtieth (60th) day after the date that Tenant is given notice of
such acquisition or condemnation being consummated.

The Term shall expire on the thirtieth (30th) day after the date that Landlord
or Tenant give any such notice to terminate this Lease.

 

51



--------------------------------------------------------------------------------

(C) Landlord shall refund to Tenant, promptly after the date that such taking or
acquisition becomes effective, any Rental that Tenant has theretofore paid for
the Premises (or the applicable portion thereof that is so taken or acquired) to
the extent that such Rental is properly allocable to the period after the date
that such taking or acquisition becomes effective (and Landlord’s obligation to
make such refund shall survive the Expiration Date).

(D) If this Lease terminates pursuant to the provisions of this Section 16.1,
then the Rental for the portion of the Premises that is not taken or acquired
shall be apportioned as of the termination date. Landlord shall refund promptly
to Tenant any Rental that Tenant has theretofore paid for any period after the
date that such termination becomes effective (and Landlord’s obligation to make
such refund shall survive the Expiration Date).

(E) If a part of the Premises is so acquired or condemned and this Lease and the
Term is not terminated pursuant to the foregoing provisions of this
Section 16.1, then Landlord, at Landlord’s expense, shall restore the part of
the Premises that is not so acquired or condemned to a self-contained rental
unit inclusive of Alterations that Tenant has theretofore Substantially
Completed, except that if such acquisition or condemnation occurs prior to the
Substantial Completion of the Initial Alterations, then Landlord shall only be
required to restore the part of the Premises not so acquired or condemned to a
self-contained rental unit exclusive of any Alterations.

16.2. Condemnation Award.

Subject to Section 16.3 hereof, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation of all or any part of the Real
Property. Tenant shall have no claim against Landlord or the condemning
authority for the value of any unexpired portion of the Term, and, accordingly,
Tenant hereby expressly assigns to Landlord all of its right in and to any such
award. Nothing contained in this Section 16.2 shall be deemed to prevent Tenant
from making a separate claim in any condemnation proceedings for the value of
any Tenant’s Property included in such taking, for any moving expenses or for
the costs incurred by Tenant in performing the Initial Alterations (prior to
Tenant’s Substantial Completion thereof) in the portion of the Premises that is
not so condemned or acquired.

16.3. Temporary Taking.

If the whole or any part of the Premises is acquired or condemned temporarily
during the Term, then (a) Tenant shall give prompt notice thereof to Landlord,
(b) the Term shall not be reduced or affected in any way, (c) Tenant shall
continue to pay in full all items of Rental payable by Tenant hereunder without
reduction or abatement, and (d) Tenant shall be entitled to receive for itself
any award or payments for such use, provided, however, that if the acquisition
or condemnation is for a period extending beyond the Term, then such award or
payment shall be apportioned equitably between Landlord and Tenant. Tenant, at
Tenant’s expense, shall make Alterations to restore the Premises to the
condition existing prior to any such temporary acquisition or condemnation.

 

52



--------------------------------------------------------------------------------

Article 17

ASSIGNMENT AND SUBLETTING

17.1. General Limitations.

(A) Subject to the terms of this Article 17, without the prior consent of
Landlord in each instance, Tenant shall not, and Tenant shall not permit any
other Permitted Party to, consummate a Transfer. The term “Transfer” shall mean:

(1) (a) an assignment of a Permitted Party’s rights under, or a delegation of
such Permitted Party’s duties under, the applicable Occupancy Agreement by
express assignment or by operation of law or by other means, (b) a mortgage or
other encumbrance of such Permitted Party’s interest in the applicable Occupancy
Agreement, in whole or in part, (c) a subletting, or further subletting, of the
Premises or any part thereof, or (d) the occupancy of the Premises or any part
thereof by any Person other than such Permitted Party; and

(2) any transaction that modifies or supplements (or further modifies or
supplements) an Occupancy Agreement to decrease the rental that is payable
thereunder, to change the premises that is demised thereby, or to change the
term thereof, in either case in any material respect (it being understood that
(i) a termination or cancellation of an Occupancy Agreement shall not constitute
a Transfer for purposes hereof, and (ii) such modification or supplement shall
be treated for purposes hereof as a transaction on the terms of such Occupancy
Agreement, as so modified or supplemented, for the balance of the term thereof).

(B) The term “Occupancy Agreement” shall mean the lease, sublease, license or
other agreement pursuant to which a Permitted Party has the right to occupy the
Premises.

(C) The term “Permitted Party” shall mean Tenant and any other Person that has
the right to occupy the Premises in accordance with the terms of this Article 17
(other than a Person that has the right to occupy the Premises by virtue of
Landlord’s exercising Landlord’s rights under Section 17.3 hereof).

(D) Subject to Section 17.7 hereof, the transfer of Control in a Permitted
Party, however accomplished, whether in a single transaction or in a series of
unrelated or related transactions, shall constitute an assignment of such
Permitted Party’s interest in the applicable Occupancy Agreement for purposes of
this Article 17.

(E) The consent by Landlord to any Transfer shall not relieve Tenant from its
obligation to obtain the prior consent of Landlord to any other Transfer to the
extent required by this Lease.

(F) The assignment by any Person that constitutes Tenant of the tenant’s
interest under this Lease shall not relieve such Person of the obligations of
the tenant under this Lease. Such Person’s liability under this Lease shall
continue notwithstanding (x) the subsequent release of any other Person that
constitutes Tenant from liability under this Lease, (y) any limitation on any
such other Person’s liability hereunder by virtue of the Bankruptcy Code, or
(z) any modification or amendment of this Lease that Landlord consummates with
any such other

 

53



--------------------------------------------------------------------------------

Person that constitutes Tenant subsequently; provided, however, that if such
other Person is not an Affiliate of such Person, then any such modification or
amendment shall not expand such Person’s liability hereunder.

(G) Notwithstanding anything to the contrary contained herein, Tenant shall not,
and Tenant shall not permit any other Permitted Party to, enter into any lease,
sublease, license, concession or other agreement for use or occupancy of the
Premises or any portion thereof which provides for a rental or other payment for
such use or occupancy based in whole or in part on the net income or profits
derived by any Person from the property leased, occupied or used, or which would
require the payment of any consideration that would not qualify as “rents from
real property,” as that term is defined in Section 856(d) of the Internal
Revenue Code of 1986, as amended.

(H) If Tenant assigns the tenant’s interest under this Lease in violation of the
terms of this Article 17, then such assignment shall be void and of no force and
effect against Landlord; provided, however, that Landlord (x) may collect an
amount equal to the then Rental from the assignee as a fee for such assignee’s
use and occupancy, and (y) shall apply the net amount collected to the Rental
reserved in this Lease. If the Premises or any part thereof are sublet to,
occupied by, or used by any Person other than Tenant (regardless of whether such
subletting, occupancy or use violates this Article 17), then Landlord (a) after
the occurrence of an Event of Default, may collect amounts from the subtenant,
user or occupant as a fee for its use and occupancy, and (b) shall apply the net
amount collected to the Rental reserved in this Lease. No such assignment,
subletting, occupancy or use, with or without Landlord’s prior consent, nor any
such collection or application of fees for use and occupancy, shall (i) be
deemed a waiver by Landlord of any term, covenant or condition of this Lease,
(ii) be deemed the acceptance by Landlord of such assignee, subtenant, occupant
or user as tenant hereunder, or (iii) relieve Tenant of the obligations of the
tenant under this Lease.

17.2. Landlord’s Expenses.

Tenant shall reimburse Landlord for a reasonable processing fee, any reasonable
Out-of-Pocket Costs that Landlord incurs in connection with any proposed
Transfer, including, without limitation, reasonable attorneys’ fees and
disbursements, and the reasonable costs of making investigations as to the
acceptability of the proposed Transferee, within thirty (30) days after Landlord
gives to Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein.

17.3. Recapture Procedure.

(A) Tenant shall have the right to institute the procedure described in this
Section 17.3 (the “Recapture Procedure”) only by giving to Landlord notice
thereof (a “Transfer Notice”), which:

(1) refers expressly to this Section 17.3 and indicates that such notice
constitutes a Transfer Notice,

 

54



--------------------------------------------------------------------------------

(2) includes a copy of the documents that Tenant intends to use to evidence the
proposed Transfer,

(3) identifies the Person to which Tenant proposes to make the Transfer (the
Person to which a Transfer is made being referred to herein as a “Transferee”),
and

(4) sets forth the date on which Tenant proposes that the term of a Transfer
that constitutes a sublease, license or other similar agreement that grants
occupancy rights will commence, or that a Transfer that constitutes an
assignment will occur, as the case may be (such date being referred to herein as
the “Transfer Date”) (it being understood that the Transfer Date shall be no
sooner than sixty (60) days, and no later than one hundred eighty (180) days,
after the date that Tenant gives the Transfer Notice to Landlord) (the material
terms of a proposed Transfer as set forth in the Transfer Notice being referred
to herein as the “Proposed Transfer Terms”).

(B) The term “Transfer Expenses” shall mean the actual Out-of-Pocket Expenses
that the Permitted Party that makes the applicable Transfer (the “Transferor”)
pays solely in consummating a Transfer, including, without limitation,
(i) brokerage commissions, (ii) allowances that a Transferor makes available to
the Transferee to fund the cost of Alterations that the Transferee makes to the
Premises, (iii) costs that a Transferor pays in making Alterations to prepare
the Premises solely for the Transferee’s initial occupancy, (iv) the amount
payable to Landlord under Section 17.2 hereof for such Transfer, (v) reasonable
attorneys’ fees and disbursements that a Transferor pays in connection with
consummating such Transfer, and (vi) the transfer taxes (and other similar
charges and fees) that Tenant pays pursuant to Section 17.5 hereof.

(C) The term “Amortized Transfer Expenses” shall mean, with respect to any
period, the amount of the Transfer Expenses that amortize during such period if
the Transfer Expenses are amortized, in equal monthly installments, with
interest calculated at the Base Rate, over the period that the Transferee is
obligated to make payments to a Transferor in respect of the applicable
Transfer.

(D) The term “Recapture Date” shall mean the thirtieth (30th) day after the date
that Tenant gives the Transfer Notice to Landlord.

(E)

(1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the Transfer
described in the Transfer Notice constitutes a sublease for the Premises with
respect to which the term thereof expires on or prior to the date that is twelve
(12) months before the Fixed Expiration Date (any sublease that expires before
such date being referred to herein as a “Short-Term Sublease”), then Landlord
shall have the right to sublease (or to cause the Recapture Subtenant to
sublease) the Premises from Tenant, on the terms set forth in this
Section 17.3(E), by giving notice thereof (the “Recapture Sublease Notice”) to
Tenant not later than the Recapture Date (as to which date time shall be of the
essence) (any such sublease of the Premises that Landlord elects to consummate
under this Section 17.3(E) being referred to herein as a “Recapture Sublease”).

 

55



--------------------------------------------------------------------------------

(2) If Landlord gives a Recapture Sublease Notice to Tenant, then Tenant shall,
and Landlord shall (or Landlord shall cause the Recapture Subtenant to),
consummate a Recapture Sublease for the Premises on the following terms:

(a) Landlord shall give to Tenant, within twenty (20) days after the date that
Landlord gives to Tenant the Recapture Sublease Notice, a proposed sublease that
conforms with the terms set forth in this Section 17.3(E) and is otherwise on
the terms set forth in this Lease. Tenant shall execute and deliver such
sublease promptly after Landlord’s submission thereof to Tenant. Landlord shall
execute and deliver (or cause the Recapture Subtenant to execute and deliver)
such sublease promptly after Tenant delivers to Landlord the counterpart thereof
that is executed by Tenant.

(b) Landlord shall have the right to designate that the subtenant under the
Recapture Sublease is a Person other than Landlord (the Person that constitutes
the subtenant under a Recapture Sublease being referred to herein as the
“Recapture Subtenant”).

(c) The rental payable by the Recapture Subtenant to Tenant shall be calculated
on either of the following methods, as designated by Landlord (with the
understanding that Landlord shall be deemed to have elected clause (i) below if
Landlord does not designate otherwise in the Recapture Sublease Notice):

(i) the excess of (I) the rental that would have been payable by the Transferee
for the applicable calendar month as contemplated by the Proposed Transfer
Terms, over (II) the Amortized Transfer Expenses for such month that would have
resulted from the Proposed Transfer Terms; or

(ii) the Fixed Rent and the Escalation Rent that is due under this Lease for the
Recapture Space.

(d) The term of the Recapture Sublease shall commence on the Transfer Date and
shall extend for the term set forth in the Transfer Notice as part of the
Proposed Transfer Terms (with the understanding that the Recapture Subtenant
shall have the right to extend the term of the Recapture Sublease for a term
that corresponds, or for terms that correspond, to any renewal right or renewal
rights that are set forth in the Transfer Notice as part of the Proposed
Transfer Terms).

(e) If, during the term of the Recapture Sublease (or during the period that the
Recapture Subtenant, or any Person claiming by, through or under the Recapture
Subtenant, remains in occupancy of the Premises after the term of the Recapture
Sublease expires or earlier terminates), an event or circumstance occurs that is
attributable to the Recapture Subtenant (or a Person claiming by, through or
under the Recapture Subtenant), then such event or circumstance shall not
constitute a default by Tenant hereunder (and, accordingly, Tenant shall not
have liability to Landlord in connection therewith).

(f) Tenant shall have the right to offset against the Rental due hereunder an
amount equal to the rental that the Recapture Subtenant fails to pay when due to
Tenant.

 

56



--------------------------------------------------------------------------------

(g) The Recapture Subtenant (and any Person claiming by, through or under the
Recapture Subtenant), during the term of the Recapture Sublease, shall have the
right to make alterations to the Premises; provided, however, that the Recapture
Subtenant shall be required to restore the Premises upon the expiration of the
term of the Recapture Sublease to the extent required by the applicable Proposed
Transfer Terms.

(h) The Recapture Subtenant shall have the right to further sublease the
Premises, or assign the Recapture Subtenant’s rights as subtenant under the
Recapture Sublease, to any third party, without Tenant having any rights to
consent thereto or to receive additional payments from the Recapture Subtenant
in connection therewith.

(i) The Recapture Subtenant shall not have the right to receive from Tenant any
free rent, tenant improvement allowance or other similar concession that
constitutes part of the Proposed Transfer Terms.

(F)

(1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the Transfer
described in the Transfer Notice constitutes either a sublease for the Premises
(other than a Short-Term Sublease) or an assignment, then Landlord shall have
the right to terminate this Lease with respect to the Premises, on the terms set
forth in this Section 17.3(F), by giving notice thereof (the “Recapture
Termination Notice”) to Tenant not later than the Recapture Date (any such
termination of this Lease with respect to the Premises being referred to herein
as a “Recapture Termination”).

(2) If Landlord gives to Tenant a Recapture Termination Notice, then the Term
shall terminate on the Transfer Date. If the Term so terminates on the Transfer
Date, then Tenant, on the Transfer Date, shall vacate the Premises and deliver
exclusive possession thereof to Landlord in accordance with the terms of this
Lease that govern Tenant’s obligations upon the expiration or earlier
termination of the Term.

(3) If (x) Landlord elects to consummate a Recapture Termination, and (y) the
Transfer described in the applicable Transfer Notice constitutes a sublease or
sublicense, then Tenant shall pay to Landlord, as additional rent, on the first
day of each calendar month during the period from the Transfer Date to the date
that the term of such sublease or sublicense would have expired under the
Proposed Transfer Terms, an amount equal to the excess (if any) of:

(a) the Fixed Rent and the Tax Payment that would have otherwise been due under
this Lease since the Transfer Date for the Premises, over

(b) the sum of (A) the excess of (I) the rental that would have been payable by
the Transferee since the Transfer Date as contemplated by the Proposed Transfer
Terms, over (II) the Amortized Transfer Expenses under the Proposed Transfer
Terms that would have theretofore accrued, and (B) the amounts theretofore paid
by Tenant to Landlord under this Section 17.3(F)(3) in respect of such Recapture
Termination.

Tenant’s obligation to pay such amount to Landlord shall survive the termination
of this Lease.

 

57



--------------------------------------------------------------------------------

(4) If (x) Landlord elects to consummate a Recapture Termination, and (y) the
Transfer described in the applicable Transfer Notice constitutes an assignment
of Tenant’s interest under this Lease, then Tenant shall pay to Landlord the sum
of:

(a) the present value of the consideration (if any) that would have been payable
by Tenant to the Transferee under the Proposed Transfer Terms (calculated as of
the Transfer Date using a discount rate equal to the Base Rate), and

(b) the excess, if any, of (I) the present value of the Transfer Expenses that
Tenant would have incurred under the Proposed Transfer Terms, over (II) the
present value of the consideration (if any) that would have been payable by the
Transferee to Tenant under the Proposed Transfer Terms (in either case
calculated as of the Transfer Date using a discount rate equal to the Base
Rate).

Tenant shall pay the amounts described in clauses (a) and (b) above on the
Transfer Date. Tenant’s obligation to pay such amounts to Landlord shall survive
the termination of this Lease (or the termination of this Lease only with
respect to the Recapture Space, as the case may be).

17.4. Certain Transfer Rights.

Subject to Section 17.7 hereof, Landlord shall not unreasonably withhold,
condition or delay Landlord’s consent to a Permitted Party’s consummating a
Transfer, provided that:

(A) Tenant has theretofore instituted the Recapture Procedure for such Transfer;
provided, however, that Tenant shall not be required to have instituted the
Recapture Procedure for a Transfer that is proposed to be consummated by a
Permitted Party other than Tenant;

(B) Landlord’s right to elect to consummate a Recapture Termination with respect
to the proposed Transfer has lapsed (without Landlord’s having exercised
Landlord’s rights to consummate a Recapture Termination); provided, however,
that this Section 17.4(B) shall not apply for a Transfer that is proposed to be
consummated by a Permitted Party other than Tenant;

(C) the Transfer is on terms that are at least as favorable to the Transferor as
the Proposed Transfer Terms; provided, however, that this Section 17.4(C) shall
not apply for a Transfer that is proposed to be consummated by a Permitted Party
other than Tenant;

(D) the Transfer occurs no earlier than the thirtieth (30th) day before the
Transfer Date and no later than the thirtieth (30th) day after the Transfer
Date; provided, however, that this Section 17.4(D) shall not apply for a
Transfer that is proposed to be consummated by a Permitted Party other than
Tenant;

(E) Tenant submits to Landlord a counterpart of the documents that the
Transferor intends to use to consummate the proposed Transfer, which have been
executed and delivered by the proposed Transferor and the proposed Transferee,
and which are subject to no conditions to the effectiveness thereof (other than
Landlord’s granting Landlord’s consent thereto);

 

58



--------------------------------------------------------------------------------

(F) the Premises has not been listed or otherwise publicly advertised at a
rental rate that is less than the prevailing rental rate set by Landlord for
comparable space in the Building, or, if there is no comparable space, the
prevailing rental rate reasonably determined by Landlord (it being agreed that
nothing contained in this clause (F) prohibits a Permitted Party from
(I) consummating a Transfer at a rental rate that is less than such prevailing
rate, or (II) disseminating broker’s fliers or other marketing materials that
indicate that the rental rate for the Premises is available upon request);

(G) no Event of Default has occurred and is continuing;

(H) the proposed Transferee has a financial standing (taking into consideration
the obligations of the Transferee under the applicable Occupancy Agreement) that
is reasonably satisfactory to Landlord;

(I) the proposed Transferee is of a character, is engaged in a business, and
proposes to use the Premises in a manner that in each case is in keeping with
the standards of a first-class office building in the vicinity of the Building;

(J) the proposed Transferee, or any Affiliate of the proposed Transferee, does
not occupy any space in the Building;

(K) neither the proposed Transferee, nor an Affiliate of the proposed
Transferee, is a Person with whom Landlord is then engaged in bona fide
negotiations regarding the leasing or subleasing of space in the Building;

(L) any sublease (or further sublease) of the Premises does not consist of less
than the entire Rentable Area thereof;

(M) the Transferor and each other Permitted Party (if any) whose interest is
superior to the interest of the Transferor, and the Transferee, executes and
delivers to Landlord a consent to the Transfer in a form reasonably designated
by Landlord;

(N) if the Transfer constitutes an assignment of the tenant’s interest under
this Lease, the assignee has expressly assumed all of the obligations of Tenant
hereunder to the extent accruing from and after the date that the Transfer is
effective; and

(O) if the Transfer constitutes a sublease (or a further sublease), such
sublease provides expressly that (i) such sublease is subject and subordinate to
the Lease (and to the terms thereof), and (ii) if this Lease terminates, then
Landlord, at Landlord’s option, may take over all of the right, title and
interest of the Transferor under such sublease, and the Transferee, at
Landlord’s option, shall attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be:

(1) liable for any act or omission of the Transferor under such sublease (except
for any such acts or omissions that (x) continue after the date that Landlord
succeeds to the interest of the Transferor under such sublease, and (y) may be
remedied by the providing a service or performing a repair),

 

59



--------------------------------------------------------------------------------

(2) subject to any defense or offsets which the Transferee may have against the
Transferor that accrue prior to the date that Landlord succeeds to the interest
of the Transferor,

(3) bound by any previous payment that the Transferee made to the Transferor
more than thirty (30) days in advance of the date that such payment was due,

(4) bound by any obligation to make any payment to or on behalf of the
Transferee that accrues prior to the date that Landlord succeeds to the interest
of the Transferor under such sublease,

(5) bound by any obligation to perform any work or to make improvements to the
Premises (other than the obligation to perform maintenance, repairs or
restoration that in each case first becomes necessary from and after the date
that Landlord succeeds to the interest of the Transferor under such sublease)
(with the understanding, however, that if (I) the Premises is damaged by fire or
other casualty, or affected by condemnation, prior to the date that Landlord
succeeds to the interest of the Transferor under such sublease, (II) Landlord
would have otherwise been required to perform the restoration of the Premises,
or the applicable portion thereof, that is required by virtue of such fire or
other casualty, or such condemnation, in accordance with the terms hereof, and
(III) Landlord does not elect to perform such restoration by giving notice
thereof to the subtenant on or prior to the tenth (10th) day after the date that
Landlord so succeeds, then such subtenant shall have the right to terminate such
sublease (and such subtenant’s obligation to so attorn to Landlord, as
aforesaid) by giving notice thereof to Landlord within ten (10) days after the
last day of such period of ten (10) days during which Landlord has the right to
give such notice to such subtenant),

(6) bound by any amendment or modification of such sublease made without
Landlord’s consent, or

(7) bound to return the Transferee’s security deposit, if any, until such
deposit has come into Landlord’s actual possession and the Transferee is
entitled to such security deposit pursuant to the terms of such sublease (the
requirements of a proposed sublease as set forth in this Section 17.4(O) being
collectively referred to herein as the “Basic Sublease Provisions”).

17.5. Transfer Taxes.

Tenant shall pay any transfer taxes (and other similar charges and fees) that
any Governmental Authority imposes in connection with any Transfer (including,
without limitation, any such transfer taxes, charges or fees that a Governmental
Authority imposes in connection with Landlord’s exercising Landlord’s rights to
consummate a Recapture Termination).

 

60



--------------------------------------------------------------------------------

17.6. Transfer Profit.

(A) Subject to the terms of this Section 17.6 and Section 17.7 hereof, Tenant
shall pay as additional rent to Landlord, on the first (1st) day of each
calendar month during the Term in the same manner as Fixed Rent, an amount equal
to the excess of (I) fifty percent (50%) of the Transfer Profit for each
Transfer that is determined as of the last day of the immediately preceding
calendar month, over (II) the aggregate amount of the payments that Tenant has
theretofore paid to Landlord for such Transfer under this Section 17.6(A).

(B)

(1) The term “Transfer Profit” shall mean, with respect to any particular
Transfer, the excess (if any) of (x) the Transfer Inflow for such Transfer for
the period beginning on the first (1st) day of the term of the applicable
Transfer (if such Transfer is a sublease or sublicense) or the date that such
Transfer becomes effective (if such Transfer is an assignment of the tenant’s
interest under this Lease or an assignment of the subtenant’s interest under a
sublease or a sublicense (or further sublease or sublicense)) (as the case may
be), over (y) the sum of (a) the Transfer Outflow for such Transfer for such
period, and (b) the Amortized Transfer Expenses for such Transfer for such
period.

(2) The term “Transfer Inflow” shall mean, with respect to any particular
Transfer for any particular period, the amount that the Transferor receives
during such period from or on behalf of the Transferee in connection with the
applicable Transfer.

(3) The term “Transfer Outflow” shall mean:

(a) with respect to any Transfer that is a sublease or sublicense (or a further
sublease or sublicense), the aggregate amount that the Transferor pays during
the applicable period for the Premises to the counterparty under the Occupancy
Agreement through which the Transferor derives its rights to the Premises, and

(b) with respect to any Transfer that is an assignment of the tenant’s interest
under this Lease or the subtenant’s interest under a sublease or sublicense (or
further sublease or sublicense), zero.

(C) If the Transferor (or an Affiliate thereof) receives in a transaction that
occurs concurrently with the applicable Transfer consideration from the
Transferee (or an Affiliate thereof) for the sale or lease of personal property
or for services that the Transferor (or an Affiliate thereof) agrees to provide
for the Transferee (or an Affiliate thereof), then (I) the Transfer Inflow shall
include (in addition to the consideration that the Transferor receives for the
Transfer) an amount equal to such other consideration, and (II) the Transfer
Outflow shall include (in addition to the items that are otherwise includible in
Transfer Outflow for purposes hereof) (a) the cost that the Transferor (or such
Affiliate thereof) incurs in acquiring the personal property that the Transferor
(or such Affiliate thereof) sells to the Transferee (or an Affiliate thereof) in
such concurrent transaction (to the extent that such cost has not theretofore
been amortized in accordance with generally accepted accounting principles),
(b) the amortization of the cost that the Transferor (or such Affiliate thereof)
incurs in acquiring any personal property that the Transferor (or such Affiliate
thereof) leases to the Transferee, or (c) the cost that the Transferor (or an
Affiliate thereof) incurs in providing such services, as the case may be.

 

61



--------------------------------------------------------------------------------

17.7. Permitted Transfers.

(A) The term “Net Worth Assignment Requirement” shall mean the requirement that
Tenant has provided to Landlord, not later than the tenth (10th) Business Day
after the applicable assignment has been consummated, an audited balance sheet
for the applicable Permitted Party or if not available, a balance sheet
certified by Tenant’s Chief Financial Officer and the assignee that in either
case is dated no earlier than the last day of the most recently ended fiscal
quarter (or the last day of the fiscal quarter that immediately precedes the
most recently ended fiscal quarter, if the applicable assignment occurs less
than sixty (60) days after the last day of the most recently ended fiscal
quarter) and that reflects that the assignee’s tangible net worth, as determined
in accordance with generally accepted accounting principles, consistently
applied, is not less than the tangible net worth of the applicable Permitted
Party on the Commencement Date (if the Transferor is Tenant) or on the first day
of the term of the Occupancy Agreement through which the Transferor holds its
interest in the Premises (if the Transferor is not Tenant).

(B) A Permitted Party shall have the right to assign such Permitted Party’s
entire interest under the applicable Occupancy Agreement to an Affiliate of such
Permitted Party without (x) Landlord’s prior approval, (y) Landlord’s having the
right to consummate a Recapture Termination in respect thereof, and (z) Tenant’s
being required to pay Transfer Profit to Landlord in connection therewith,
provided that in each case (i) Tenant gives to Landlord, not later than the
tenth (10th) Business Day after any such assignment is consummated, an
instrument, duly executed by such Permitted Party and the aforesaid Affiliate of
such Permitted Party, in form reasonably satisfactory to Landlord, to the effect
that such Affiliate assumes all of the obligations of such Permitted Party under
such Occupancy Agreement to the extent arising from and after the date of such
assignment, (ii) Tenant, with such notice, provides Landlord with reasonable
evidence to the effect that the Person to which such Permitted Party is so
assigning such Permitted Party’s interest under such Occupancy Agreement
constitutes an Affiliate of such Permitted Party, and (iii) the Net Worth
Assignment Requirement is satisfied.

(C) The merger or consolidation of a Permitted Party into or with another Person
shall be permitted without (x) Landlord’s prior approval, (y) Landlord’s having
the right to consummate a Recapture Termination in respect thereof, and
(z) Tenant’s being required to pay Transfer Profit to Landlord in connection
therewith, provided that in each case (i) such merger or consolidation is not
principally for the purpose of transferring such Permitted Party’s interest in
the applicable Occupancy Agreement, (ii) Tenant gives Landlord notice of such
merger or consolidation not later than the tenth (10th) Business Day after the
occurrence thereof, (iii) Tenant, within ten (10) Business Days after such
merger or consolidation, provides Landlord with reasonable evidence that the
requirement described in clause (i) above has been satisfied, and (iv) the Net
Worth Assignment Requirement is satisfied.

(D) The assignment of a Permitted Party’s entire interest under the applicable
Occupancy Agreement in connection with the sale of all or substantially all of
the assets of such

 

62



--------------------------------------------------------------------------------

Permitted Party shall be permitted without (x) Landlord’s prior approval,
(y) Landlord’s having the right to consummate a Recapture Termination in respect
thereof, and (z) Tenant’s being required to pay Transfer Profit to Landlord in
connection therewith, provided that in each case (i) Tenant gives to Landlord,
not later than the tenth (10th) Business Day after any such assignment is
consummated, an instrument, duly executed by such Permitted Party and the
Transferee, in form reasonably satisfactory to Landlord, to the effect that such
Transferee assumes all of the obligations of such Permitted Party to the extent
arising under the applicable Occupancy Agreement from and after the date of such
assignment, (ii) such sale of all or substantially all of the assets of such
Permitted Party is not principally for the purpose of transferring such
Permitted Party’s interest in such Occupancy Agreement, (iii) Tenant, within ten
(10) Business Days after such sale, provides Landlord with reasonable evidence
that the requirement described in clause (ii) above has been satisfied, and
(iv) the Net Worth Assignment Requirement is satisfied.

(E) The direct or indirect transfer of shares or equity interests in a Permitted
Party (including, without limitation, the issuance of treasury stock, or the
creation or issuance of a new class of stock, in either case in the context of
an initial public offering or in the context of a subsequent offering of equity
securities) shall be permitted without (x) Landlord’s prior approval,
(y) Landlord’s having the right to consummate a Recapture Termination in respect
thereof, and (z) Tenant’s being required to pay Transfer Profit to Landlord in
connection therewith, provided that in each case (i) such transfer is not
principally for the purpose of transferring the interest of such Permitted Party
under the applicable Occupancy Agreement, (ii) Tenant gives Landlord notice of
such transfer not later than the tenth (10th) Business Day after the occurrence
thereof, and (iii) Tenant, within ten (10) Business Days after the date that
such transfer occurs, provides Landlord with reasonable evidence that the
requirement described in clause (i) has been satisfied (except that Tenant shall
not be required to comply with this clause (iii) to the extent that such direct
or indirect transfer of shares or equity interests is accomplished through the
public “over-the-counter” securities market or through any recognized stock
exchange).

(F) A Permitted Party shall have the right to sublease or license (or further
sublease or sublicense) the Premises to an Affiliate of such Permitted Party,
without (x) Landlord’s prior approval, (y) Landlord’s having the right to
consummate a Recapture Termination in respect thereof, and (z) Tenant’s being
required to pay Transfer Profit to Landlord in connection therewith, provided
that in each case (i) Tenant gives to Landlord a copy of such sublease or
license, not later than the tenth (10th) Business Day after any such sublease or
license is consummated, (ii) Tenant, with such copy of such sublease or license,
provides Landlord with reasonable evidence to the effect that the Person to
which such Permitted Party is so subleasing or licensing the Premises
constitutes an Affiliate of such Permitted Party, and (iii) such sublease
includes the Basic Sublease Provisions.

(G) If (I) (i) a Permitted Party assigns such Permitted Party’s entire interest
under the applicable Occupancy Agreement to an Affiliate of such Permitted
Party, or (ii) a Permitted Party subleases or licenses (or further subleases or
sublicenses) the Premises to an Affiliate of such Permitted Party, in either
case without Landlord’s consent as provided in this Section 17.7 and without
paying to Landlord any Transfer Profit that derives therefrom, and (II)

 

63



--------------------------------------------------------------------------------

the assignee or subtenant or sublicensee subsequently assigns the interest of
such assignee or such subtenant or sublicensee under the applicable Occupancy
Agreement to a third party in a Transfer that is not governed by the provisions
of this Section 17.7 or further subleases or sublicenses the Premises to a third
party in a Transfer that is not governed by the provisions of this Section 17.7,
then, for purposes of calculating the Transfer Profit that is due to Landlord
for such subsequent assignment or sublease or sublicense, the parties shall
assume that the assignment or sublease or sublicense that the Permitted Party
consummated without Landlord’s approval under this Section 17.7 did not occur
previously (and, accordingly, the parties, in calculating Transfer Profit for
such Transfer that is not governed by this Section 17.7, shall include any
Transfer Profit that resulted from the prior Transfer from the Permitted Party
to its Affiliate).

Article 18

LANDLORD’S RIGHT TO RELOCATE TENANT

18.1. Landlord’s Rights.

(A) Subject to the terms of this Section 18.1, Landlord, at any time and from
time to time during the Term, shall have the right to relocate Tenant from the
Premises (the Premises from which Tenant is being relocated pursuant to this
Section 18.1 being referred to herein as the “Old Premises”) to other space in
the Building (such other space being referred to as the “New Premises”;
Landlord’s aforesaid right to relocate Tenant from the Old Premises to the New
Premises being referred to herein as the “Relocation Option”).

(B) Landlord shall have the right to exercise the Relocation Option only by
giving notice thereof (the “Relocation Notice”) to Tenant not later than ninety
(90) days before the date that the aforesaid relocation becomes effective (the
date that the relocation becomes effective being referred to herein as the
“Relocation Date”). A Relocation Notice shall not be effective for purposes of
this Section 18.1 unless Landlord includes therewith a floor plan identifying
the New Premises. The New Premises shall (i) be comprised of Rentable Area equal
to or greater than the Rentable Area of the Old Premises, and (ii) be similar in
configuration to the Old Premises. In no event shall the Fixed Rent or Tenant’s
Tax Share increase if the New Premises is comprised of a Rentable Area greater
than the Rentable Area of the Old Premises. Landlord, at Landlord’s expense,
shall construct in the New Premises, not later than the Relocation Date, an
interior installation that is as comparable as reasonably practicable to the
interior installation that then exists in the Old Premises.

(C) Tenant shall cooperate reasonably with Landlord in connection with
Landlord’s designing and performing the construction of such interior
installation in the New Premises. Such interior installation that Landlord
constructs in the New Premises shall constitute the same Landlord’s Work,
Alterations and Specialty Alterations (as the case may be) as the corresponding
Landlord’s Work, Alterations and Specialty Alterations constituted in the Old
Premises (from and after the date that Landlord completes the installation
thereof in accordance with the terms of this Section 18.1). Tenant shall vacate
the Old Premises and surrender vacant and exclusive possession of the Old
Premises to Landlord on or before the Relocation Date, provided that Landlord
has theretofore delivered vacant and exclusive possession of the New

 

64



--------------------------------------------------------------------------------

Premises to Tenant in accordance with the terms of this Section 18.1. Tenant
shall not be required to remove any Landlord’s Work, Alterations or Specialty
Alterations from the Old Premises by virtue of Landlord’s exercise of the
Relocation Option. Landlord shall reimburse Tenant for any reasonable moving
expenses and for any other reasonable costs and expenses incurred by Tenant in
so relocating to the New Premises from the Old Premises, within thirty (30) days
after Tenant’s request therefor and Tenant’s submission to Landlord of
reasonable supporting documentation therefor.

(D) From and after the Relocation Date, all references to the Premises herein
shall mean the New Premises rather than the Old Premises.

(E) Notwithstanding the foregoing to the contrary, if Landlord shall give the
Relocation Notice then Tenant shall have the option in lieu of relocating, to
terminate this Lease by giving notice to Landlord within five (5) Business Days
of the Relocation Notice (time being of the essence) and in such event, on the
Relocation Date, Tenant shall vacate the Old Premises and deliver exclusive
possession thereof to Landlord in accordance with the terms of this Lease that
govern Tenant’s obligations on the expiration or termination of this Lease.

Article 19

DEFAULT

19.1. Events of Default.

The term “Event of Default” shall mean the occurrence of any of the following
events:

(A) Tenant fails to pay any installment of Fixed Rent when due and such failure
continues for three (3) Business Days after the date that Landlord gives notice
of such failure to Tenant; provided, however, that if (x) Tenant fails to pay
any installment of Fixed Rent when due, (y) Tenant has theretofore failed to pay
at least three (3) installments of Fixed Rent when due during the immediately
preceding period of twelve (12) months, and (z) Landlord has theretofore given
Tenant notice of Tenant’s aforesaid failure to pay when due at least three
(3) installments of Fixed Rent during such period of twelve (12) months, then
Tenant’s failure to pay such installment of Fixed Rent shall constitute an Event
of Default (without Landlord’s being required to first give Tenant notice of
such failure and an opportunity to cure such failure, as aforesaid);

(B) Tenant fails to pay any installment of Rental (other than Fixed Rent) when
due and such failure continues for five (5) Business Days after the date that
Landlord gives notice of such failure to Tenant;

(C) a Permitted Party’s interest under the applicable Occupancy Agreement
devolves upon or passes to any other Person, whether by operation of law or
otherwise, except as expressly permitted under Article 17 hereof, and such
Transfer is not reversed within ten (10) days after the date that such Transfer
occurs;

 

65



--------------------------------------------------------------------------------

(D) Tenant defaults in respect of Tenant’s obligations under Section 4.8 hereof,
and such default continues for more than three (3) Business Days after Landlord
gives Tenant notice thereof;

(E) Tenant defaults in respect of Tenant’s obligations under Section 7.5(A)(4)
hereof, and such default continues for more than five (5) Business Days after
Landlord gives Tenant notice thereof;

(F) if Tenant deposits the Letter of Credit with Landlord in accordance with the
terms of Section 23.2 hereof, (i) Landlord presents the Letter of Credit for
payment in accordance with the terms hereof, (ii) the issuer thereof fails to
make payment thereon in accordance with the terms thereof, and (iii) either
Tenant or such issuer fails to make such payment to Landlord within two
(2) Business Days after the date that Landlord gives Tenant notice of such
failure of such issuer;

(G) Tenant fails to deposit with Landlord any portion of the Cash Security
Deposit that Landlord applies after the occurrence of an Event of Default as
provided in Section 23.3 hereof or provide Landlord with a replacement Letter of
Credit after Landlord presents the Letter of Credit for payment to apply the
proceeds thereof after the occurrence of an Event of Default as provided in
Section 23.3 hereof in either case within five (5) Business Days after the date
that Landlord gives Tenant notice demanding that Tenant make such deposit or
provide such replacement;

(H) Tenant defaults in the observance or performance of any other covenant of
this Lease on Tenant’s part to be observed or performed and Tenant fails to
remedy such default within twenty (20) days after Landlord gives Tenant notice
thereof, except that if (i) such default cannot be remedied with reasonable
diligence during such period of twenty (20) days, (ii) Tenant takes reasonable
steps during such period of twenty (20) days to commence Tenant’s remedying of
such default, and (iii) Tenant prosecutes diligently Tenant’s remedying of such
default to completion, then an Event of Default shall not occur by reason of
such default; or

(I) the Premises are abandoned.

19.2. Termination.

If (1) an Event of Default occurs, and (2) Landlord, at any time thereafter, at
Landlord’s option, gives a notice to Tenant stating that this Lease and the Term
shall expire and terminate on the third (3rd) Business Day after the date that
Landlord gives Tenant such notice, then this Lease and the Term and all rights
of Tenant under this Lease shall expire and terminate as of the third
(3rd) Business Day after the date that Landlord gives Tenant such notice, and
Tenant immediately shall quit and surrender the Premises, but Tenant shall
nonetheless remain liable for all of its obligations hereunder, as provided in
Article 21 hereof and Article 22 hereof.

 

66



--------------------------------------------------------------------------------

Article 20

TENANT’S INSOLVENCY

20.1. Assignments pursuant to the Bankruptcy Code.

(A) The term “Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any
statute of similar nature and purpose.

(B) If Tenant, Tenant’s trustee or Tenant as debtor-in-possession (each, an
“Insolvency Party”) proposes to assign the tenant’s interest hereunder pursuant
to the provisions of the Bankruptcy Code to any Person that has made a bona fide
offer to accept an assignment of the tenant’s interest under this Lease on terms
acceptable to Tenant, then the Insolvency Party shall give to Landlord notice of
such proposed assignment no later than twenty (20) days after the date that the
Insolvency Party receives such offer, but in any event no later than ten
(10) days before the date that the Insolvency Party makes application to a court
of competent jurisdiction for authority and approval to consummate such
assignment. Such notice given by the Insolvency Party to Landlord shall (a) set
forth the name and address of such Person that has made such bona fide offer,
(b) set forth all of the terms and conditions of such bona fide offer, and
(c) confirm that such Person will provide to Landlord adequate assurance of
future performance that conforms with the terms of Section 20.1(D) hereof.
Landlord shall have the right to accept an assignment of this Lease upon the
same terms and conditions and for the same consideration, if any, as the bona
fide offer made by such Person (less any brokerage commissions that would
otherwise be payable by the Insolvency Party out of the consideration to be paid
by such Person in connection with such assignment of the tenant’s interest under
this Lease), by giving notice thereof to the Insolvency Party at any time prior
to the effective date of such proposed assignment.

(C) Tenant shall pay to Landlord an amount equal to the reasonable Out-of-Pocket
Costs that Landlord incurs in connection with Tenant’s assignment of the
tenant’s interest hereunder pursuant to the provisions of the Bankruptcy Code,
within thirty (30) days after Landlord’s submission to Tenant of an invoice
therefor that contains reasonable supporting documentation for the charges
described therein.

(D) A Person that submits a bona fide offer to take by assignment the tenant’s
interest under this Lease as described in Section 20.1(B) hereof shall be deemed
to have provided Landlord with adequate assurance of future performance only if
such Person (a) deposits with Landlord simultaneously with such assignee’s
taking by assignment the tenant’s interest under this Lease an amount equal to
the then annual Fixed Rent, as security for the faithful performance and
observance by such assignee of the tenant’s obligations of this Lease (and such
Person gives to Landlord, at least five (5) days prior to the date that the
proposed assignment becomes effective, information reasonably satisfactory to
Landlord that indicates that such Person has the ability to post such deposit),
(b) gives to Landlord, at least five (5) days prior to the date that the
proposed assignment becomes effective, such Person’s financial statements,
audited by a certified public accountant in accordance with generally accepted
accounting principles, consistently applied, for the three (3) fiscal years that
immediately precede such assignment, that indicate that such Person has a
tangible net worth of at least ten (10) times the

 

67



--------------------------------------------------------------------------------

then annual Fixed Rent for each of such three (3) years, and (c) gives to
Landlord, at least five (5) days prior to the date that the proposed assignment
becomes effective, such other information or takes such action that in either
case Landlord, in its reasonable judgment, determines is necessary to provide
adequate assurance of the performance by such assignee of the obligations of the
tenant under this Lease; provided, however, that in no event shall such adequate
assurance of future performance be less favorable to Landlord than the assurance
contemplated by Section 365(b)(3) of the Bankruptcy Code (notwithstanding that
this Lease may be construed as a lease of real property in a shopping center).

(E) If Tenant’s interest under this Lease is assigned to any Person pursuant to
the provisions of the Bankruptcy Code, then any such assignee shall (x) be
deemed without further act or deed to have assumed all the obligations of the
tenant arising under this Lease from and after the date of such assignment, and
(y) execute and deliver to Landlord upon demand an instrument confirming such
assumption.

(F) Nothing contained in this Article 20 limits Landlord’s rights against Tenant
under Article 17 hereof.

20.2. Replacement Lease.

If (i) Tenant is not the Person that constituted Tenant initially, and
(ii) either (I) this Lease is disaffirmed or rejected pursuant to the Bankruptcy
Code, or (II) this Lease terminates by reason of occurrence of an Insolvency
Event, then, subject to the terms of this Section 20.2, the Persons that
constituted Tenant hereunder previously, including, without limitation, the
Person that constituted Tenant initially (each such Person that previously
constituted Tenant hereunder (but does not then constitute Tenant hereunder),
and with respect to which Landlord exercises Landlord’s rights under this
Section 20.2, being referred to herein as a “Predecessor Tenant”) shall (1) pay
to Landlord the aggregate Rental that is then due and owing by Tenant to
Landlord under this Lease to and including the date of such disaffirmance,
rejection or termination, and (2) enter into a new lease, between Landlord, as
landlord, and the Predecessor Tenant, as tenant, for the Premises, and for a
term commencing on the effective date of such disaffirmance, rejection or
termination and ending on the Fixed Expiration Date, at the same Fixed Rent and
upon the then executory terms that are contained in this Lease, except that
(a) the Predecessor Tenant’s rights under the new lease shall be subject to the
possessory rights of Tenant under this Lease and the possessory rights of any
Person claiming by, through or under Tenant or by virtue of any statute or of
any order of any court, and (b) such new lease shall require all defaults
existing under this Lease to be cured by the Predecessor Tenant with reasonable
diligence. Landlord shall have the right to require the Predecessor Tenant to
execute and deliver such new lease on the terms set forth in this Section 20.2
only by giving notice thereof to Tenant and to the Predecessor Tenant within
thirty (30) days after Landlord receives notice of any such disaffirmance or
rejection (or, if this Lease terminates by reason of Landlord making an election
to do so, then Landlord may exercise such right only by giving such notice to
Tenant and the Predecessor Tenant within thirty (30) days after this Lease so
terminates). If the Predecessor Tenant defaults in its obligation to enter into
said new lease for a period often (10) days following Landlord’s request
therefor, then, in addition to all other rights and remedies by reason of such
default, either at law or in equity, Landlord shall have the same rights and
remedies

 

68



--------------------------------------------------------------------------------

against such Predecessor Tenant as if such Predecessor Tenant had entered into
such new lease and such new lease had thereafter been terminated as of the
commencement date thereof by reason of such Predecessor Tenant’s default
thereunder.

20.3. Insolvency Events.

This Lease shall terminate automatically upon the occurrence of any of the
following events:

(A) a Tenant Obligor commences or institutes any case, proceeding or other
action (a) seeking relief on its behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or (b) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
property; or

(B) a Tenant Obligor makes a general assignment for the benefit of creditors; or

(C) any case, proceeding or other action is commenced or instituted against a
Tenant Obligor (a) seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (b) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (i) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect, and (ii) remains undismissed for a period of sixty (60) days; or

(D) any case, proceeding or other action is commenced or instituted against a
Tenant Obligor seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which is not vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or

(E) a Tenant Obligor takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (A), (B), (C), or (D) above; or

(F) a trustee, receiver or other custodian is appointed for any substantial part
of a Tenant Obligor’s assets, and such appointment is not vacated or stayed
within fifteen (15) Business Days (the events described in this Section 20.3
being collectively referred to herein as “Insolvency Events”).

 

69



--------------------------------------------------------------------------------

The term “Tenant Obligor” shall mean (a) Tenant, (b) any Person that comprises
Tenant (if Tenant is comprised of more than one (1) Person), (c) any partner in
Tenant (if Tenant is a general partnership), (d) any general partner in Tenant
(if Tenant is a limited partnership), (e) any Person that has guarantied all or
any part of the obligations of Tenant hereunder, and (f) any Person that
previously constituted Tenant hereunder. If this Lease terminates pursuant to
this Section 20.3, then (I) Tenant immediately shall quit and surrender the
Premises, and (II) Tenant shall nonetheless remain liable for all of its
obligations hereunder, as provided in Article 21 hereof and Article 22 hereof.

20.4. Effect of Stay.

Notwithstanding anything to the contrary contained herein, if (i) Landlord’s
right to terminate this Lease after the occurrence of an Event of Default, or
the termination of this Lease upon the occurrence of an Insolvency Event, is
stayed by order of any court having jurisdiction over an Insolvency Event, or by
federal or state statute, (ii) the trustee appointed in connection with an
Insolvency Event, or Tenant or Tenant as debtor-in-possession, fails to assume
Tenant’s obligations under this Lease on or prior to the earliest to occur of
(a) the last day of the period prescribed therefor by law, (b) the one hundred
twentieth (120th) day after entry of the order for relief, or (c) a date that is
otherwise designated by the court, or (iii) said trustee, Tenant or Tenant as
debtor-in-possession fails to provide adequate protection of Landlord’s right,
title and interest in and to the Premises or adequate assurance of the complete
and continuous future performance of Tenant’s obligations under this Lease as
provided in Section 20.1(D) hereof, then Landlord, to the extent permitted by
law or by leave of the court having jurisdiction over such proceeding, shall
have the right, at its election, to terminate this Lease on five (5) Business
Days of advance notice to Tenant, Tenant as debtor-in-possession or said
trustee, and, upon the expiration of said period of five (5) Business Days, this
Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession or said trustee shall immediately quit and surrender the
Premises as aforesaid.

20.5. Rental for Bankruptcy Purposes.

Notwithstanding anything contained in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, regardless of
whether such amounts are expressly denominated as Rental, shall constitute rent
for the purposes of Section 502(b)(6) of the Bankruptcy Code, and Tenant’s
payment obligations with respect thereto shall constitute obligations to be
timely performed pursuant to Section 365(d) of the Bankruptcy Code.

Article 21

REMEDIES AND DAMAGES

21.1. Certain Remedies.

(A) If (x) an Event of Default occurs and this Lease and the Term expires and
comes to an end as provided in Article 19 hereof, or (y) this Lease terminates
as provided in Section 20.3 hereof, then:

(1) Tenant shall immediately quit and peacefully surrender the Premises to
Landlord, and Landlord and its agents may, without prejudice to any other remedy
which Landlord may have, (a) re-enter the Premises or any part thereof, without
notice, either by summary proceedings, or by any other applicable action or
proceeding, or by lawful force (without being liable to indictment, prosecution
or damages therefor), (b) repossess the Premises and dispossess Tenant and any
other Persons from the Premises, and (c) remove any and all of their property
and effects from the Premises; and

 

70



--------------------------------------------------------------------------------

(2) Landlord, at Landlord’s option, may relet the whole or any portion or
portions of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Fixed Expiration Date, at such rental or rentals and upon such
other conditions, which may include concessions and free rent periods, as
Landlord, in its sole discretion, may determine.

(B) Landlord shall have no obligation to relet the Premises or any part thereof
and shall not be liable for refusal or failure to relet the Premises or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon any such reletting. Any such refusal or failure on
Landlord’s part shall not relieve Tenant of any liability under this Lease or
otherwise affect any such liability. Landlord, at Landlord’s option, may make
such repairs, replacements, alterations, additions, improvements, decorations
and other physical changes in and to the Premises as Landlord, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability.

(C) In the event of a breach or threatened breach by Tenant, or any Persons
claiming by, through or under Tenant, of any term, covenant or condition of this
Lease, Landlord shall have the right to (1) enjoin or restrain such breach,
(2) invoke any other remedy allowed by law or in equity as if re-entry, summary
proceedings and other special remedies were not provided in this Lease for such
breach, and (3) seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease. The right to invoke the remedies hereinbefore
set forth are cumulative and nonexclusive and shall not preclude Landlord from
invoking any other remedy allowed at law or in equity.

21.2. No Redemption.

Tenant, on its own behalf and on behalf of all Persons claiming by, through or
under Tenant, including all creditors, does hereby waive any and all rights
which Tenant and all such Persons might have under any present or future law to
redeem the Premises, or to re-enter or repossess the Premises, or to restore the
operation of this Lease, after (a) Tenant has been dispossessed by a judgment or
by warrant of any court or judge, or (b) any re-entry by Landlord, or (c) any
expiration or termination of this Lease and the Term, whether such dispossess,
reentry, expiration or termination is by operation of law or pursuant to the
provisions of this Lease. The words “re-enter,” “re-entry” and “re-entered” as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.

 

71



--------------------------------------------------------------------------------

21.3. Calculation of Damages.

(A) If this Lease terminates by reason of the occurrence of an Event of Default
or by reason of the occurrence of an Insolvency Event, then Tenant shall pay to
Landlord, on demand, and Landlord shall be entitled to recover:

(1) all Rental payable under this Lease by Tenant to Landlord (x) to the date
that this Lease terminates, or (y) to the date of re-entry upon the Premises by
Landlord, as the case may be;

(2) the excess of (a) the Rental for the period which otherwise would have
constituted the unexpired portion of the Term, over (b) the net amount, if any,
of rents collected under any reletting effected pursuant to the provisions of
clause (2) of Section 21.1 (A) hereof for any part of such period (such excess
being referred to herein as a “Deficiency”), as damages (it being understood
that (x) such net amount described in clause (b) above shall be calculated by
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees and
disbursements, alteration costs, contributions to work and other expenses of
preparing the Premises for such reletting, (y) any such Deficiency shall be paid
in monthly installments by Tenant on the days specified in this Lease for
payment of installments of Fixed Rent or Escalation Rent (as the case may be),
and (z) Landlord shall be entitled to recover from Tenant each monthly
Deficiency as it arises, and no suit to collect the amount of the Deficiency for
any month shall prejudice Landlord’s right to collect the Deficiency for any
subsequent month by a similar proceeding); and

(3) regardless of whether Landlord has collected any monthly Deficiency as
aforesaid, and in lieu of any further Deficiency, as and for liquidated and
agreed final damages, an amount equal to the excess (if any) of (a) the Rental
for the period which otherwise would have constituted the unexpired portion of
the Term (commencing on the date immediately succeeding the last date with
respect to which a Deficiency, if any, was collected), over (b) the then fair
and reasonable net effective rental value of the Premises for the same period
(which is calculated by (X) deducting from the fair and reasonable rental value
of the Premises the expenses that Landlord would reasonably expect to incur in
reletting the Premises, including, but not limited to, all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees and disbursements,
alteration costs, contributions to work and other expenses of preparing the
Premises for such reletting, and (Y) taking into account the time period that
Landlord would reasonably require to consummate a reletting of the Premises to a
new tenant), both discounted to present value at the Base Rate. If, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the Premises, or any part thereof, have been relet by Landlord to any
Person other than an Affiliate of Landlord for the period which otherwise would
have constituted the unexpired portion of the Term, or any part thereof, then
the amount of rent reserved upon such reletting shall be deemed, prima facie, to
be the fair and reasonable rental value of the Premises (or the applicable part
thereof) so relet during the term of the reletting.

 

72



--------------------------------------------------------------------------------

(B) If the Premises, or any part thereof, are relet together with other space in
the Building, then the rents collected or reserved under any such reletting and
the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 21.3. Tenant acknowledges and agrees that in no event
shall it be entitled to any rents collected or payable under any reletting,
regardless of whether such rents exceed the Rental reserved in this Lease.

(C) Nothing contained in this Article 21 shall be deemed to limit or preclude
the recovery by Landlord from Tenant of the maximum amount allowed to be
obtained as damages by any applicable statute or rule of law, or of any sums or
damages to which Landlord may be lawfully entitled in addition to the damages
set forth in this Section 21.3.

Article 22

LANDLORD’S EXPENSES, LEGAL PROCEEDING COSTS AND LATE CHARGES

22.1. Landlord’s Costs.

Tenant shall pay to Landlord an amount equal to the reasonable costs that
Landlord incurs in instituting or prosecuting any legal proceeding against
Tenant (or any other Person claiming by, through or under Tenant) to the extent
that such legal proceeding derives from the occurrence of an Event of Default,
together with interest thereon calculated at the Applicable Rate from the date
that Landlord incurs such costs, within thirty (30) days after Landlord gives to
Tenant an invoice therefor (it being understood that (x) Landlord shall have the
right to collect such amount from Tenant as additional rent to the extent that
Landlord incurs such costs during the Term and as damages to the extent that
Landlord incurs such costs after the Expiration Date, and (y) the amount that
Landlord has the right to collect from Tenant under this Section 0 shall be
adjusted appropriately to reflect the extent to which Landlord is successful in
such legal proceeding).

22.2. Legal Proceeding Costs.

If Landlord or Tenant, as the case may be, institutes or prosecutes any legal
proceeding against the other arising out of this Lease, then the losing party in
any such legal proceeding shall pay to the prevailing party an amount equal to
the reasonable actual out-of-pocket costs that the prevailing party incurred in
instituting or prosecuting such legal proceeding, together with interest thereon
calculated at the Applicable Rate from the date that the prevailing party
incurred such costs, within thirty (30) days after the prevailing party gives to
the non-prevailing party an invoice therefore. If the determination in any such
legal proceeding is that the prevailing party was partially liable, then the
non-prevailing party shall pay to the prevailing party the percentage of the
aforesaid costs equal to the percentage by which the prevailing party was
successful (so that if, for example, the prevailing party was determined in any
such proceeding to be twenty percent (20%) liable, then the non-prevailing party
would pay the prevailing party only eighty percent (80%) of the prevailing
party’s costs to institute or prosecute such legal proceeding).

 

73



--------------------------------------------------------------------------------

22.3. Interest on Late Payments.

If Tenant fails to pay any item of Rental on or prior to the third (3rd) day
following the date that such payment is due, then Tenant shall pay to Landlord,
in addition to such item of Rental, as a late charge and as additional rent, an
amount equal to interest at the Applicable Rate on the amount unpaid, computed
from the date such payment was due to and including the date of payment. Nothing
contained in this Section 22.3 limits Landlord’s rights and remedies, by
operation of law or otherwise, after the occurrence of an Event of Default.

Article 23

SECURITY

23.1. Security Deposit.

Subject to the terms of this Article 23, Tenant, on the date hereof, shall
deposit with Landlord, as security for the performance of Tenant’s obligations
under this Lease, an amount in cash equal to One Hundred Thirty-Eight Thousand
One Hundred Eighty-Eight Dollars and Sixty-Seven Cents ($138,188.67) (the “Cash
Security Deposit”).

23.2. Letter of Credit.

Tenant, at any time during the Term, shall have the right to deliver to Landlord
a “clean,” unconditional, irrevocable and transferable letter of credit (the
“Letter of Credit”) that (i) is in the amount of the Cash Security Deposit,
(ii) is in a form that is reasonably satisfactory to Landlord, (iii) is issued
for a term of not less than one (1) year, (iv) is issued for the account of
Landlord, (v) automatically renews for periods of not less than one (1) year
unless the issuer thereof otherwise advises Landlord on or prior to the
thirtieth (30th) day before the applicable expiration date, (vi) allows Landlord
the right to draw thereon in part from time to time or in full, and (vii) is
issued by, and drawn on, a bank that has a Standard & Poor’s rating of at least
“AA” (or, if Standard & Poor’s hereafter ceases the publication of ratings for
banks, a rating of a reputable rating agency as reasonably designated by
Landlord that most closely approximates a Standard & Poor’s rating of “AA” as of
the date hereof) and that either (I) has an office in the city where the
Building is located at which Landlord can present the Letter of Credit for
payment, or (II) has an office in the United States and allows Landlord to draw
upon the Letter of Credit without presenting a draft in person (such as, for
example, by submitting a draft by fax or overnight delivery service)(the
aforesaid rating of the bank that issues the Letter of Credit being referred to
herein as the “Bank Rating”). If Tenant gives notice to Landlord at least thirty
(30) days before the date that Tenant delivers to Landlord the Letter of Credit,
then Landlord shall deliver to Tenant, simultaneously with Tenant’s delivery of
the Letter of Credit to Landlord, the Cash Security Deposit (or the portion
thereof that then remains unapplied in accordance with the terms of this Article
23). If Tenant does not give such notice to Landlord, then Landlord shall
deliver to Tenant the Cash Security Deposit (or such portion thereof) on or
prior to the thirtieth (30th) day after Tenant gives the Letter of Credit to
Landlord. As of the date hereof, Landlord shall accept Silicon Valley Bank as
the issuer of the Letter of Credit.

 

74



--------------------------------------------------------------------------------

23.3. Landlord’s Rights.

If (i) an Event of Default occurs and is continuing, or (ii) Tenant fails to
vacate the Premises and surrender possession thereof in accordance with the
terms of this Lease upon the Expiration Date, then Landlord may apply the whole
or any part of the Cash Security Deposit or present the Letter of Credit for
payment and apply the proceeds thereof, as the case may be, (i) to the payment
of any Rental that then remains unpaid, or (ii) to any damages to which Landlord
is entitled hereunder and that Landlord incurs by reason of such Event of
Default or Tenant’s aforesaid failure to vacate the Premises or surrender
possession thereof in accordance with the terms of this Lease upon the
Expiration Date. If Landlord so applies any part of the Cash Security Deposit or
the proceeds of the Letter of Credit, as the case may be, then Tenant, upon
demand, shall deposit with Landlord the cash amount so applied or provide
Landlord with a replacement Letter of Credit so that Landlord has the full
amount of the required security at all times during the Term. If (x) Tenant
deposits the Letter of Credit with Landlord as provided in Section 23.2 hereof,
and (y) at any time the Bank Rating of the issuer of the Letter of Credit is
less than “AA” (or, if Standard & Poor’s hereafter ceases the publication of
ratings for banks, the Bank Rating of the issuer of the Letter of Credit is less
than a rating of a reputable rating agency as reasonably designated by Landlord
that most closely approximates a Standard & Poor’s rating of “AA” as of the date
hereof), then Tenant shall deliver to Landlord a replacement Letter of Credit,
issued by a bank that has a Bank Rating that satisfies the aforesaid requirement
(and otherwise meets the requirements set forth in Section 23.2 hereof) within
fifteen (15) days after the date that Landlord gives Tenant notice of such
deficiency in such issuer’s rating. If Tenant fails to deliver to Landlord such
replacement Letter of Credit within such period of fifteen (15) days, then
Landlord, in addition to Landlord’s other rights at law, in equity or as
otherwise set forth herein, shall have the right to present the Letter of Credit
for payment and retain the proceeds thereof as security in lieu of the Letter of
Credit (it being agreed that Landlord shall have the right to use, apply and
transfer such proceeds in the manner described in this Article 23). Tenant shall
reimburse Landlord for any reasonable costs that Landlord incurs in so
presenting the Letter of Credit for payment within thirty (30) days after
Landlord submits to Tenant an invoice therefor. Tenant shall not assign or
encumber or attempt to assign or encumber the Cash Security Deposit. Nothing
contained in this Section 23.3 limits Landlord’s rights or remedies in equity,
at law, or as otherwise set forth herein.

23.4. Return of Security.

Landlord shall return to Tenant the Cash Security Deposit (or the unapplied
portion thereof, as the case may be) or the Letter of Credit (to the extent not
theretofore presented for payment in accordance with the terms hereof), as the
case may be, within thirty (30) days after Tenant performs all of the
obligations of Tenant hereunder upon the expiration or earlier termination of
the Term. Landlord’s obligations under this Section 23.4 shall survive the
expiration or earlier termination of the Term.

23.5. Transfer of Letter of Credit.

If Tenant gives the Letter of Credit to Landlord as contemplated by this Article
23, then Tenant, at Tenant’s expense, shall cause the issuer thereof to amend
the Letter of Credit to name

 

75



--------------------------------------------------------------------------------

a new beneficiary thereunder in connection with Landlord’s assignment of
Landlord’s rights under this Lease to a Person that succeeds to Landlord’s
interest in the Real Property, promptly after Landlord’s request from time to
time.

23.6. Renewal of Letter of Credit.

If (i) Tenant delivers the Letter of Credit to Landlord as contemplated by this
Article 23, and (ii) Tenant fails to provide Landlord with a replacement Letter
of Credit that complies with the requirements of this Article 23 on or prior to
the thirtieth (30th) day before the expiration date of the Letter of Credit that
is then expiring, then Landlord may present the Letter of Credit for payment and
retain the proceeds thereof as security in lieu of the Letter of Credit (it
being agreed that Landlord shall have the right to use, apply and transfer such
proceeds in the manner described in this Article 23). Tenant shall reimburse
Landlord for any reasonable costs that Landlord incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Landlord submit to
Tenant an invoice therefor. Landlord also shall have the right to so present the
Letter of Credit and so retain the proceeds thereof as security in lieu of the
Letter of Credit at any time from and after the thirtieth (30th) day before the
Expiration Date if the Letter of Credit expires earlier than the ninetieth
(90th) day after the Expiration Date.

23.7. Reduction in Security Amount.

(A) Subject to the terms of this Section 23.7, Tenant shall have the right to
reduce the amount of the Cash Security Deposit or the Letter of Credit, as the
case may be, to Seventy-Three Thousand Five Dollars and Thirty-Three Cents
($73,005.33) as of the date that is two (2) years after the Rent Commencement
Date.

(B) Tenant shall have the right to request any such reduction only by giving
notice thereof to Landlord at any time from and after the tenth (10th) day
before the date that Tenant is entitled to such reduction. Tenant shall not be
entitled to reduce the amount of the Cash Security Deposit or the Letter of
Credit, as the case may be, if (I) an Event of Default has occurred and is
continuing on the date that Tenant requests such reduction or the date that
Landlord consummates such reduction, or (II) Landlord theretofore applied all or
any portion of the security deposited hereunder. If Tenant requests and is
entitled to any such reduction in accordance with the terms of this
Section 23.7, then Landlord shall release the appropriate amount from the Cash
Security Deposit within ten (10) days after the date that Tenant makes such
request or permit Tenant, at Tenant’s expense, to amend or replace the Letter of
Credit to reflect such reduction, as the case may be.

Article 24

END OF TERM

24.1. End of Term.

On the Expiration Date, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom-clean, in good order and condition, ordinary wear and
tear and damage for which Tenant is not responsible under the terms of this
Lease excepted, and otherwise in compliance with the

 

76



--------------------------------------------------------------------------------

provisions hereof. Tenant expressly waives, for itself and for any Person
claiming by, through or under Tenant, any rights which Tenant or any such Person
may have under the provisions of Section 2201 of the New York Civil Practice Law
and Rules and of any successor law of like import then in force in connection
with any holdover summary proceedings that Landlord institutes to enforce the
provisions of this Article 24.

24.2. Holdover.

If vacant and exclusive possession of the Premises is not surrendered to
Landlord on the Expiration Date, then Tenant shall pay to Landlord on account of
use and occupancy of the Premises, for each month (or any portion thereof)
during which Tenant (or a Person claiming by, through or under Tenant) holds
over in the Premises after the Expiration Date, (i) for the first month (or
portion thereof) of such holder, an amount equal to one hundred fifty percent
(150%) of the aggregate Rental that was payable under this Lease during the last
month of the Term and (ii) thereafter, for each month (or portion thereof) an
amount equal to two hundred percent (200%) of the aggregate Rental that was
payable under this Lease during the last month of the Term. Landlord’s right to
collect such amount from Tenant for use and occupancy shall be in addition to
any other rights or remedies that Landlord may have hereunder or at law or in
equity (including, without limitation, Landlord’s right to recover Landlord’s
damages from Tenant that derive from vacant and exclusive possession of the
Premises not being surrendered to Landlord on the Expiration Date). Nothing
contained in this Section 24.2 shall permit Tenant to retain possession of the
Premises after the Expiration Date or limit in any manner Landlord’s right to
regain possession of the Premises, through summary proceedings or otherwise.
Landlord’s acceptance of any payments from Tenant after the Expiration Date
shall be deemed to be on account of the amount to be paid by Tenant in
accordance with the provisions of this Article 24.

Article 25

NO WAIVER

25.1. No Surrender.

(A) Landlord shall be deemed to have accepted a surrender of the Premises prior
to the Fixed Expiration Date only if Landlord executes and delivers to Tenant a
written instrument providing expressly therefor.

(B) No employee of Landlord or of Landlord’s agents shall have any power to
accept the keys to the Premises prior to the Expiration Date. The delivery of
such keys to any employee of Landlord or of Landlord’s agents shall not operate
as a termination of this Lease or a surrender of the Premises. If Tenant at any
time desires to have Landlord sublet the Premises on Tenant’s account, then
Landlord or Landlord’s agents are authorized to receive said keys for such
purpose without releasing Tenant from any of Tenant’s obligations under this
Lease.

25.2. No Waiver by Landlord.

(A) Landlord’s failure to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Lease, or any of the
Rules, shall not be deemed to be a waiver thereof. The receipt by Landlord of
Rental with knowledge of the breach of any covenant of this Lease by Tenant
shall not be deemed a waiver of such breach.

 

77



--------------------------------------------------------------------------------

(B) No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly Fixed Rent or other item of Rental herein stipulated shall be deemed to
be other than on account of the earliest stipulated Fixed Rent or other item of
Rental, or as Landlord may elect to apply such payment. No endorsement or
statement on any check or any letter accompanying any check or payment as Fixed
Rent or other item of Rental shall be deemed to be an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Fixed Rent or other item of Rental or to pursue
any other remedy provided in this Lease or otherwise available to Landlord at
law or in equity.

(C) Landlord’s failure during the Term to prepare and deliver any invoices, and
Landlord’s failure during the Term to make a demand for payment under any of the
provisions of this Lease, shall not in any way be deemed to be a waiver of, or
cause Landlord to forfeit or surrender, its rights to collect any item of Rental
which may have become due during the Term (except to the extent otherwise
expressly set forth herein). Tenant’s liability for such amounts shall survive
the expiration or earlier termination of this Lease (except to the extent
otherwise expressly set forth herein).

(D) No provision of this Lease shall be deemed to have been waived by Landlord,
unless such waiver is in writing signed by Landlord.

25.3. No Waiver by Tenant.

(A) Tenant’s failure to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Lease on Landlord’s
part to be performed, shall not be deemed to be a waiver. The payment by Tenant
of any item of Rental or performance of any obligation of Tenant hereunder with
knowledge of any breach by Landlord of any covenant of this Lease shall not be
deemed a waiver of such breach, nor shall it prejudice Tenant’s right to pursue
any remedy against Landlord in this Lease provided or otherwise available to
Tenant in law or in equity. No provision of this Lease shall be deemed to have
been waived by Tenant, unless such waiver is in writing signed by Tenant.

(B) Tenant’s failure during the Term to make a demand for payment under any of
the provisions of this Lease shall not in any way be deemed to be a waiver of,
or cause Tenant to forfeit or surrender, its rights to collect any amount which
may have become due during the Term (except to the extent otherwise expressly
set forth herein). Landlord’s liability for such amounts shall survive the
expiration or earlier termination of this Lease (except to the extent otherwise
expressly set forth herein).

 

78



--------------------------------------------------------------------------------

Article 26

JURISDICTION

26.1. Governing Law.

This Lease shall be construed and enforced in accordance with the laws of the
State of New York.

26.2. Submission to Jurisdiction.

Tenant hereby (a) irrevocably consents and submits to the jurisdiction of any
federal, state, county or municipal court sitting in the State of New York for
purposes of any action or proceeding brought therein by Landlord against Tenant
concerning any matters relating to this Lease, (b) irrevocably waives all
objections as to venue and any and all rights it may have to seek a change of
venue with respect to any such action or proceedings, (c) agrees that the laws
of the State of New York shall govern in any such action or proceeding and
waives any defense to any action or proceeding granted by the laws of any other
country or jurisdiction unless such defense is also allowed by the laws of the
State of New York, and (d) agrees that any final unappealable judgment rendered
against it in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law. Tenant further agrees that any action or proceeding by
Tenant against Landlord concerning any matters arising out of or in any way
relating to this Lease shall be brought only in the State of New York, County of
New York.

26.3. Waiver of Trial by Jury; Counterclaims.

(A) Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or for the enforcement of any remedy under any statute, emergency or otherwise.

(B) If Landlord commences any summary proceeding against Tenant, then Tenant
shall not interpose any counterclaim of whatever nature or description in any
such proceeding (except to the extent that applicable law precludes Tenant from
asserting such counterclaim in another proceeding), and shall not seek to
consolidate such proceeding with any other action which may have been or will be
brought in any other court by Tenant. Nothing contained in this Section 26.3(B)
limits Tenant’s right to assert claims against Landlord in a separate
proceeding.

 

79



--------------------------------------------------------------------------------

Article 27

NOTICES

27.1. Addresses; Manner of Delivery.

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications that a party
desires or is required to give to the other party under this Lease shall (1) be
in writing, (2) be deemed sufficiently given if (a) delivered by hand (against a
signed receipt), (b) sent by registered or certified mail (return receipt
requested), or (c) sent by a nationally-recognized overnight courier (with
verification of delivery), and (3) be addressed in each case:

if to Tenant (prior to the Commencement Date), at:

501 Second Street, Suite 410

San Francisco, CA 94107

Attn: Randy Gottfried

if to Tenant (following the Commencement Date), at:

501 Second Street, Suite 410

San Francisco, CA 94107

Attn.: Randy Gottfried

and

One Penn Plaza

New York, NY 10119

Attn.: George Jabrine

if to Landlord, at:

c/o Vornado Office Management LLC

888 Seventh Avenue

New York, New York 10119

with a copy to:

Vornado Realty Trust

210 Route 4 East

Paramus, New Jersey 07652

Attn: Joseph Macnow

or to such other address or addresses as Landlord or Tenant may designate from
time to time on at least ten (10) Business Days of advance notice given to the
other in accordance with the provisions of this Article 27. Any such bill,
statement, consent, notice, demand, request, or other

 

80



--------------------------------------------------------------------------------

communication shall be deemed to have been given (x) on the date that it is hand
delivered, as aforesaid, or (y) three (3) Business Days after the date that it
is mailed, as aforesaid, or (z) on the first (1st) Business Day after the date
that it is sent by a nationally-recognized courier, as aforesaid. Any such
bills, statements, consents, notices, demands, requests or other communications
that the Person that is the property manager for the Building gives to Tenant in
accordance with the terms of this Article 27 shall be deemed to have been given
by Landlord (except that Landlord, at any time and from time to time, shall have
the right to terminate or suspend such property manager’s right to give such
bills, statements, consents, notices, demands, requests or other communications
to Tenant by giving not less than five (5) days of advance notice thereof to
Tenant).

Article 28

BROKERAGE

28.1. Broker.

Landlord and Tenant each represent to the other that it has not dealt with any
broker, finder or salesperson in connection with this Lease other than NAI New
York City (the “Broker”).

Article 29

INDEMNITY

29.1. Tenant’s Indemnification of the Landlord Indemnitees.

(A) Subject to the terms of this Section 29.1, Tenant shall indemnify the
Landlord Indemnitees, and hold the Landlord Indemnitees harmless, from and
against, all losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) that are incurred
by a Landlord Indemnitee and that derive from a claim (a “Claim Against
Landlord”) made by a third party against such Landlord Indemnitee arising from
or alleged to arise from:

(1) a wrongful act or wrongful omission of any Tenant Indemnitee during the Term
(including, without limitation, claims that derive from a Permitted Party’s
conducting such Permitted Party’s business in the Premises) (it being understood
that Tenant shall not have responsibility under this clause (1) for any wrongful
act or wrongful omission of a Recapture Subtenant);

(2) an event or circumstance that occurs during the Term in the Premises or in
another portion of the Building with respect to which Tenant has exclusive use
pursuant to the terms hereof (subject, however, to Landlord’s rights of access
under Article 9 hereof) (it being understood that Tenant’s liability under this
clause (2) shall not apply to the extent that Landlord exercises Landlord’s
rights under Section 17.3 hereof with respect to the Premises);

(3) the breach of any covenant to be performed by Tenant hereunder;

 

81



--------------------------------------------------------------------------------

(4) a misrepresentation made by Tenant hereunder (including, without limitation,
a misrepresentation of Tenant under Section 28.1 hereof);

(5) a Person with whom a Permitted Party has dealt making a claim for a leasing
commission or other similar compensation in connection with a Transfer;

(6) a Compliance Challenge (or Tenant’s delaying Tenant’s compliance with a
Requirement during the pendency of a Compliance Challenge); or

(7) Landlord’s cooperating with Tenant as contemplated by Section 7.4(A) hereof.

Tenant shall not be required to indemnify the Landlord Indemnitees, and hold the
Landlord Indemnitees harmless, in either case as aforesaid, to the extent that
it is finally determined that the negligence or wilful misconduct of a Landlord
Indemnitee contributed to the loss or damage sustained by the Person making the
Claim Against Landlord. Nothing contained in this Section 29.1 limits the
provisions of Section 31.19 hereof.

(B) The term “Landlord Indemnitees” shall mean, collectively, Landlord, each
Lessor, each Mortgagee and their respective partners, members, managers,
shareholders, officers, directors, employees, trustees and agents.

(C) The term “Tenant Indemnitees” shall mean each Permitted Party and their
respective partners, members, managers, shareholders, officers, directors,
employees, trustees and agents.

(D) The parties intend that the Landlord Indemnitees (other than Landlord) shall
be third-party beneficiaries of this Section 29.1.

29.2. Landlord’s Indemnification of the Tenant Indemnitees.

(A) Subject to the terms of this Section 29.2, Landlord shall indemnify the
Tenant Indemnitees, and hold the Tenant Indemnitees harmless, from and against,
all losses, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) that are incurred by a
Tenant Indemnitee and that derive from a claim (a “Claim Against Tenant”) made
by a third party against such Tenant Indemnitee arising from or alleged to arise
from:

(1) the breach of any covenant to be performed by Landlord hereunder;

(2) a misrepresentation made by Landlord hereunder (including, without
limitation, a misrepresentation of Landlord under Section 28.1 hereof);

(3) Landlord’s failure to pay the Broker a commission or other compensation in
connection herewith; or

 

82



--------------------------------------------------------------------------------

(4) a wrongful act or wrongful omission of any Landlord Indemnitee (including,
without limitation, a wrongful act or wrongful omission of the Person that has
the right to occupy the Premises by virtue of Landlord’s exercising Landlord’s
rights under Section 17.3 hereof).

Landlord shall not be required to indemnify the Tenant Indemnitees, and hold the
Tenant Indemnitees harmless, in either case as aforesaid, to the extent that it
is finally determined that the negligence or wilful misconduct of a Tenant
Indemnitee contributed to the loss or damage sustained by the Person making the
Claim Against Tenant.

(B) The parties intend that the Tenant Indemnitees (other than Tenant) shall
constitute third-party beneficiaries of this Section 29.2.

29.3. Indemnification Procedure.

(A) If at any time a Claim Against Tenant is made or threatened against a Tenant
Indemnitee, or a Claim Against Landlord is made or threatened against a Landlord
Indemnitee, then the Person entitled to indemnity under this Article 29 (the
“Indemnitee”) shall give to the other party (the “Indemnitor”) notice of such
Claim Against Tenant or such Claim Against Landlord, as the case may be (the
“Claim”); provided, however, that the Indemnitee’s failure to provide such
notice shall not impair the Indemnitee’s rights to indemnity as provided in this
Article 29 except to the extent that the Indemnitor is prejudiced materially
thereby. Such notice shall state the basis for the Claim and the amount thereof
(to the extent such amount is determinable at the time that such notice is
given).

(B) The Indemnitor shall have the right to defend against the Claim using
attorneys that the Indemnitor designates and that the Indemnitee approves (it
being understood that (I) the Indemnitee shall not unreasonably withhold,
condition or delay such approval, (II) the Indemnitee shall be deemed to have
approved such attorneys if the Indemnitee fails to respond within ten (10) days
to the Indemnitor’s request for approval, and (III) the attorneys designated by
the Indemnitor’s insurer shall be deemed approved by the Indemnitee for purposes
hereof). The Indemnitor’s failure to notify the Indemnitee of the Indemnitor’s
election to defend against the Claim within thirty (30) days after the
Indemnitee gives such notice to the Indemnitor shall be deemed a waiver by the
Indemnitor of its aforesaid right to defend against the Claim.

(C) Subject to the terms of this Section 29.3(C), if the Indemnitor elects to
defend against the Claim pursuant to Section 29.3(B) hereof, then the Indemnitee
may participate, at the Indemnitee’s expense, in defending against the Claim.
The Indemnitor shall have the right to control the defense against the Claim
(and, accordingly, the Indemnitee shall cause its counsel to act accordingly).
If there exists a conflict between the interests of the Indemnitor and the
interests of the Indemnitee, then the Indemnitor shall pay the reasonable fees
and disbursements of any counsel that the Indemnitee retains in so participating
in the defense against the Claim. Except as otherwise provided in this
Section 29.3(C), the Indemnitor shall not be required to pay the costs that
Indemnitee otherwise incurs in engaging counsel to consult with Indemnitee in
connection with the Claim.

 

83



--------------------------------------------------------------------------------

(D) If the Claim is a Claim Against Landlord, then Landlord shall cooperate
reasonably with Tenant in connection therewith. If the Claim is a Claim Against
Tenant, then Tenant shall cooperate reasonably with Landlord in connection
therewith.

(E) The Indemnitor shall not consent to the entry of any judgment or award
regarding the Claim, or enter into any settlement regarding the Claim, except in
either case with the prior approval of the Indemnitee (any such entry of any
judgment or award regarding a Claim to which the Indemnitor consents, or any
such settlement regarding a claim to which the Indemnitor agrees, being referred
to herein as a “Settlement”). The Indemnitee shall not unreasonably withhold,
condition or delay the Indemnitee’s approval of a proposed Settlement, provided
that (I) the Indemnitor pays, in cash, to the Person making the Claim, the
entire amount of the Settlement contemporaneously with the Indemnitee’s approval
thereof (so that neither the Indemnitor nor the Indemnitee have any material
obligations regarding the applicable Claim that remain executory from and after
the consummation of the Settlement), or (II) the Person making the Claim
releases the Indemnitee from any obligations owed to such Person pursuant to
such Settlement that remain executory after the consummation thereof). If
(x) the terms of the Settlement do not provide for the Indemnitor’s making
payment, in cash, to the Person making the Claim, the entire amount of the
Settlement, contemporaneously with the Indemnitee’s approval thereof (so that
either the Indemnitor or the Indemnitee have any material obligations regarding
the applicable Claim that remain executory from and after the consummation of
the Settlement), (y) the Person making the Claim does not release the Indemnitee
from any obligations owed to such Person pursuant to such Settlement that remain
executory after the consummation thereof, and (z) the Indemnitee does not
approve the proposed Settlement, then the Indemnitor’s aggregate liability under
this Article 29 for the Claim (including, without limitation, the costs incurred
by the Indemnitor for legal costs and other costs of defense) shall not exceed
an amount equal to the sum of (i) the aggregate legal costs and defense costs
that the Indemnitor incurred to the date that the Indemnitor proposes such
Settlement, (ii) the amount that the Indemnitor would have otherwise paid to the
Person making the applicable Claim under the terms of the proposed Settlement,
and (iii) the aggregate legal costs and defense costs that the Indemnitor would
have reasonably expected to incur in consummating the proposed Settlement.

(F) If the Indemnitor does not elect to defend against the Claim as contemplated
by this Section 29.3, then the Indemnitee may defend against, or settle, such
claim, action or proceeding in any manner that the Indemnitee deems appropriate,
and the Indemnitor shall be liable for the Claim to the extent provided in this
Article 29.

Article 30

LANDLORD’S CONSENTS: ARBITRATION

30.1. Certain Limitations.

Subject to the terms of Section 30.2 hereof, Tenant hereby waives any claim
against Landlord for Landlord’s unreasonably withholding, unreasonably
conditioning or unreasonably delaying any consent or approval requested by
Tenant in cases where Landlord expressly agreed herein not to unreasonably
withhold, unreasonably condition or unreasonably delay such consent or approval.
If there is a determination that such consent or approval has been unreasonably

 

84



--------------------------------------------------------------------------------

withheld, unreasonably conditioned or unreasonably delayed, then (1) the
requested consent or approval shall be deemed to have been granted, and
(2) Landlord shall have no liability to Tenant for its refusal or failure to
give such consent or approval. Tenant’s sole remedy for Landlord’s unreasonably
withholding, conditioning or delaying consent or approval shall be as provided
in this Article 30.

30.2. Expedited Arbitration.

(A) If (i) this Lease obligates Landlord to not unreasonably withhold, condition
or delay Landlord’s consent or approval for a particular matter, (ii) Landlord
withholds, delays or conditions its consent or approval for such matter, and
(iii) Tenant believes that Landlord did so unreasonably, then Tenant shall have
the right to submit the issue of whether Landlord unreasonably withheld, delayed
or conditioned such consent or approval to an Expedited Arbitration Proceeding
only by giving notice thereof to Landlord on or prior to the thirtieth
(30th) day after the date that Landlord denied or conditioned such consent or
approval, or the thirtieth (30th) day after the date that Tenant claims that
Landlord’s delaying such consent or approval first became unreasonable, as the
case may be.

(B) The sole decision to be made in the Expedited Arbitration Proceeding shall
be whether Landlord unreasonably withheld, delayed or conditioned its consent
with respect to the particular matter being arbitrated. If the decision in the
Expedited Arbitration Proceeding is that Landlord unreasonably withheld,
conditioned, or delayed consent with respect to such matter, then (i) Landlord
shall be deemed to have consented to such matter, and (ii) Landlord shall
execute and deliver documentation that is reasonably requested by Tenant to
evidence such consent.

(C) The term “Expedited Arbitration Proceeding” shall mean a binding arbitration
proceeding conducted in The City of New York under the Commercial Arbitration
Rules of the American Arbitration Association (or its successor) and
administered pursuant to the Expedited Procedures provisions thereof; provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Section E-5(b) shall be returned within five (5) Business Days
from the date of mailing; (ii) the parties shall notify the American Arbitration
Association (or its successor) by telephone, within four (4) Business Days, of
any objections to the arbitrator appointed and, subject to clause (vii) below,
shall have no right to object if the arbitrator so appointed was on the list
submitted by the American Arbitration Association (or its successor) and was not
objected to in accordance with Section E-4(b) as modified by clause (i) above;
(iii) the notification of the hearing referred to in Section E-7 shall be four
(4) Business Days in advance of the hearing; (iv) the hearing shall be held
within seven (7) Business Days after the appointment of the arbitrator; (v) the
arbitrator shall have no right to award damages or vary, modify or waive any
provision of this Lease; (vi) the decision of the arbitrator shall be final and
binding on the parties; and (vii) the arbitrator shall not have been employed by
either party (or their respective Affiliates) during the period of three
(3) years prior to the date of the Expedited Arbitration Proceeding. The
arbitrator shall determine the extent to which each party is successful in such
Expedited Arbitration Proceeding in addition to rendering a decision on the
dispute submitted. If the arbitrator determines that one (1) party is entirely
unsuccessful, then such party shall pay all of the fees of such arbitrator. If
the arbitrator determines that both parties

 

85



--------------------------------------------------------------------------------

are partially successful, then each party shall be responsible for such
arbitrator’s fees only to the extent such party is unsuccessful (e.g., if
Landlord is eighty percent (80%) successful and Tenant is twenty percent
(20%) successful, then Landlord shall be responsible for twenty percent (20%) of
such arbitrator’s fees and Tenant shall be responsible for eighty percent
(80%) of such arbitrator’s fees).

Article 31

ADDITIONAL PROVISIONS

31.1. Tenant’s Property Delivered to Building Employees.

Any Building employee to whom any property is entrusted by or on behalf of
Tenant shall be deemed to be acting as Tenant’s agent with respect to such
property.

31.2. Not Binding Until Execution.

This Lease shall not be binding upon Landlord or Tenant unless and until
Landlord and Tenant have executed and unconditionally delivered a fully executed
counterpart of this Lease to each other.

31.3. No Third Party Beneficiaries.

Landlord and Tenant hereby acknowledge that they do not intend for any other
Person to constitute a third-party beneficiary hereof, except to the extent
otherwise set forth herein.

31.4. Extent of Landlord’s Liability.

(A) The obligations of Landlord under this Lease shall not be binding upon the
Person that constitutes Landlord initially after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property, as the case may be (or upon any other Person that constitutes
Landlord after the sale, conveyance, assignment or transfer by such Person of
its interest in the Building or the Real Property, as the case may be), to the
extent such obligations accrue from and after the date of such sale, conveyance,
assignment or transfer.

(B) The members, managers, partners, shareholders, directors, officers and
principals, direct and indirect, comprising Landlord shall not be liable for the
performance of Landlord’s obligations under this Lease. Tenant shall look solely
to Landlord to enforce Landlord’s obligations hereunder.

(C) The liability of Landlord for Landlord’s obligations under this Lease shall
be limited to Landlord’s interest in the Real Property and the proceeds thereof
(including, without limitation, proceeds of a sale or refinancing of Landlord’s
interest in the Real Property, casualty insurance proceeds, and condemnation
awards). Tenant shall not look to any property or assets of Landlord (other than
Landlord’s interest in the Real Property and such proceeds thereof) in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations.

 

86



--------------------------------------------------------------------------------

31.5. Extent of Tenant’s Liability.

If Tenant is a corporation, limited partnership, limited liability partnership
or limited liability company, then (i) the members, managers, limited partners,
shareholders, directors, officers and principals, direct and indirect,
comprising Tenant shall not be liable for the performance of Tenant’s
obligations under this Lease, and (ii) Landlord shall look solely to Tenant to
enforce Tenant’s obligations hereunder.

31.6. Survival.

Subject to the terms hereof, Tenant’s liability for all amounts that are due and
payable to Landlord hereunder shall survive the Expiration Date.

31.7. Recording.

Tenant shall not record this Lease. Tenant shall not record a memorandum of this
Lease. Landlord shall have the right to record a memorandum of this Lease. If
Landlord submits to Tenant a memorandum hereof that is in reasonable form, then
Tenant shall execute, acknowledge and deliver such memorandum promptly after
Landlord’s submission thereof to Tenant.

31.8. Entire Agreement.

This Lease contains the entire agreement between the parties and supersedes all
prior understandings, if any, with respect thereto. This Lease shall not be
modified, changed, or supplemented, except by a written instrument executed by
both parties.

31.9. Counterparts.

This Lease may be executed in counterparts, it being understood that all such
counterparts, taken together, shall constitute one and the same agreement.

31.10. Exhibits.

If any inconsistency exists between the terms and provisions of this Lease and
the terms and provisions of the Exhibits hereto, then the terms and provisions
of this Lease shall prevail.

31.11. Gender; Plural.

Wherever appropriate in this Lease, personal pronouns shall be deemed to include
the other gender and the singular to include the plural.

31.12. Divisibility.

If any term of this Lease, or the application thereof to any Person or
circumstance, is held to be invalid or unenforceable, then the remainder of this
Lease or the application of such term to any other Person or any other
circumstance shall not be thereby affected, and each term shall remain valid and
enforceable to the fullest extent permitted by law.

 

87



--------------------------------------------------------------------------------

31.13. Vault Space.

If (i) Tenant uses or occupies any vaults, vault space or other space outside
the boundaries of the Real Property that in each case is located below grade,
and (ii) such space is diminished by any Governmental Authority or by any
utility company, then such diminution shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord.

31.14. Adjacent Excavation.

If an excavation is made upon land adjacent to the Building, or is authorized to
be made, then Tenant, upon reasonable advance notice, shall grant to the Person
causing or authorized to cause such excavation a license to enter upon the
Premises for the purpose of doing such work as said Person deems necessary to
preserve the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or indemnity against Landlord, or
diminution or abatement of Rental. Landlord acknowledges that Landlord’s right
to access the Premises as provided in this Section 31.14 is subject to the
provisions of Article 9 hereof.

31.15. Captions.

The captions are inserted only for convenience and for reference and in no way
define, limit or describe the scope of this Lease or the intent of any provision
thereof.

31.16. Parties Bound.

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

31.17. Authority.

(A) Tenant hereby represents and warrants to Landlord that (i) Tenant is duly
organized and validly existing in good standing under the laws of Delaware, and
possesses all licenses and authorizations necessary to carry on its business,
(ii) Tenant has full power and authority to carry on its business, enter into
this Lease and consummate the transaction contemplated by this Lease, (iii) the
individual executing and delivering this Lease on Tenant’s behalf has been duly
authorized to do so, (iv) this Lease has been duly executed and delivered by
Tenant, (v) this Lease constitutes a valid, legal, binding and enforceable
obligation of Tenant (subject to bankruptcy, insolvency or creditor rights laws
generally, and principles of equity generally), (vi) the execution, delivery and
performance of this Lease by Tenant will not cause or constitute a default
under, or conflict with, the organizational documents of Tenant or any agreement
to which Tenant is a party, (vii) the execution, delivery and performance of
this Lease by Tenant will not violate any Requirement, and (viii) all consents,
approvals, authorizations, orders or filings of or with any court or
governmental agency or body, if any, required on the part of Tenant for the
execution, delivery and performance of this Lease have been obtained or made.

 

88



--------------------------------------------------------------------------------

(B) Landlord hereby represents and warrants to Tenant that (i) Landlord is duly
organized and validly existing in good standing under the laws of New York, and
possesses all licenses and authorizations necessary to carry on its business,
(ii) Landlord has full power and authority to carry on its business, enter into
this Lease and consummate the transaction contemplated by this Lease, (iii) the
individual executing and delivering this Lease on Landlord’s behalf has been
duly authorized to do so, (iv) this Lease has been duly executed and delivered
by Landlord, (v) this Lease constitutes a valid, legal, binding and enforceable
obligation of Landlord (subject to bankruptcy, insolvency or creditor rights
laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Landlord will not cause or constitute
a default under, or conflict with, the organizational documents of Landlord or
any agreement to which Landlord is a party, (vii) the execution, delivery and
performance of this Lease by Landlord does not violate any Requirement, and
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of Landlord
for the execution, delivery and performance of this Lease have been obtained or
made.

31.18. Rent Control.

If at the commencement of, or at any time or times during, the Term, the Rental
reserved in this Lease is not fully collectible by reason of any Requirement,
then Tenant shall enter into such agreements and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to allow Landlord to collect the maximum rents which may
from time to time during the continuance of such legal rent restriction be
legally permissible (and not in excess of the amounts reserved therefor under
this Lease). Upon the termination of such legal rent restriction prior to the
expiration of the Term, (a) the Rental shall become and thereafter be payable
hereunder in accordance with the amounts reserved in this Lease for the periods
following such termination, and (b) Tenant shall pay to Landlord, if legally
permissible, an amount equal to the excess of (i) the items of Rental which
would have been paid pursuant to this Lease but for such legal rent restriction,
over (ii) the rents paid by Tenant to Landlord during the period or periods such
legal rent restriction was in effect.

31.19. Consequential Damages.

Tenant shall have no liability for any consequential, indirect or punitive
damages that Landlord suffers (it being understood, however, that nothing
contained in this Section 31.19 limits Landlord’s right to recover damages
(x) as expressly provided in Section 21.3(A) hereof and in Section 24.2 hereof,
or (y) for Tenant’s failure to remove Specialty Alterations to the extent
provided in Section 7.13 hereof). Landlord shall have no liability for any
consequential, indirect or punitive damages that are suffered by Tenant or any
Person claiming by, through or under Tenant.

31.20. Tenant’s Advertising.

Tenant shall not use a picture, photograph or drawing of the Building (or a
silhouette thereof) in Tenant’s letterhead or promotional materials without
Landlord’s prior approval.

 

89



--------------------------------------------------------------------------------

31.21. Specially Designated Nationals: Blocked Persons: Embargoed Persons.

(A) Tenant represents and warrants to Landlord that (a) Tenant and, to Tenant’s
actual knowledge, without independent inquiry, each person or entity directly or
indirectly owning an interest in Tenant is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control of the Department of the Treasury (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) to Tenant’s actual knowledge, without independent inquiry, none of
the funds or other assets of Tenant constitute property of, or are beneficially
owned, directly or indirectly, by, any Embargoed Person, (c) no Embargoed Person
has any interest of any nature whatsoever in Tenant (whether directly or
indirectly), (d) none of the funds of Tenant have been derived from any unlawful
activity with the result that the investment in Tenant is prohibited by
Requirements or that this Lease is in violation of Requirements, and (e) Tenant
has implemented procedures, and will consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times. The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of Requirements.

(B) Tenant covenants and agrees (a) to comply with all Requirements relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this paragraph or the
preceding paragraph are no longer true or have been breached or if Tenant has a
reasonable basis to believe that they may no longer be true or have been
breached, (c) not to use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

(C) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Term shall be an Event of Default hereunder. Notwithstanding
anything herein to the contrary, Tenant shall not knowingly permit the Premises
or any portion thereof to be used or occupied by any person or entity on the
List or by any Embargoed Person (on a permanent, temporary or transient basis),
and any such use or occupancy of the Premises by any such person or entity shall
be an Event of Default hereunder.

 

90



--------------------------------------------------------------------------------

Article 32

LEASE CONDITION

Landlord has advised Tenant that this Lease is subject and subordinate to
(i) that certain Agreement of Lease, dated as of June 25, 2002 the “Hannover
Lease”) between Landlord and Hannover Fairs USA, Inc. (“Hannover”) and (ii) that
certain Sublease Agreement, dated as of October 24, 2004 (the “Hannover
Sublease”) between Hannover and Landlord as successor-in-interest to Netscaler,
Inc. Landlord has further advised Tenant that this Lease is subject to obtaining
Hannover’s consent hereto (the “Condition”). It being understood that until the
expiration or earlier termination of the Hannover Lease, this Lease will be a
subsublease and upon any such expiration or termination of the Hannover Lease,
Landlord agrees to recognize this Lease, subject to the terms hereof, as a
direct Lease between Landlord and Tenant. This Lease shall be of no force and
effect unless and until the Condition is satisfied; it being understood and
agreed, however, that if for any reason whatsoever, the Condition is not
satisfied or waived by Landlord on or before the date that is forty-five
(45) days after the date hereof, this Lease shall be void ab initio, and be of
force and effect, and Landlord and Tenant shall have no obligations or
liabilities to the other party under this Lease.

 

91



--------------------------------------------------------------------------------

This page constitutes the signature page to the Lease, dated as of the of the
25th day of January, 2007, between ONE PENN PLAZA LLC, as landlord, and RIVERBED
TECHNOLOGY, INC., as tenant, for certain space in the building known by the
street address of One Penn Plaza, New York, New York 10119

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Lease as of the date first above written.

 

ONE PENN PLAZA LLC

By:   Vornado Realty L.P., member   By:   Vornado Realty Trust, general partner
    By:  

/s/David R. Greenbaum

    Name:   David R. Greenbaum     Title:   President - New York Office Division

 

RIVERBED TECHNOLOGY, INC.

By:  

/s/RANDY S. GOTTFRIED

Name:   RANDY S. GOTTFRIED Title:   CHIEF FINANCIAL OFFICER